

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of May 31, 2019 (the “First Amendment Effective Date”) is
entered into among CoreLogic, Inc., a Delaware corporation (the “Company”),
CoreLogic Australia Pty Limited (together with the Company, the “Borrowers”),
the Guarantors, the Lenders party hereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent and an Issuing Lender. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Existing Credit Agreement (as defined below) or the Amended
Credit Agreement (as defined below), as applicable.


RECITALS


WHEREAS, the Borrowers, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent and an Issuing Lender, entered into that
certain Second Amended and Restated Credit Agreement dated as of August 10, 2017
(as heretofore amended and modified, the “Existing Credit Agreement”);


WHEREAS, the Company has requested certain amendments to the Existing Credit
Agreement as set forth in Section 1 below; and


WHEREAS, the Administrative Agent, the Collateral Agent, the Lenders, and the
Issuing Lender, have agreed to provide the requested amendments, subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. Effective as of the First Amendment Effective Date, (a) the
Existing Credit Agreement is hereby amended by this Amendment and for ease of
reference restated (after giving effect to this Amendment) in the form of
Schedule A hereto (the Existing Credit Agreement, as affected and so amended by
this Agreement, being referred to as the “Amended Credit Agreement”), (b)
Schedule IA to the Existing Credit Agreement is hereby amended to read as
provided on Schedule IA attached hereto, (c) Schedule IB to the Existing Credit
Agreement is hereby amended to read as provided on Schedule IB attached hereto,
(d) the Loans and Commitments made by the Lenders under the Existing Credit
Agreement shall be re-allocated and restated among the Lenders so that, and
Loans and Commitments shall be made by the Lenders so that, as of the First
Amendment Effective Date, the respective Commitments of the Lenders shall be as
set forth on Schedule IA and Schedule IB attached hereto. Except as expressly
set forth herein, all Schedules and Exhibits to the Existing Credit Agreement
will continue in their present forms as Schedules and Exhibits to the Amended
Credit Agreement.


2.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:


(a)    Receipt by the Administrative Agent of counterparts of this Agreement
duly executed by each of the Borrowers, the Guarantors, the Lenders (including
each Lender making an Additional Term A1 Commitment or increasing its Revolving
Commitment pursuant to this Agreement), the Administrative Agent, Collateral
Agent and Issuing Lender;


(b)    Receipt by the Administrative Agent of a Note executed by the Company for
(i) each requesting Lender making an Additional Term A1 Commitment pursuant to
this Agreement that did not have an Initial Term A1 Commitment and (ii) each
requesting Lender that is a New Lender (as defined below);


(c)    Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Company certifying that (i) the representations and
warranties of the Company and each other Loan Party set forth in Article IV of
the Amended Credit Agreement and any other Loan Document, or which are contained
in any document furnished at any time under or in connection therewith, are true
and correct in all material respects (unless already qualified by materiality,
in which case, such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (unless already
qualified by materiality, in which case, such representation and warranty shall
be true and correct in all respects) as of such earlier date, (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default
and (iii) the aggregate value of all assets of the Company and the Subsidiary
Guarantors that are Domestic Subsidiaries are equal to at least 90% of the value
of the Total Domestic Assets;


(d)    There shall not have occurred any circumstance, development, event,
condition, effect or change since December 31, 2018 that, individually or in the
aggregate has resulted in a Material Adverse Effect;


(e)    Receipt by the Administrative Agent of original executed copies of one or
more favorable written opinions of (i) General Counsel for the Company, (ii)
O’Melveny & Myers LLP, special counsel for the Company and the Subsidiary
Guarantors and (iii) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, special
Mississippi counsel for the Company and certain Subsidiary Guarantors, each
dated as of the First Amendment Effective Date and setting forth such matters as
the Administrative Agent may reasonably request, and the Company hereby requests
such counsel for Loan Parties to deliver such opinions, in each case addressed
to the Administrative Agent and Collateral Agent in their capacities as such,
and each of the Lenders; provided that it is understood and agreed that the
foregoing opinions shall only be required with respect to Subsidiary Guarantors
domiciled in Delaware or California or otherwise having in excess of 7.5% of
Total Domestic Assets.


(f)    Receipt by the Administrative Agent of the following, each of which shall
be originals or facsimiles (followed promptly by originals to the extent
requested by the Administrative Agent), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:


(i)    (A) certified copies of the certificate or articles of incorporation or
other appropriate organizational documents of each Loan Party, each dated as of
a recent date prior to the First Amendment Effective Date or (B) a certification
that such organizational documents have not changed since they were delivered
pursuant to the Existing Credit Agreement;


(ii)    (A) copies of the bylaws or similar organizational documents of each
Loan Party, certified by such Person’s corporate secretary or an assistant
secretary (or the corporate secretary or an assistant secretary of the Company)
as of the First Amendment Effective Date or (B) a certification that such
organizational documents have not changed since they were delivered pursuant to
the Existing Credit Agreement;


(iii)    resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, certified by the corporate secretary
or an assistant secretary of the Company as being in full force and effect
without modification or amendment; and


(iv)    signature and incumbency certificates of the officers of such Person
executing this Agreement and the other Loan Documents to which it is a party, to
the extent not previously received;


(g)    Receipt by the Administrative Agent of (i) audited consolidated financial
statements of the Company and its Subsidiaries for the Fiscal Years ended
December 31, 2017 and December 31, 2018 and (ii) unaudited consolidated
financial statements of the Company and its Subsidiaries for the Fiscal Quarter
ended March 31, 2019;


(h)    Receipt by the Administrative Agent of Projections for the Fiscal Years
ending December 31, 2020 through December 31, 2024;


(i)    Receipt by the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent, of (i) searches of UCC filings and, to the
extent required by the Collateral Agent, IP Collateral in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Collateral Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than permitted by Section 7.02 of the Amended
Credit Agreement and (ii) to the extent required by the Collateral Agent, tax
lien, judgment and bankruptcy searches;


(j)    to the extent not previously delivered, receipt by the Collateral Agent
of (i) pledged notes and/or stock certificates representing all notes and
capital stock included in the Pledged Collateral (which notes and stock
certificates shall be accompanied by irrevocable undated transfer powers or
stock powers (as applicable), duly endorsed in blank and otherwise satisfactory
in form and substance to Collateral Agent) and (ii) UCC financing statements
with respect to the Collateral under the Guarantee and Collateral Agreement, for
filing in the jurisdiction of organization or formation of each applicable Loan
Party;


(k)    Receipt by the Administrative Agent of a financial condition certificate
dated as of the date hereof, substantially in the form of Exhibit E to the
Existing Credit Agreement and with appropriate attachments demonstrating that,
after giving effect to the consummation of the transactions occurring on the
date hereof, the Company and its Subsidiaries taken as a whole will be solvent;


(l)    Receipt by the Administrative Agent of a notice requesting the Additional
Term A1 Loan be made on the First Amendment Effective Date, in accordance with
the requirements of the Amended Credit Agreement;


(m)    The Lenders shall have received, to the extent requested, at least ten
Business Days prior to the First Amendment Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act;


(n)     If any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, such Borrower shall deliver, to each Lender to
the extent requested by such Lender at least five (5) Business Days prior to the
First Amendment Effective Date, a Beneficial Ownership Certification in relation
to such Borrower;


(o)    Receipt by the Administrative Agent of any fees owing to the
Administrative Agent, Joint Lead Arrangers and the Lenders that are required to
be paid on or before the First Amendment Effective Date; and


(p)    Payment by the Company of all agreed fees and expenses (including
reasonable attorney’s fees of the Administrative Agent).


3.    Exiting Lenders; New Lenders; Increasing Lenders.


(a) Each entity executing this Agreement under the heading “Exiting Lender” on
the signature pages hereto, in its capacity as a Lender (each an “Exiting
Lender”) under the Existing Credit Agreement, is signing this Agreement for the
sole purpose of assigning its Commitments and outstanding Loans to Lenders
(other than to any other Exiting Lender) as described in the following sentence.
Upon giving effect to this Agreement, (A) the outstanding Loans of each Exiting
Lender under the Existing Credit Agreement shall be fully assigned at par to
Lenders under the Amended Credit Agreement and the outstanding Commitments of
each Exiting Lender under the Existing Credit Agreement shall be fully assigned
to Lenders under the Amended Credit Agreement so that, after giving effect to
such assignments, the Lenders shall hold each class of the Loans and Commitments
and have (i) the Initial Term A1 Percentage, Additional Term A1 Percentage, or
Term A2 Percentage, as applicable, in each case set forth on Schedule IB hereto
and (ii) the US Revolving Percentage, or Multi Currency Revolving Percentage, as
applicable, in each case as set forth on Schedule IA hereto and (B) such Exiting
Lender shall no longer be a Lender under the Amended Credit Agreement.


(b)    Each entity executing this Agreement under the heading “New Lender” on
the signature pages hereto (collectively, the “New Lenders” and each, a “New
Lender”) hereby agrees to provide a Commitment in the amount and of the class
set forth beside its name on Schedule IA and Schedule IB hereto, as applicable,
and the initial Additional Term A1 Percentage, Initial Term A1 Percentage, Term
A2 Percentage, US Revolving Percentage or Multi Currency Revolving Percentage,
as applicable, of each such New Lender shall be as set forth therein.


(c)    Each existing Lender increasing its Revolving Commitment pursuant to this
Agreement (collectively, the “Increasing Lenders” and each, an “Increasing
Lender”) hereby agrees to provide an increased Revolving Commitment in the
amount set forth beside its name on Schedule IA, and the US Revolving Percentage
of each such Increasing Lender, after giving effect to this Amendment, shall be
as set forth therein.


(d)    Each New Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Amended Credit Agreement, (ii) it meets all the requirements to
be an assignee under Section 10.04(b) of the Amended Credit Agreement (subject
to such consents, if any, as may be required under Section 10.04(b)(iii) of the
Amended Credit Agreement), (iii) from and after the First Amendment Effective
Date, it shall be bound by the provisions of the Amended Credit Agreement as a
Lender thereunder and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by its Commitment and either
it, or the Person exercising discretion in making its decision to provide its
Commitment, is experienced in acquiring assets of such type, (v) it has received
a copy of the Amended Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and to provide its
Commitment, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to provide its Commitment and (vii) if
it is a Foreign Lender, it has delivered to the Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the
Amended Credit Agreement, duly completed and executed by it; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


(e)    The Borrowers agree that, as of the First Amendment Effective Date, each
New Lender shall (i) be a party to the Amended Credit Agreement and the other
Loan Documents, (ii) be a “Lender” with respect to its Loans and Commitments for
all purposes of the Amended Credit Agreement and the other Loan Documents, and
(iii) have the rights and obligations of such a Lender under the Amended Credit
Agreement and the other Loan Documents.


(f)    The parties hereto agree that the Borrowers, the Lenders and the
Administrative Agent shall effect such assignments, prepayments, Borrowings and
reallocations as are necessary to effectuate the modifications to the
Commitments and Loans as contemplated in this Agreement such that, after giving
effect thereto, the Lenders shall hold each class of the Commitments and Loans
and have the (i) the Initial Term A1 Percentage, Additional Term A1 Percentage,
or Term A2 Percentage, as applicable, in each case set forth on Schedule IB
hereto and (ii) the US Revolving Percentage, or Multi Currency Revolving
Percentage, as applicable, in each case as set forth on Schedule IA hereto. Each
Lender party hereto waives any “breakage” costs that it would otherwise be
entitled to pursuant to Section 2.13 of the Amended Credit Agreement solely as a
result of the foregoing. Any assignments effected pursuant to this Section 3
shall be deemed to be done in compliance with Section 10.04 of the Amended
Credit Agreement. From and after the date hereof, the Administrative Agent shall
make all payments in respect of the assigned interest of the Exiting Lenders
(including payments of principal, interest, fees and other applicable amounts)
to the Exiting Lenders for amounts which have accrued to but excluding the date
hereof and to the non-Exiting Lenders for amounts which have accrued from and
after the date hereof.


4.    Miscellaneous.


(a)    The Existing Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as affected
and amended by this Agreement.


(b)    Upon the effectiveness of this Agreement, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder” or words of like import shall
mean and be a reference to the Amended Credit Agreement. This Agreement is a
Loan Document.


(c)    Each Loan Party reaffirms the continuing security interest in the
property of the Loan Parties existing pursuant to the Guarantee and Collateral
Agreement and acknowledges and agrees that the Guarantee and Collateral
Agreement is and shall continue to remain in full force and effect, and that the
security interests granted under such Guarantee and Collateral Agreement
continue in effect as security for all Obligations under the Existing Credit
Agreement, as amended by this Agreement.  The Loan Parties hereby remake the
representations and warranties set forth in the Guarantee and Collateral
Agreement as of the date hereof, and agree that they are true and correct in all
material respects (unless already qualified by materiality, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (unless already qualified by materiality,
in which case, such representation and warranty shall be true and correct in all
respects) as of such earlier date, and confirms that the information in such
Guarantee and Collateral Agreement remains true and correct as of the date
hereof in all material respects (unless such information is already qualified by
materiality, in which case, such information is true and correct in all
respects) on and as of the date hereof, and except to the extent that such
information specifically refers to an earlier date, in which case it was true
and correct in all material respects (unless already qualified by materiality,
in which case, such information was true and correct in all respects) as of such
earlier date.


(d)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement and the Amended Credit Agreement, (ii) affirms all
of its obligations under the Loan Documents and (iii) agrees that this Agreement
and the Amended Credit Agreement and all documents executed in connection
herewith and therewith do not operate to reduce or discharge its obligations
under the Existing Credit Agreement or the other Loan Documents.




(e)    The Loan Parties hereby represent and warrant as follows:


(i)    Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement
and the execution, delivery and performance by each Loan Party of this Agreement
are within such Loan Party’s corporate or other organizational powers;


(ii)    The execution, delivery and performance by each Loan Party of this
Agreement, and the consummation of the transactions contemplated hereby, (x)
will not violate any applicable law or regulation or any order of any
Governmental Authority except as could not reasonably be expected to result in a
Material Adverse Effect, (y) will not violate the charter, by-laws or other
organizational documents of the Company or any other Loan Party, and (z) will
not violate or result in a default under any indenture or other agreement or
instrument binding upon the Company, any other Loan Party or any assets of any
Loan Party, or give rise to a right thereunder to require any payment to be made
by any such Person, except, as could not reasonably be expected to result in a
Material Adverse Effect;


(iii)    This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by (A) applicable Debtor Relief Laws and (B)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);


(iv)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or Third
Party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement, except for any filings that the Company or any
of its Subsidiaries may be required to make with the Securities and Exchange
Commission or pursuant to applicable stock exchange rules, which the Company
expects to file promptly upon execution of this Agreement and for filings which
are necessary to perfect the security interests created under the Collateral
Documents;


(v)    The representations and warranties of the Company and each other Loan
Party set forth in Article IV of the Amended Credit Agreement and any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (unless
already qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (unless already qualified by materiality, in which
case, such representation and warranty shall be true and correct in all
respects) as of such earlier date; and


(vi)    No event has occurred and is continuing, or will occur as a result of
giving effect to this Agreement, which constitutes a Default or an Event of
Default.


(f)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or digital/electronic transmission
(e.g., PDF format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered to the extent
requested by the Administrative Agent.


(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[Signature pages follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
CORELOGIC, INC.,
a Delaware corporation

By:/s/ David R. Hayes    
Name:    David R. Hayes
Title:    Executive, Treasurer and Corporate Finance
Executed by CORELOGIC AUSTRALIA PTY LIMITED in accordance with Section 127 of
the
Corporations Act of 2001 (Cth)
By:
/s/ Lisa Dominique Claes    
Signature of Director/Secretary

Lisa Dominique Claes    
Full name of Director/Secretary
By:
/s/ Lisa Dominique Claes    
Signature of Director/Secretary

Lisa Jennings    
Full name of Director/Secretary


GUARANTORS:
A LA MODE TECHNOLOGIES, LLC
APPRAISAL SCOPE, INC.,
CDS BUSINESS MAPPING, LLC
COMPUNET CREDIT SERVICES, LLC
CORELOGIC ACQUISITION CO. 1, LLC
CORELOGIC ACQUISITION CO. III, LLC
CORELOGIC ACQUISITION CO. IV, LLC
CORELOGIC ADVANCED DELIVERY ENGINES, LLC
CORELOGIC BACKGROUND DATA, LLC
CORELOGIC CASE-SHILLER, LLC
CORELOGIC COMMERCIAL REAL ESTATE SERVICES, INC.
CORELOGIC CREDCO, LLC
CORELOGIC CREDCO OF PUERTO RICO, LLC
CORELOGIC DORADO, LLC
CORELOGIC FLOOD SERVICES, LLC
CORELOGIC HOLDINGS II, INC.
CORELOGIC INFORMATION RESOURCES, LLC
CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC
CORELOGIC SCREENING SERVICES, LLC
CORELOGIC SERVICES, LLC
CORELOGIC SOLUTIONS, LLC
CORELOGIC SPATIAL SOLUTIONS, LLC
CORELOGIC TAX SERVICES, LLC
CORELOGIC VALUATION SOLUTIONS, INC. DBA THE COLUMBIA INSTITUTE
DATAQUICK INFORMATION SYSTEMS, INC.
DECISION INSIGHT INFORMATION GROUP (U.S.) I, INC.
DECISION INSIGHT INFORMATION GROUP (U.S.) III, LLC
EQECAT, INC.
FNC BRAZIL, INC.
FNC BRAZIL HOLDING COMPANY, INC.
FNC HOLDING COMPANY, INC.
FNC, INC.
LEADCLICK MEDIA, LLC
MARSHALL & SWIFT/BOECKH, LLC
MERCURY NETWORK, LLC
MN SPONSOR, INC.
MULTIFAMILY COMMUNITY INSURANCE AGENCY, LLC
NEW DECISION INSIGHT INFORMATION GROUP (U.S.) Ill, INC.
PLATINUM DATA SOLUTIONS, INC.
TELETRACK, LLC
VALUEPAD LIMITED LIABILITY COMPANY

By:/s/ David R. Hayes    
Name:    David R. Hayes
Title:    Executive and/or Treasurer


ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.

By:/s/ Felicia Brinson    
Name:    Felicia Brinson
Title:    Assistant Vice President


COLLATERAL AGENT:
BANK OF AMERICA, N.A.

By:/s/ Felicia Brinson    
Name:    Felicia Brinson
Title:    Assistant Vice President


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender and an Issuing Lender

By:/s/ Jeannette Lu    
Name:    Jeannette Lu
Title:    Director


BANK OF THE WEST
By:/s/ Charlene A Davidson    
Name:    Charlene A Davidson
Title:    Managing Director


J MORGAN CHASE BANK. NA.
By:/s/ Peter B. Thauer    
Name:    Peter B. Thauer
Title:    Managing Director


MUFG BANK, LTD.
By:/s/ Katie Cunningham    
Name:    Katie Cunningham
Title:    Director


SUNTRUST BANK
By:/s/ David Bennett    
Name:    David Bennett
Title:    Director


U.S. BANK NATIONAL ASSOCIATION
By:/s/ James F. Cooper    
Name:    James F. Cooper
Title:    Sr. V/President


WELLS FARGO BANK, NATIONAL ASSOCIATION
By:/s/ Tracy Moosbrugger    
Name:    Tracy Moosbrugger
Title:    Managing Director


FIFTH THIRD BANK
By:/s/ Marisa Lake    
Name:    Marisa Lake
Title:    Officer


BMO HARRIS BANK N.A.
By:/s/ Andrew Berryman    
Name:    Andrew Berryman
Title:    Vice President


TD BANK, N.A.
By:/s/ Jason Siewert    
Name:    Jason Siewert
Title:    Senior Vice President


CAPITAL ONE, NATIONAL ASSOCIATION
By:/s/ Jonathan Malden    
Name:    Jonathan Malden
Title:    Senior Director


CITIZENS BANK, N.A.
By:/s/ Andrew J. Meara    
Name:    Andrew J. Meara
Title:    SVP


PNC BANK, NATIONAL ASSOCIATION
By:/s/ Scott W. Miller    
Name:    Scott W. Miller
Title:    Vice President


COMERICA BANK
By:/s/ Mark C. Skrzynski Jr.    
Name:    Mark C. Skrzynski Jr.
Title:    Vice President


THE HUNTINGTON NATIONAL BANK
By:/s/ Scott Pritchett    
Name:    Scott Pritchett
Title:    Associate Director


KEYBANK NATIONAL ASSOCIATION
By:/s/ Suzannah Valdiva    
Name:    SUZANNAH VALDIVA
Title:    SENIOR VICE PRESIDENT


COMMONWEALTH BANK OF AUSTRALIA, NEW YORK BRANCH
By:/s/ James Bennett    
Name:    James Bennett
Title:    Senior Associate


CITY NATIONAL BANK
By:/s/ Margaret Furbank    
Name:    Margaret Furbank
Title:    Vice President


STIFEL BANK & TRUST
By:/s/ Daniel P. McDonald    
Name:    Daniel P. McDonald
Title:    Vice President


TAIWAN COOPERATIVE BANK, LTD., LOS ANGELES BRANCH
By:/s/ Tao Lun Lin    
Name:    Tao Lun Lin
Title:    VP & General Manager


BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH
By:/s/ James Hua    
Name:    James Hua
Title:    Senior Vice President
By:/s/ Kitty Sin    
Name:    Kitty Sin
Title:    Senior Vice President


EASTERN BANK
By:/s/ David Nussbaum    
Name:    David Nussbaum
Title:    Senior Vice President


LAND BANK OF TAIWAN, LOS ANGELES BRANCH
By:/s/ Kuang Wei Chang    
Name:    Kuang Wei Chang
Title:    General Manager


TAIWAN BUSINESS BANK, LOS ANGELES BRANCH
By:/s/ Shenn-Bao Jean    
Name:    Shenn-Bao Jean
Title:    General Manager


HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH
By:/s/ Gary Hsu    
Name:    Gary Hsu
Title:    General Manager


MEGA INTERNATIONAL COMMERCIAL BANK, CO., LTD., SILICON VALLEY BRANCH
By:/s/ Szu Yao Huang    
Name:    Szu Yao Huang
Title:    VP & General Manager


FIRST TENNESSEE BANK NATIONAL ASSOCIATION
By:/s/ Greg Gough    
Name:    Greg Gough
Title:    EVP


CHANG HWA COMMERCIAL BANK, LTD.,
New York Branch
By:/s/ Jerry C.S. Liu    
Name:    Jerry C.S. Liu
Title:    VP & GM


BANCO DE SABADELL, S.A., MIAMI BRANCH
By:/s/ Ignacio Alcaraz    
Name:    Ignacio Alcaraz
Title:    Head of Structured Finance Americas


BANK OF TAIWAN, ACTING THROUGH ITS LOS ANGELES BRANCH
By:/s/ Ti-Kang Wang    
Name:    Ti-Kang Wang
Title:    Vice President and General Manager


FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH GY9LOS
ANGELES BRANCH
By:/s/ Ching-Fang    
Name:    Ching-Fang
Title:    SAVP & General Manager


FLUSHING BANK
By:/s/ Alan Harris    
Name:    Alan Harris
Title:    Senior Vice President


STATE BANK OF INDIA (CALIFORNIA)
By:/s/ Nisha Susan Mathew    
Name:    NISHA SUSAN MATHEW
Title:    VP (CREDIT)


FIRST NATIONAL BANK OF OMAHA
By:/s/ Dale Ervin    
Name:    Dale Ervin
Title:    Senior Advisor


PT BANK NEGARA INDONESIA (PERSERO) TBK
NEW YORK AGENCY
By:/s/ Jerry Phillips    
Name:    Jerry Phillips
Title:    Relationship Manager
By:/s/ Aidil Azhar    
Name:    Aidil Azhar
Title:    General Manager


CTBC BANK CO., LTD., NEW YORK BRANCH
By:/s/ Ralph Wu    
Name:    Ralph Wu
Title:    SVP & General Manager


NEW LENDERS:
ROYAL BANK OF CANADA

By:/s/ Andrew McLauchlin    
Name:    Andrew McLauchlin
Title:    Vice President


SERVISFIRST BANK
By:/s/ Hal Clemmer    
Name:    Hal Clemmer
Title:    Regional President


ASSOCIATED BANK NA.
By:/s/ Jamie Boney    
Name:    Jamie Boney
Title:    Vice President


EXITING LENDERS:
MUFG UNION BANK, N.A.

By:/s/ Fabio Lauro    
Name:    Fabio Lauro
Title:    Vice President


E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
By:/s/ Edward Chen    
Name:    Edward Chen
Title:    SVP & General Manager


EXITING LENDER:
MERCANTIL BANK, N.A.

By:/s/ Claudio Arguello    
Name:    Claudio Arguello
Title:    3-CA-0010
By:/s/ Carlos Iafigliola    
Name:    Carlos Iafigliola
Title:    SVP - Treasury Manager


CITIBANK, N.A. (AS EXITING LENDER)
By:/s/ Jim Hack    
Name:    JIM HACK
Title:    SENIOR VICE PRESIDENT


AZB FUNDING 5
By:/s/ Anthony Pui    
Name:    Anthony Pui
Title:    Authorized Signatory





SCHEDULE A TO FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Published Transaction CUSIP Number: 21870FAP4
Published US Revolving Facility CUSIP Number: 21870FAT6
Published Multicurrency Revolving Facility CUSIP Number: 21870FAQ2
Published Term Loan A1 CUSIP Number: 21870FAR0
Published Term Loan A2 CUSIP Number: 21870FAS8
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
August 10, 2017
by and among
CORELOGIC, INC.
CORELOGIC AUSTRALIA PTY LIMITED
and
other Foreign Subsidiary Borrowers From Time to Time Party Hereto
The Lenders From Time to Time Party Hereto
and
FIFTH THIRD BANK
BMO HARRIS BANK N.A.
CAPITAL ONE, NATIONAL ASSOCIATION
CITIZENS BANK
PNC BANK, NATIONAL ASSOCIATION
SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH
TD BANK, N.A.,
as Co-Managing Agents


SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION,
MUFG BANK, LTD. and
BANK OF THE WEST,
as Co-Documentation Agents
JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents,
BANK OF AMERICA, N.A.,
as the Administrative Agent, the Collateral Agent and an Issuing Lender
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION,
MUFG BANK, LTD., and
BANK OF THE WEST
as Joint Lead Arrangers and Joint Bookrunners



Table of Contents
Page
Article I DEFINITIONS6
SECTION 1.01Defined Terms    6
SECTION 1.02Terms Generally    45
SECTION 1.03Accounting Terms and Determinations    46
SECTION 1.04Change of Currency    47
SECTION 1.05Letter of Credit Amounts    48
Article II THE CREDITS48
SECTION 2.01The Commitments    48
SECTION 2.02Loans and Borrowings; Obligations of Lenders    49
SECTION 2.03Procedures for Borrowings    50
SECTION 2.04Funding of Loans    51
SECTION 2.05Interest Elections; Conversion and Continuation Options    52
SECTION 2.06Termination and Reduction of Commitments; Incremental Term Loans and
Incremental Revolving Increases    54
SECTION 2.07Repayment of Loans; Evidence of Debt    58
SECTION 2.08Prepayment of Loans    61
SECTION 2.09Fees    63
SECTION 2.10Interest; Retroactive Adjustments of Applicable Rate    64
SECTION 2.11Alternate Rate of Interest/Illegality    65
SECTION 2.12Increased Costs    68
SECTION 2.13Break Funding Payments    70
SECTION 2.14Taxes    70
SECTION 2.15Payments Generally; Pro Rata Treatment; Sharing of Set-offs    74
SECTION 2.16Mitigation Obligations; Replacement of Lenders    77
SECTION 2.17Extension and Amendments    78
SECTION 2.18Defaulting Lenders    79
SECTION 2.19Foreign Subsidiary Borrower    81
SECTION 2.20Refinancing Facilities    82
Article III LETTERS OF CREDIT84
SECTION 3.01L/C Commitment    84
SECTION 3.02Procedure for Issuance of Letter of Credit    85
SECTION 3.03Fees and Other Charges    85
SECTION 3.04L/C Participations    86
SECTION 3.05Reimbursement Obligations of the Company    87
SECTION 3.06Obligations Absolute    87
SECTION 3.07Letter of Credit Payments    88
SECTION 3.08Applications    88
SECTION 3.09Letters of Credit Issued for Subsidiaries    88
SECTION 3.10Applicability of ISP and UCP    88
SECTION 3.11Role of the Issuing Lender    89
Article IV REPRESENTATIONS AND WARRANTIES89
SECTION 4.01Organization; Powers; Subsidiaries    89
SECTION 4.02Authorization; Enforceability    90
SECTION 4.03Governmental Approvals; No Conflicts    90
SECTION 4.04Financial Condition; No Material Adverse Change    90
SECTION 4.05Properties    91
SECTION 4.06Litigation and Environmental Matters    91
SECTION 4.07Compliance with Laws and Agreements    91
SECTION 4.08Investment Company Status    92
SECTION 4.09Taxes, Etc    92
SECTION 4.10ERISA    92
SECTION 4.11Disclosure    92
SECTION 4.12Use of Credit    93
SECTION 4.13Regulation H    93
SECTION 4.14Matters Relating to Collateral    93
SECTION 4.15Senior Indebtedness    94
SECTION 4.16Patriot Act; Anti-Corruption Laws    94
SECTION 4.17EEA Financial Institution    94
Article V CONDITIONS95
SECTION 5.01Conditions to Effectiveness    95
SECTION 5.02Each Credit Event    98
Article VI AFFIRMATIVE COVENANTS99
SECTION 6.01Financial Statements and Other Information    99
SECTION 6.02Notices of Material Events    101
SECTION 6.03Existence; Conduct of Business    101
SECTION 6.04Payment of Obligations    102
SECTION 6.05Maintenance of Properties    102
SECTION 6.06Books and Records; Inspection Rights    102
SECTION 6.07Compliance with Laws and Agreements    102
SECTION 6.08Insurance    102
SECTION 6.09Further Assurances; Additional Subsidiary Guarantors; Additional
Collateral    103
SECTION 6.10Credit Ratings    106
SECTION 6.11Anti-Corruption Laws    106
SECTION 6.12Post-Closing Obligations    107
Article VII NEGATIVE COVENANTS107
SECTION 7.01Indebtedness    107
SECTION 7.02Liens; Negative Pledge    109
SECTION 7.03Investments; Joint Ventures    112
SECTION 7.04Guarantees    114
SECTION 7.05Restricted Junior Payments    115
SECTION 7.06Fundamental Changes; Disposal of Assets    115
SECTION 7.07Lines of Business    117
SECTION 7.08Transactions with Affiliates    117
SECTION 7.09Financial Covenants    117
SECTION 7.10Sale/Leaseback Transactions and Synthetic Leases    118
SECTION 7.11No Restrictions on Subsidiary Distributions    118
SECTION 7.12Amendments of Documents Relating to other Indebtedness    119
SECTION 7.13Sanctions    119
SECTION 7.14Anti-Corruption Laws    119
Article VIII EVENTS OF DEFAULT120
Article IX THE ADMINISTRATIVE AGENT124
SECTION 9.01Appointment and Authority    124
SECTION 9.02Rights as a Lender    125
SECTION 9.03Exculpatory Provisions    125
SECTION 9.04Reliance by Administrative Agent    126
SECTION 9.05Delegation of Duties    126
SECTION 9.06Resignation of Administrative Agent    126
SECTION 9.07Non-Reliance on Administrative Agent and Other Lenders    127
SECTION 9.08No Other Duties, Etc    128
SECTION 9.09Administrative Agent May File Proofs of Claim    128
SECTION 9.10Collateral and Guaranty Matters    129
SECTION 9.11Specified Cash Management Agreements and Secured Hedging
Agreements    129
SECTION 9.12Certain ERISA Matters    130
Article X MISCELLANEOUS131
SECTION 10.01Notices    131
SECTION 10.02Waivers; Amendments    132
SECTION 10.03Expenses; Indemnity; Damage Waiver    134
SECTION 10.04Successors and Assigns    136
SECTION 10.05Survival    143
SECTION 10.06Counterparts; Integration; Effectiveness    143
SECTION 10.07Severability    143
SECTION 10.08Right of Setoff    143
SECTION 10.09Governing Law; Jurisdiction; Etc    144
SECTION 10.10WAIVER OF JURY TRIAL    145
SECTION 10.11Headings    145
SECTION 10.12Releases of Guaranties and Liens    145
SECTION 10.13Treatment of Certain Information; Confidentiality    145
SECTION 10.14USA PATRIOT Act    146
SECTION 10.15Marshalling; Payments Set Aside    147
SECTION 10.16Judgment Currency    147
SECTION 10.17No Advisory or Fiduciary Responsibility    147
SECTION 10.18Electronic Execution    147
SECTION 10.19No Novation; Reaffirmation and Continuation of Security
Interests    148
SECTION 10.20Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    148
SECTION 10.21Acknowledgment Regarding Any Supported QFCs    149




SCHEDULE IA    -     Revolving Lenders and Revolving Commitments
SCHEDULE IB     -     Term Lenders and Term Commitments
SCHEDULE IC     -     Existing Letters of Credit
SCHEDULE II     -     Disclosed Matters
SCHEDULE III     -     Subsidiary Guarantors on Closing Date
SCHEDULE IV     -     Subsidiaries; Excluded Subsidiaries
SCHEDULE V    -     Existing Indebtedness
SCHEDULE VI     -     Existing Liens
SCHEDULE VII     -     Real Estate
SCHEDULE VIII     -     Existing Guarantees
SCHEDULE IX     -     Administration Contacts
SCHEDULE X     -      Post-Closing Obligations
EXHIBIT A     -     Form of Administrative Questionnaire
EXHIBIT B     -     Form of Assignment and Assumption
EXHIBIT C     -     Form of Compliance Certificate
EXHIBIT D     -     Form of Opinions of Counsel to the Loan Parties
EXHIBIT E     -     Form of Financial Condition Certificate
EXHIBIT F     -     Form of Interest Election Request
EXHIBIT G     -     Forms of U.S. Tax Compliance Certificates



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 10, 2017, among
CORELOGIC, INC., CORELOGIC AUSTRALIA PTY LIMITED and the other FOREIGN
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, and BANK OF AMERICA, N.A., as the Administrative Agent, the
Collateral Agent and an Issuing Lender (this “Agreement”).
The Borrowers, the lenders party thereto, Bank of America, N.A., as
Administrative Agent, and certain other Persons are party to that certain
Amended and Restated Credit Agreement dated as of April 21, 2015 (as amended
prior to the date hereof, the “Existing Credit Agreement”) and the Borrowers,
the Administrative Agent and the Lenders have agreed to amend and restate the
Existing Credit Agreement in its entirety upon and subject to the terms and
conditions set forth herein.
In connection with the amendment and restatement of the Existing Credit
Agreement, the Borrowers have requested that the Lenders provide a term loan
facility, a U.S. dollar revolving credit facility and a multicurrency revolving
credit facility, and the Lenders have indicated their willingness to lend and
the Issuing Lender has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



DEFINITIONS

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means the acquisition by the Company or any of its Subsidiaries
(by purchase or otherwise) of all or substantially all of the business, property
or fixed assets of, or the Capital Stock of, any Person or any division,
business unit or line of business of any Person.
“Additional Collateral Documents” has the meaning assigned to such term in
Section 6.09(b).
“Additional Term A1 Commitment” means, with respect to any Lender, the
obligation of such Lender, if any to make an Additional Term A1 Loan to the
Company on the First Amendment Effective Date, in a principal amount not to
exceed the amount set forth under the heading “Additional Term A1 Commitment”
opposite such Lender’s name on Schedule IB. The aggregate amount of the
Additional Term A1 Commitments on the First Amendment Effective Date is
$175,000,000.
“Additional Term A1 Loan” has the meaning assigned to such term in Section
2.01(b).
“Additional Term A1 Percentage” means, with respect to any Term A1 Lender on the
First Amendment Effective Date, the percentage which such Term A1 Lender’s
Additional Term A1 Commitment, then constitutes of the aggregate Additional Term
A1 Commitments (or, at any time after the First Amendment Effective Date, the
percentage which the aggregate principal amount of such Term A1 Lender’s
Additional Term A1 Loans then outstanding constitutes of the aggregate principal
amount of the Additional Term A1 Loans then outstanding).
“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum equal to (a) the Eurocurrency Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate for such
Interest Period.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and shall include any successor Administrative
Agent.
“Administrative Agent Fee Letter” means the letter agreement, dated as of May 6,
2019, between the Company and the Administrative Agent’s Affiliate, Merrill
Lynch, Pierce, Fenner & Smith Incorporated.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or in any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Company or any
of its Subsidiaries; and (b) none of the Subsidiaries of the Company shall be
Affiliates of the Company.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted Eurocurrency Rate for a
Eurocurrency Loan in Dollars with a one-month interest period commencing on such
day plus 1.00%, and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. For purposes of this definition,
Adjusted Eurocurrency Rate shall be determined using Adjusted Eurocurrency Rate
as otherwise determined by the Administrative Agent in accordance with the
definition of Adjusted Eurocurrency Rate, except that (x) if a given day is a
Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (y) if a given
day is not a Business Day, Adjusted Eurocurrency Rate for such day shall be the
rate determined by the Administrative Agent pursuant to preceding clause (x) for
the most recent Business Day preceding such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Adjusted Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such Adjusted Eurocurrency Rate, as the case may be.
“Applicable Rate” means with respect to any Revolving Loan, Term A1 Loan or Term
A2 Loan that is a Eurocurrency Loan or an ABR Loan, or with respect to the
Commitment Fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread” or
“Commitment Fee Rate”, respectively, opposite the applicable Leverage Ratio then
in effect:
Level
Total Leverage Ratio
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
1
> 3.75
2.00%
1.00%
0.35%
2
> 2.75
1.75%
0.75%
0.30%
3
> 1.75
1.50%
0.50%
0.25%
4
≤ 1.75
1.25%
0.25%
0.20%
 
 
 
 
 

provided that (i) for purposes of the foregoing, the Applicable Rate on the
First Amendment Effective Date shall be as set forth in Level 2 and (ii) any
increase or decrease in the Applicable Rate resulting from a change in the Total
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c) (commencing with the Compliance Certificate delivered for the Fiscal
Quarter ending September 30, 2019); provided that (x) the Applicable Rate for
any Incremental Term Loan shall be set forth in the relevant Incremental
Agreement and (y) if a Compliance Certificate is not delivered when due in
accordance with such Section 6.01(c), then, upon the request of the Required
Lenders, Level 1 shall apply, in each case as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.
“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Asset Sale” means any single Disposition or related series of Dispositions by
the Company or any of its Subsidiaries to any Third Party of (a) any of the
Capital Stock of any of the Company’s Subsidiaries, (b) substantially all of the
assets of any division or line of business of the Company or any of its
Subsidiaries outside of the ordinary course of business, or (c) any other assets
(whether tangible or intangible) of the Company or any of its Subsidiaries
(other than (x) any such other assets to the extent that the aggregate value of
such other assets Disposed of in any single Disposition or related series of
Dispositions is equal to $10,000,000 or less and (y) Securitization Assets
disposed of in a Securitization Financing).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds that are Eligible Assignees and are
managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit B or any other form approved by the Administrative
Agent.
“Australian Borrower” means a Foreign Subsidiary Borrower that is a resident of
Australia for the purposes of the Australian Tax Act.
“Australian Dollars” means the lawful currency of Australia.
“Australian Tax Act” means the Income Tax Assessment Act 1997 (Cth), the Income
Tax Assessment Act 1936 (Cth) and/or the Taxation Administration Act 1953 (Cth),
as appropriate.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation in a form reasonably
requested by the Administrative Agent or the applicable Lender.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“BofA Securities” means BofA Securities, Inc., in its capacity as a Joint Lead
Arranger and a Joint Bookrunner.
“Borrower” means the Company or any Foreign Subsidiary Borrower, as applicable.
“Borrowing” means a Revolving Borrowing or a Term Borrowing.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be a form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of such Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day;
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Securities” means preferred securities issued by a Subsidiary of the
Company organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years or more after the issuance thereof, which
securities are guaranteed by the Company and the proceeds of which are invested
in junior subordinated securities of the Company.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing (but
excluding, for the avoidance of doubt, Convertible Securities).
“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after the date of acquisition thereof or other
durations approved by the Administrative Agent; (b) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, each having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-1” or “P-1” (or long-term ratings of
at least “A2” or “A”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 1 or VMIG 1 from Moody’s (or the equivalent
thereof); (c) commercial paper maturing not more than 12 months after the date
of creation thereof or other durations approved by the Administrative Agent and,
at the time of acquisition, having a rating of at least A-1 or P-1 from either
S&P or Moody’s; (d) domestic and Eurocurrency certificates of deposit or
bankers’ acceptances maturing within 12 months after the date of acquisition
thereof and issued or accepted by any Lender or by any other commercial bank
that has combined capital and surplus of not less than $500,000,000; (e)
repurchase agreements with a term of not more than 30 days or other durations
approved by the Administrative Agent for underlying securities of the types
described in clause (a) above entered into with any commercial bank meeting the
requirements specified in clause (d) above or with any securities dealer of
recognized national standing; (f) shares of investment companies registered
under the Investment Company Act of 1940, as amended, or money market funds that
invest solely in one or more of the types of investments referred to in clauses
(a) through (e) above; (g) in the case of any Foreign Subsidiary, high quality,
short-term liquid Investments comparable to the types of Investments described
in clauses (a) through (f) above made by such Foreign Subsidiary in the ordinary
course of managing its surplus cash position in a manner consistent with past
practices or for bona fide business purposes and not for speculation; and (h)
other high quality short term liquid Investments or types of Investments
approved by the Administrative Agent.
“Cash Management Agreement” means any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Company or any of its Subsidiaries and a Lender Counterparty, as
amended, modified, extended, restated, replaced or supplemented from time to
time.
“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Loan Parties or their respective
Subsidiaries as approved by the board of directors or the principal financial or
accounting officer or treasurer of the Company from time to time, including in
respect of netting services, overdraft protection or credit cards, and any
Indebtedness of the Loan Parties or their respective Subsidiaries incurred in
the ordinary course of business having a maturity of 92 days or less
representing borrowings from any financial institution with which the Loan
Parties or their respective Subsidiaries have a depository or other investment
relationship in connection with such practices (or any Affiliate of such
financial institution), which borrowings may be secured by the cash and Cash
Equivalents purchased by the relevant Loan Party or Subsidiary with the proceeds
of such borrowings.
“CFC” means a corporation that is a controlled foreign corporation under Section
957 of the Code.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith as well as Basel III and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities (the foregoing,
“Dodd-Frank/Basel III Changes in Law”) shall each be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued (provided that no Lender
shall claim compensation for any Dodd-Frank/Basel III Change in Law unless such
Lender is seeking similar and proportionate compensation from other similarly
situated borrowers (to the extent that, with respect to such Change in Law, such
Lender has the right to do so under its credit facilities with similarly
situated borrowers)).
“Change of Control” means that during any period of 25 consecutive calendar
months, (i) a majority of the board of directors of the Company shall no longer
be composed of individuals (a) who were members of said board on the Closing
Date, (b) whose election or nomination to said board was approved by individuals
referred to in clause (a) above constituting at the time of such election or
nomination at least a majority of said board or (c) whose election or nomination
to said board was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of said board or (ii) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% of the outstanding common stock of the Company.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the property (including Capital Stock) in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Secured Obligations.
“Collateral Agent” means Bank of America, N.A., in its capacity as Collateral
Agent for the benefit of the Secured Parties under the Collateral Documents and
shall include any successor Collateral Agent.
“Collateral Documents” means, and includes each of, the Guarantee and Collateral
Agreement, any Reaffirmation Agreement, any Additional Collateral Document and
all other security documents that may be entered into from time to time after
the Closing Date by the Company or any Subsidiary of the Company granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Loan Party under any Loan Document.
“Commitment” means, as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
“Commitment Fees” has the meaning assigned to such term in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means CoreLogic, Inc., a Delaware corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C annexed hereto delivered to the Administrative Agent and Lenders by
the Company pursuant to Section 6.01(c).
“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
an amount equal to (a) Consolidated Net Income plus (b) to the extent the
following items are deducted in calculating such Consolidated Net Income, the
sum, without duplication, of the amounts for such period of (i) Consolidated
Interest Expense, (ii) taxes computed on the basis of income, (iii) total
depreciation expense, (iv) total amortization expense (including amortization of
deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and Commitment Fees) of
such Person determined on a consolidated basis for such period), (v) any
expenses or charges incurred in connection with any issuance, prepayment or
amendment or refinancing of debt or equity securities (including upfront fees
payable in respect of bank facilities), (vi) any fees, costs and expenses
related to Acquisitions and Investments permitted hereunder (or consented to) or
acquisitions consummated prior to the Closing Date, (vii) any other non-cash
charges (including, without limitation, impairment charges and excluding any
such non-cash charges representing an accrual or reserve for expected cash items
in any future period), (viii) any deduction for minority interest expense, (ix)
any non-cash compensation charge arising from any grant of stock, stock options
or other equity-based awards, (x) restructuring charges, reserves, severance and
other transformational charges and other extraordinary, non-recurring or unusual
expenses or charges, (i) in connection with the Technology Transformation
Initiative not to exceed, in any four-Fiscal Quarter period, an aggregate amount
equal to $15,000,000 and (ii) otherwise, not to exceed, in any four-Fiscal
Quarter period, an aggregate amount equal to (A) the greater of $40,000,000 and
7.5% of Consolidated Adjusted EBITDA for such period (calculated prior to giving
effect to any addback pursuant to this clause (x)(ii) and less any amounts added
back to Consolidated Adjusted EBITDA pursuant to the proviso in the definition
of “Pro Forma Basis”) minus (B) any amounts added back pursuant to clause (xii)
below (without giving effect to any amounts in respect of non-cash items
(excluding any such non-cash items representing an accrual or reserve for
expected cash items in any future period)) added back pursuant to such clause
(xii), (xi) unrealized losses in respect of Swap Agreements (but adding any
realized losses to the extent not deducted in calculating such Consolidated Net
Income), and (xii) effects of adjustments in any line item in such Person’s
consolidated financial statements resulting from the application of purchase
accounting (including any step-ups with respect to revaluing assets and
liabilities) in relation to the transactions contemplated hereunder and any
Investment, acquisition, merger or consolidation or the depreciation,
amortization or write-off of any amounts thereof (it being understood, for
avoidance of doubt, that any such adjustments for deferred revenues and deferred
costs shall occur in the same period as if such Investment, acquisition, merger
or consolidation had not occurred) not to exceed (without giving effect to any
amounts in respect of non-cash items (excluding any such non-cash items
representing an accrual or reserve for expected cash items in any future
period)), in any four-Fiscal Quarter period, an aggregate amount equal to (A)
the greater of $40,000,000 and 7.5% of Consolidated Adjusted EBITDA for such
period (calculated prior to giving effect to any addback pursuant to this clause
(xii) and less any amounts added back to Consolidated Adjusted EBITDA pursuant
to the proviso in the definition of “Pro Forma Basis”) minus (B) any amounts
added back pursuant to clause (x)(ii) above, minus (c) to the extent the
following items are added in calculating such Consolidated Net Income, the sum,
without duplication, of the amounts for such period of (i) any non-recurring
gains, (ii) any non-cash gains, (iii) unrealized gains in respect of Swap
Agreements (but deducting any realized gains to the extent not included in
calculating such Consolidated Net Income) and (iv) any gains arising as a result
of the repurchase of Existing Notes at a discount, all of the foregoing as
determined on a consolidated basis for such Person and its Subsidiaries in
conformity with GAAP.
“Consolidated Companies” means the Company and its Subsidiaries.
“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness accrued during such period (whether or not actually paid during
such period) plus (b) the net amounts payable (or minus the net amounts
receivable) under Swap Agreements accrued during such period (whether or not
actually paid or received during such period).
“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Subject Person or is merged into or consolidated
with the Subject Person or any of its Subsidiaries or that Person’s assets are
acquired by the Subject Person or any of its Subsidiaries, (b) any after-tax
gains or losses, and any related fees and expenses, in each case to the extent
attributable to Asset Sales or returned surplus assets of any Plan, (c) any
currency gains and losses and (d) (to the extent not included in clauses (a)
through (c) above), any net extraordinary gains or net extraordinary losses, if
applicable.
“Consolidated Total Debt” means, as at any date, the aggregate principal amount
of indebtedness of the types described in clauses (a), (b), (c), (d) (but, with
respect to earnouts, only to the extent such earnout has become due and payable
and has not been paid), (e) (up to the value of the amount of the assets
securing such Lien), (f) (solely as it relates to Indebtedness of the types
described in clauses (a) through (e) and in clauses (g) through (k) of the
definition of Indebtedness), (g), (h), (i), (j), and (k) of the definition of
Indebtedness reflected on the consolidated balance sheet of the Company as of
such date; provided that, for the avoidance of doubt, unamortized costs shall
not be deducted from the aggregate principal amount of Indebtedness of the
Company for purposes of such calculation.
“Consolidated Total Senior Secured Debt” means, as at any date, the principal
amount of all Consolidated Total Debt that is not subordinated to the
Obligations and that is secured by a first priority Lien on any assets of the
Company and its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Securities” means any Indebtedness of the Company or any Subsidiary
of the Company that is or will become, upon the occurrence of certain specified
events or after the passage of a specified amount of time, convertible into or
exchangeable for Capital Stock of the Company or any Subsidiary of the Company,
cash or any combination thereof.
“Counsel Limitation” has the meaning set forth in Section 10.03(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Company, the Administrative Agent, the Issuing Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such Lender notifies the Administrative Agent and the Company in writing that
such position is based on such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied), (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent, (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) become the subject of a Bail-in Action,
provided that a Lender shall not be a Defaulting Lender solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Lender
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Jurisdiction” means, at any time, a country, territory or region
which is subject to comprehensive economic sanctions by the United States that
broadly restrict trade and investment with that country, territory or region (at
the time of this Agreement, the Crimea Region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule II.
“Disposition” means, with respect to any property, any sale, lease,
Sale/Leaseback Transaction, assignment, conveyance, transfer or other
disposition thereof (including any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division). The terms “Dispose” and “Disposed of”
shall have correlative meanings.
“Dissenting Lender” has the meaning specified in Section 10.02(c).
“Dollar Equivalent” of an amount denominated in a currency other than Dollars
means, at any time for the determination thereof, the amount of Dollars which
could be purchased with the amount of such currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
12:00 Noon (New York time) on the date two Business Days prior to the date of
any determination thereof (or, in the case of any determination pursuant to the
definition of “Required Lenders”, on the date of determination) for purchase on
such date of determination.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of the United States or any state thereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.04(b)(iii)).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan, or the failure by Company or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan; (d)
the incurrence by the Company or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) a
determination that any Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the receipt by the Company
or any ERISA Affiliate from the PBGC or a plan administrator of any written
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan pursuant to Section 4042 of ERISA; (g) the
incurrence by the Company or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (h) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is Insolvent, in
Reorganization, or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the single currency of participating member states of the European
Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means, for any Interest Period, with respect to any
Borrowing:
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars for a
period equal in length to such Interest Period) (“LIBOR”) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London
time, on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dollar
Offered Rate (“CDOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “CDOR Rate”) at or about 10:00 a.m., Toronto, Ontario time, on the Rate
Determination Date with a term equivalent to such Interest Period;
denominated in Australian Dollars, the rate per annum equal to the Bank Bill
Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m., Melbourne, Australia time, on the Rate
Determination Date with a term equivalent to such Interest Period; and
denominated in New Zealand Dollars, the rate per annum equal to the Bank Bill
Reference Bid Rate (“BKBM”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m., Auckland, New Zealand time, on the Rate Determination
Date with a term equivalent to such Interest Period;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excluded Domestic Subsidiaries” means (a) any Subsidiary that is a Foreign
Subsidiary Holdco, (b) any Domestic Subsidiary that is a Subsidiary of an
Excluded Foreign Subsidiary, (c) any Domestic Subsidiary that constitutes a
Securitization Subsidiary and (d) as of any date of determination, any Domestic
Subsidiary that constitutes less than 5% of Total Domestic Assets; provided
that, notwithstanding the above, at all times the assets of the Company and the
Subsidiary Guarantors that are Domestic Subsidiaries must be equal to or greater
than 90% of Total Domestic Assets; provided that prior to September 29, 2017,
the calculation in clause (d) may give pro forma effect to the Mercury Joinder,
if applicable.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a CFC in
respect of which either (a) the pledge of all of the Capital Stock of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Company, result in adverse
tax consequences to the Company.
“Excluded Perfection Assets” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Excluded Subsidiary” means any Excluded Domestic Subsidiary and any Foreign
Subsidiary.
“Excluded Swap Obligation” means with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and hedge
counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Lender, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits or similar Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of or a resident of, having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any withholding Tax or backup withholding Tax that is imposed by the United
States of America on amounts payable to or for the account of such Lender (other
than an assignee pursuant to a request by the Company or any Borrower under
Section 2.16(b)) at the time such Lender becomes a party to this Agreement or
changes its lending office, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company or any Borrower or such Lender was entitled to receive such
additional amounts immediately before it changed its lending office, (c) any
withholding Tax or backup withholding Tax that is attributable to a Lender’s
failure or inability to comply with Section 2.14(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals hereto.
“Existing Letters of Credit” means the letters of credit listed on Schedule IC
hereto, which were issued under the Existing Credit Agreement and are
outstanding on and as of the Closing Date.
“Existing Note Documents” means the indentures and/or trust agreements pursuant
to which the Existing Notes were issued.
“Existing Notes” means the 7.55% senior debentures of the Company due August
2028.
“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.17.
“Extended Term Loans” has the meaning assigned to such term in Section 2.17.
“Extending Lender” has the meaning assigned to such term in Section 2.17.
“Extension” has the meaning assigned to such term in Section 2.17.
“Extension Agreement” has the meaning assigned to such term in Section 2.17.
“Extension Offers” has the meaning assigned to such term in Section 2.17.
“Facility” means each of the Term Facility, each Revolving Facility and any
Incremental Term Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date,
and any current or future regulations or official interpretations thereof (or
any amended or successor provision that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement between the
United States and one or more other governmental authorities that is entered
into in order to facilitate compliance with the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letters” means, collectively, (a) the Administrative Agent Fee Letter, (b)
that certain fee letter among Wells Fargo Securities, LLC and the Company, dated
as of May 6, 2019, (c) that certain fee letter among JPMorgan Chase Bank, N.A.
and the Company, dated as of May 6, 2019, (d) that certain fee letter among U.S.
Bank National Association and the Company, dated as of May 6, 2019 and (e) that
certain fee letter among MUFG Bank, Ltd. and the Company, dated as of May 6,
2019.
“FEMA” means the Federal Emergency Management Agency.
“Final Maturity Date” means, as at any date, the latest to occur of (a) the
Termination Date, (b) the maturity date in respect of any outstanding Extended
Revolving Commitments and (c) the maturity date in respect of any outstanding
Incremental Term Loans.
“First Amendment Effective Date” means May 31, 2019.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien has priority
over any other Lien on such Collateral (other than Permitted Priority Liens) or
is pari passu in priority in the case of Liens permitted under Section
7.02(a)(i) and (b) such Lien is the only Lien (other than Liens permitted
pursuant to Section 7.02) to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31 of each calendar year.
“Flood Insurance Laws” means collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 and the Biggert–Waters Flood Insurance Reform Act
of 2012, as now or hereafter in effect of any successor statute thereto, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.
“Foreign Lender” means, (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, any Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means CoreLogic Australia Pty Limited and any
other Foreign Subsidiary designated as a Borrower pursuant to Section 2.19.
“Foreign Subsidiary Holdco” means any Subsidiary, all (other than an immaterial
amount) of the assets of which constitute Capital Stock of one or more Excluded
Foreign Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement, dated as of the Closing Date, executed by the Company
and each Subsidiary Guarantor (as amended, modified, extended, restated,
replaced or supplemented from time to time, including any Reaffirmation
Agreement with respect thereto).
“Guaranties” means (a) the Guarantee and Collateral Agreement and (b) any
guaranty entered into by any Subsidiary of the Company pursuant to Section 6.09.
“Guarantor” means (a) any Subsidiary Guarantor and (b) with respect to the
Obligations of the Foreign Subsidiary Borrowers, the Company.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Incremental Agreement” has the meaning assigned to such term in Section
2.06(d).
“Incremental Closing Date” has the meaning assigned to such term in Section
2.06(d).
“Incremental Lender” means an Incremental Revolving Lender or Incremental Term
Lender.
“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.06(d).
“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Lender” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.06(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind that in accordance with GAAP would be shown on the liability side of the
balance sheet of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP and
non-perpetual preferred stock requiring redemption or repurchase on or prior to
the date that is 181 days following the Final Maturity Date (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations (other than contingent indemnification obligations
as to which no claim has been asserted) have been paid in full in cash, the
Commitments have been terminated and no Letters of Credit are outstanding) and
any option exercisable in respect thereof to the extent of such redemption or
repurchase), (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding current accounts payable incurred in the ordinary course of business)
that in accordance with GAAP would be shown on the liability side of the balance
sheet of such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business) that in accordance with
GAAP would be shown on the liability side of the balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise of such Person as an account party in
respect of letters of credit, (i) all drawn obligations of such Person as an
account party in respect of letters of guaranty, (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (k)
indebtedness or similar financing obligations of such Person under any
Securitization Financing and (l) for purposes of Article VIII(f) only, the Swap
Termination Value of any Swap Agreement; provided that Indebtedness shall
include the aggregate liquidation preference of all Capital Securities. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Initial Term A1 Loan” has the meaning assigned to such term in Section 2.01(b).
The aggregate principal amount of the Initial Term A1 Loan outstanding on the
First Amendment Effective Date is $1,400,000,000 and each Term A1 Lender’s
Initial Term A1 Percentage as of the First Amendment Effective Date is set forth
on Schedule 1B.
“Initial Term A1 Commitment” means, with respect to any Lender, the obligation
of such Lender, if any, to make an Initial Term A1 Loan to the Company on the
Closing Date. The Initial Term A1 Loan was borrowed in full on the Closing Date.
As of the First Amendment Effective Date, the Initial Term A1 Commitment is $0.
“Initial Term A1 Percentage” means, with respect to any Term A1 Lender at any
time, the percentage which the aggregate principal amount of a Term A1 Lender’s
Initial Term A1 Loans then outstanding constitutes of the aggregate principal
amount of the Initial Term A1 Loans then outstanding.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05 and in the form of Exhibit F hereto.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period, (c)
with respect to any Revolving Loan, upon termination of the Revolving
Commitments and (d) with respect to any Term Loan, on the maturity date in
respect of such Term Loan.
“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) (i)
for any Revolving Loan that is a Eurocurrency Loan, the period commencing on the
date of such Revolving Loan and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months or (if agreed to by all
Lenders) twelve months thereafter, as specified in the applicable Borrowing
Request or Interest Election Request and (ii) for any Term Loan that is a
Eurocurrency Loan, the period commencing on the date of such Term Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months or (if agreed to by all Lenders) twelve months
thereafter, as specified in the applicable Interest Election Request; provided
that (x) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (y) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.
“Investment” means (a) any purchase or other acquisition by the Company or any
of its Subsidiaries of, or of a beneficial interest in, any Securities of, any
other Person (other than a Person that prior to such purchase or acquisition was
a Subsidiary (other than any Excluded Subsidiary) of the Company) or (b) any
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Company or any of its
Subsidiaries to any Person, including all indebtedness and accounts receivable
from any Third Party that are not current assets or did not arise from sales to
such Third Party in the ordinary course of business. The amount of any
Investment shall be (i) the original cost of such Investment minus (ii) the
lesser of (A) the aggregate amount of any repayments, redemptions, dividends or
distributions thereon or proceeds from the sale thereof, in each case to the
extent of cash payments (including any cash received by way of deferred payment
pursuant to, or monetization of, a note receivable or otherwise, but only as and
when so received) actually received by the Company or the applicable Subsidiary
of the Company, and (B) the aggregate amount described in the immediately
preceding clause (i).
“IP Collateral” means the intellectual property Collateral under the Guarantee
and Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Lender and the Company (or any Subsidiary) or in favor of
the Issuing Lender and relating to such Letter of Credit.
“Issuing Lender” means (i) Bank of America or any affiliate thereof and (ii) if
designated as an Issuing Lender pursuant to Section 3.01(b), JPMorgan Chase
Bank, N.A. or any affiliate thereof, each in its capacity as issuer of any
Letter of Credit. References to “the Issuing Lender” herein shall refer to the
Lender or affiliate that is being requested to issue the Letter of Credit in
question or that has issued such Letter of Credit.
“Japanese Yen” means the lawful currency of Japan.
“Joint Lead Arrangers and Joint Bookrunners” means BofA Securities, JPMorgan
Chase Bank, N.A., Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc.,
U.S. Bank National Association, MUFG Bank, Ltd. and Bank of the West.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, limited liability company, partnership or other legal form
in which the Company and its Subsidiaries own less than 100% of the equity of
such Person and the remaining equity is owned by one or more Third Parties.
“L/C Commitment” means an amount equal to the lesser of (a) $50,000,000 and (b)
the U.S. Revolving Facility. The L/C Commitment is part of, and not in addition
to, the U.S. Revolving Facility.
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (including the Dollar Equivalent of the undrawn and unexpired amount of
the then outstanding Letters of Credit denominated in a Multicurrency other than
Dollars) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of any drawings under Letters of Credit
denominated in a Multicurrency other than Dollars) that have not then been
reimbursed pursuant to Section 3.05.
“L/C Participants” means the collective reference to all the Revolving Lenders
having US Revolving Commitments other than the Issuing Lender.
“Lender Counterparties” means and includes any Lender (and any Affiliate
thereof) party to a Swap Agreement or a Cash Management Agreement as long as (a)
such Person was a Lender (or Affiliate party thereof) at the time it entered
into such Swap Agreement or Cash Management Agreement or (b) such Swap Agreement
or Cash Management Agreement is in existence on the Closing Date and such Person
(or Affiliate party thereof) is a Lender on the Closing Date (notwithstanding if
the respective Lender subsequently ceases at any time to be a Lender under this
Agreement for any reason), together with such Lender’s or Affiliate’s successors
and assigns (if any).
“Lenders” means the Revolving Lenders, the Term Lenders and the Incremental Term
Lenders, other than any such Revolving Lender, Term Lender or Incremental Term
Lender that ceases to be a party hereto pursuant to an Assignment and Assumption
or Section 10.02(c).
“Letters of Credit” has the meaning assigned to such term in Section 3.01(a).
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 2.11(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
2.11(c).
“LIBOR Quoted Currency” means Dollars, Euros, Pounds and Japanese Yen.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Limited Conditionality Transaction” means an Investment permitted by Section
7.03 that the Company or one or more of its Subsidiaries is contractually
committed to consummate (it being understood that such commitment may be subject
to conditions precedent, which conditions precedent may be amended, satisfied or
waived in accordance with the terms of the applicable agreement) and whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.
“Loan” means any Revolving Loan or any Term Loan made by any Lender pursuant to
this Agreement.
“Loan Documents” means this Agreement, the Guaranties, the Fee Letters, the
Notes, any Extension Agreement, any Incremental Agreement and the Collateral
Documents.
“Loan Party” means each Borrower and each Subsidiary Guarantor, and “Loan
Parties” means all such Persons, collectively.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Majority-Owned Subsidiary” means a Subsidiary that is not a Wholly-Owned
Subsidiary of the Company.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Company and its Subsidiaries in excess of $25,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under this Agreement and the other Loan Documents,
taken as a whole, or (c) the rights of or benefits available to the Lenders
under this Agreement and the other Loan Documents, taken as a whole.
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) yields gross proceeds
to the Company or any of its Subsidiaries in excess of $25,000,000.
“Material Indebtedness” means Indebtedness, including obligations in respect of
one or more Swap Agreements of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $55,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the Swap Termination Value.
“Mercury Acquisition” means the acquisition contemplated by that certain
Purchase and Sale Agreement, dated as of June 6, 2017, as amended from time to
time, by and among MN Sponsor, Inc., a Delaware corporation (“Serent Blocker”),
the stockholders of Serent Blocker party thereto, SIA-Mercury, Inc., a Delaware
corporation, Saratoga Investment Corp. SBIC LP, a Delaware limited partnership,
MN Acquisition, LLC, a Delaware limited liability company (“Holdco”), the
unitholders of Holdco other than the Blockers set forth on the signature pages
to this Agreement, Mercury Network, LLC, a Florida limited liability company and
wholly-owned subsidiary of Holdco, CoreLogic Solutions, LLC, a California
limited liability company, CoreLogic Acquisition Co. IV, LLC, a Delaware limited
liability company, and Serent Capital II, L.P., a Delaware limited partnership
solely in its capacity as the Sellers Representative.
“Mercury Joinder” means, if the Mercury Acquisition is consummated, the joinder
of certain of the direct or indirect subsidiaries acquired by CoreLogic
Acquisition Co. IV, LLC upon the consummation of the Mercury Acquisition as
Subsidiary Guarantors under the Loan Documents on or prior to September 29,
2017.
“Minimum Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument.
“Mortgage Policy” means a lender’s title insurance policy (Form 2006).
“Mortgaged Property” means any Real Property having a fair market value of
$15,000,000 or more as of the Closing Date or if acquired after the Closing Date
as of the time of the acquisition of such Real Property and which is owned by
the Company or any Subsidiary Guarantor and required to be subject to a Mortgage
pursuant to Section 6.09(b).
“Multicurrency” means any LIBOR Quoted Currency, Canadian Dollars, New Zealand
Dollars or Australian Dollars.
“Multicurrency Equivalent” for a currency means the rate determined by the
Administrative Agent or the Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., New York City time, on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the Issuing
Lender may obtain such spot rate from another financial institution designated
by the Administrative Agent or the Issuing Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Issuing Lender may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in a Multicurrency.
“Multicurrency Overnight Rate” means with respect to a currency other than
Dollars, the rate per annum determined by the Administrative Agent to represent
its cost of overnight or short-term funds in such currency (which determination
shall be conclusive absent manifest error) plus the Applicable Rate then in
effect with respect to Eurocurrency Loans; provided, that any same-day
Borrowings shall be determined by the principal London office of the
Administrative Agent.
“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 or increased from time to time
pursuant to Section 2.17 and (b) reduced or increased from time to time pursuant
to assignments by or to such Multicurrency Revolving Lender pursuant to Section
10.04. The initial amount of each Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment is set forth on Schedule IA or in the Assignment and
Assumption pursuant to which such Multicurrency Revolving Lender shall have
assumed its Multicurrency Revolving Commitment, as applicable. The aggregate
amount of the Multicurrency Revolving Lenders’ Multicurrency Revolving
Commitments is $100,000,000.
“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of the aggregate outstanding
principal amount at such time of such Multicurrency Revolving Lender’s
Multicurrency Revolving Loans (including the Dollar Equivalent of Multicurrency
Revolving Loans denominated in a Multicurrency other than Dollars).
“Multicurrency Revolving Facility” means the Multicurrency Revolving Commitments
and the extensions of credit made thereunder.
“Multicurrency Revolving Lender” means each Lender that has a Multicurrency
Revolving Commitment or that holds a Multicurrency Revolving Loan.
“Multicurrency Revolving Loan” has the meaning assigned to such term in Section
2.01(a).
“Multicurrency Revolving Percentage” means, with respect to any Multicurrency
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment; provided that in the case of Section 2.18 when a
Defaulting Lender shall exist, “Multicurrency Revolving Percentage” shall mean
the percentage of the total Multicurrency Revolving Commitments (disregarding
any Defaulting Lender’s Multicurrency Revolving Commitment) represented by such
Multicurrency Revolving Lender’s Multicurrency Revolving Commitment. If the
Multicurrency Revolving Commitments have terminated or expired, the
Multicurrency Revolving Percentages shall be determined based upon the
Multicurrency Revolving Commitments most recently in effect, giving effect to
any assignments and to any Multicurrency Revolving Lender’s status as a
Defaulting Lender at the time of determination.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“National Joint Venture” means a Joint Venture between the Company and/or one or
more of its Subsidiaries, on the one hand, and a customer or client of the
Company and/or any Subsidiary thereof, on the other hand, in which the Company
and its Subsidiaries collectively own between 50% and 51% of the Capital Stock
of the Joint Venture.
“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Collateral Document or granted to the Company or any of its
Subsidiaries) and other customary fees and expenses actually incurred in
connection therewith, net of taxes paid or reasonably estimated to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of reserves reasonably
established to fund contingent liabilities (including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligation, in
each case as associated with such Asset Sale) and (b) in connection with any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
“New Zealand Dollars” means the lawful currency of New Zealand.
“Note” or “Notes” has the meaning given to such term in Section 2.07(f).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be a form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.
“Obligations” means all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of, or which may arise
under, this Agreement or any other Loan Document, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Loan Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Lender, the Issuing Lender
or the Administrative Agent, Taxes imposed as a result of a present or former
connection between the Lender, the Issuing Lender or the Administrative Agent
and the jurisdiction imposing such Tax (other than connections arising from the
Lender, the Issuing Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, including any interest, additions to
tax or penalties applicable thereto, except such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment pursuant
to Section 2.16(b)).
“Participant Register” has the meaning assigned to such term in Section
10.04(d).
“Patriot Act” has the meaning assigned to such term in Section 10.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means (a) Liens imposed by law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 6.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
6.04; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VIII; (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary; (g) leases, licenses, subleases or sublicenses
(including with respect to intellectual property and software) granted to others
in the ordinary course of business and not interfering in any material respect
with the business of the Company and its Subsidiaries, taken as a whole, and any
interest or title of a lessor, sublessor or licensor under any lease, sublease
or license, as applicable; (h) with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion; and (i) restrictions on funds
held for payroll customers pursuant to obligations to such customers; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
“Permitted Priority Liens” means Liens permitted by Section 7.02 other than
Liens permitted by Sections 7.02(a)(i), (a)(ii) except for such Liens with
priority under applicable law, (a)(vii), (a)(xiii) and (a)(xviii) except for
non-consensual Liens with priority under applicable law and Liens securing
Indebtedness (including, without limitation, Capital Lease Obligations) incurred
to finance the acquisition of fixed or capital assets on the assets financed
thereby, accessions thereto and proceeds and products thereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Collateral” means the “Pledged Collateral” as defined in the Guarantee
and Collateral Agreement.
“Pounds” means the lawful currency of the United Kingdom.
“Prepayment Amount” has the meaning assigned to such term in Section 2.08(h).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate. The Prime Rate is set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Pro Forma Basis” means, in connection with (a) any Material Acquisition, (b)
any Material Disposition or (c) any incurrence or repayment of Indebtedness in
connection therewith that the calculation of the Senior Secured Leverage Ratio
and Total Leverage Ratio shall be deemed to have occurred as of the first day of
the most recent four Fiscal Quarter period preceding the date of such Material
Acquisition or Material Disposition for which financial statements are required
to be delivered pursuant to Section 6.01, in each case including (i) pro forma
adjustments arising out of events which are directly attributable to any
proposed Material Acquisition or any Material Disposition that are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and Exchange Commission, (ii) pro forma adjustments determined in
good faith by the Company arising out of operating and other expense reductions
attributable to such transaction being given pro forma effect that (1) have been
realized or (2) will be implemented following such transaction and are
supportable and quantifiable and, in each case, including (A) reduction in
personnel expenses, (B) reduction of costs related to administrative functions,
(C) reduction of costs related to leased or owned properties and (D) reductions
from the consolidation of operations and streamlining of corporate overhead, and
(iii) such other adjustments as determined in good faith by the Company, in each
case as certified by an officer of the Company; provided that in the case of any
pro forma adjustments pursuant to clauses (i) through (iii) above for any test
of the Senior Secured Leverage Ratio or Total Leverage Ratio, the amount of
adjustments shall not exceed, when combined with any amounts added back to
Consolidated Adjusted EBITDA pursuant to clause (x)(ii) thereof, an aggregate
amount equal to the greater of $40,000,000 and 7.5% of Consolidated Adjusted
EBITDA for the applicable four Fiscal Quarter Period (calculated prior to giving
effect to the adjustments pursuant to clauses (i) through (iii) above) using,
for purposes of determining such compliance, the historical financial statements
of all entities or assets so acquired and the consolidated financial statements
of the Company and its Subsidiaries (and assuming that any such Indebtedness to
be incurred bears interest during any portion of the applicable Reference Period
prior to the relevant acquisition at the interest rate which is or would be in
effect with respect to such Indebtedness as at the relevant date of
determination).
“Pro Forma Test Period” has the meaning assigned to such term in Section
7.06(d).
“Projections” means a detailed consolidated budget for the following Fiscal
Year, including a projected consolidated balance sheet of the Company and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.
“Qualified Acquisition” means any acquisition of property or series of related
acquisitions of property at one time or over a period of time that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $150,000,000; provided that, no more than one (1)
Qualified Acquisition shall occur as of or subsequent to the First Amendment
Effective Date during the term of this Agreement.
“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the Closing
Date; provided that if any Quarterly Date would end on a day other than a
Business Day, such Quarterly Date shall be the next preceding Business Day.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including leaseholds.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.
“Register” has the meaning set forth in Section 10.04(c).
“Reaffirmation Agreement” means any reaffirmation agreement with respect to the
Guarantee and Collateral Agreement as may be entered into from time to time by
the Company and each Subsidiary Guarantor.
“Refinancing Amendment” has the meaning assigned to such term in Section 2.20.
“Refinancing Debt” has the meaning assigned to such term in Section 2.20.
“Refinancing Facilities” has the meaning assigned to such term in Section 2.20.
“Refinancing Notes” has the meaning assigned to such term in Section 2.20.
“Refinancing Revolving Facilities” has the meaning assigned to such term in
Section 2.20.
“Refinancing Term Facilities” has the meaning assigned to such term in Section
2.20.
“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Issuing Lender pursuant to Section 3.05 for amounts drawn under
Letters of Credit.
“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not applied to prepay the Loans pursuant to Section 2.08(c)
as a result of the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Company has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects,
within one year of the date of such Reinvestment Notice, to use all or a
specified portion, or to enter into a binding commitment to use all or a
specified portion, of the Net Cash Proceeds of an Asset Sale or Recovery Event
to (a) acquire or repair assets useful in its business or (b) apply or allocate
up to $100,000,000 for payments required pursuant to operating contracts or
leases replacing such assets over time.
“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Company’s business.
“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event
(or, in the case of Net Cash Proceeds received after such Reinvestment Event,
one year after the receipt of such Net Cash Proceeds), unless and to the extent
the Company (directly or indirectly through a Subsidiary) shall have, prior to
such date, entered into a binding commitment to reinvest all or any portion of
the relevant Reinvestment Deferred Amount and (b) the date on which the Company
shall have determined not to, or shall have otherwise ceased to, acquire or
repair assets useful in the Company’s business with all or any portion of the
relevant Reinvestment Deferred Amount.
“Related Asset” has the meaning given to such term in the definition of
“Securitization Financing.”
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Required Lenders” means, at any time, the holders of more than 50% of the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the total Revolving Credit Exposure at such
time; provided that the unused Revolving Commitment and the portion of the total
Revolving Credit Exposures held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, principal financial or accounting
officer, treasurer or controller of the Company, but in any event, with respect
to financial matters, the treasurer, controller, principal financial or
accounting officer or chief financial officer of the Company, and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Company so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Company designated
in or pursuant to an agreement between the Company and the Administrative Agent.
To the extent requested by the Administrative Agent, each Responsible Officer
will provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance satisfactory to the Administrative Agent.
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries now or hereafter outstanding owned by any
Person other than the Company or any of its Subsidiaries, except a dividend
payable solely in shares of Capital Stock of the Company or such Subsidiary or
payable solely in shares of that class of Capital Stock to the holders of that
class, (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value, direct or indirect, of any shares of any class
of Capital Stock of the Company or any of its Subsidiaries now or hereafter
outstanding owned by any Person other than the Company or any of its
Subsidiaries, (c) any payment (other than a payment (including by way of
cashless exercise) made solely in any class of Capital Stock of the Company or
the relevant Subsidiary, as the case may be) made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries
now or hereafter outstanding owned by any Person other than the Company or any
of its Subsidiaries, and (d) any payment or prepayment of principal of, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness; provided, in each case, that in no event shall Restricted Junior
Payments include (x) a dividend payable solely in shares of that class of stock
on a pro rata basis to all of the holders of that class or (y) for the avoidance
of doubt, any payment made in respect of any Convertible Securities which
constituted Indebtedness at the time of issuance thereof and were permitted to
be issued or incurred pursuant to Section 7.05, to the extent such payment is
made contemporaneously with the conversion thereof into Capital Stock including,
without limitation, in connection with the purchase, redemption, retirement,
defeasance, acquisition, cancellation, termination, exchange or conversion of
any such securities.
“Revolver Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Termination Date and the date of
termination in full of the Revolving Commitments.
“Revolving Borrowing” means, with respect to the borrowings made under the
Revolving Facility, (a) all ABR Loans made or converted on the same date or (b)
all Eurocurrency Loans in the same currency that have the same Interest Period.
For purposes hereof, the date of a Revolving Borrowing comprising one or more
Revolving Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Revolving Loan or
Revolving Loans.
“Revolving Commitment” means the Multicurrency Revolving Commitment and/or the
US Revolving Commitment, as applicable. As of the First Amendment Effective
Date, the aggregate amount of the Revolving Commitments is $750,000,000).
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Loans (including the Dollar Equivalent of any Multicurrency Revolving Loans
denominated in a Multicurrency other than Dollars) and, with respect to any US
Revolving Lender, such Lender’s US Revolving Percentage of the L/C Obligations
outstanding at such time.
“Revolving Facility” means the Multicurrency Revolving Facility and/or the US
Revolving Facility, as applicable.
“Revolving Lender” means the Multicurrency Revolving Lenders and/or the US
Revolving Lenders, as applicable.
“Revolving Loan” has the meaning assigned to such term in Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services.
“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Company or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Multicurrency other than Dollars, same day or other funds as may
be determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Multicurrency other than
Dollars.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Australia or Her Majesty’s Treasury (“HMT”).
“Scheduled Unavailability Date” has the meaning specified in Section
2.11(c)(ii).
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.
“Secured Hedging Agreement” means any Swap Agreement between the Company or any
of its Subsidiaries and a Lender Counterparty, as amended, modified, extended,
restated, replaced or supplemented from time to time.
“Secured Hedging Obligations” means, without duplication, all of the
obligations, indebtedness and liabilities, including by Guarantee, of the
Company or any of its Subsidiaries to the Lender Counterparties, whenever
arising, under the Secured Hedging Agreements, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Loan Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Secured Parties” means, collectively, each of (i) the Lenders, (ii) the Issuing
Lender, (iii) the Administrative Agent, (iv) the Collateral Agent and (v) the
Lender Counterparties.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other Related
Assets incidental to the foregoing subject to a Securitization Financing.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Company or any Subsidiary pursuant to which it sells,
conveys or contributes to capital or otherwise transfers (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest in) Securitization Assets or interests therein
and all collateral securing such Securitization Assets, all contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Securitization Assets, any guarantees,
indemnitees, warranties or other obligations in respect of such Securitization
Assets, any other assets that are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Securitization
Assets and any collections or proceeds of any of the foregoing (collectively,
the “Related Assets”), all of which such sales, conveyances, contributions to
capital or transfers shall be made by the transferor for fair market value as
reasonably determined by the Company (a) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary other than any
Securitization Subsidiary), which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such Securitization Assets and Related Assets or
interests in such Securitization Assets and Related Assets, or (b) directly to
one or more investors or other purchasers (other than any Loan Party or any
Subsidiary); it being understood that a Securitization Financing may involve
(i) one or more sequential transfers or pledges of the same Securitization
Assets and Related Assets, or interests therein (such as a sale, conveyance or
other transfer to any Securitization Subsidiary followed by a pledge of the
transferred Securitization Assets and Related Assets to secure Indebtedness
incurred by the Securitization Subsidiary), and all such transfers, pledges and
Indebtedness incurrence shall be part of and constitute a single Securitization
Financing, and (ii) periodic transfers or pledges of Securitization Assets
and/or revolving transactions in which new Securitization Assets and Related
Assets, or interests therein are transferred or pledged upon collection of
previously transferred or pledged Securitization Assets and Related Assets, or
interests therein; provided that any such transactions shall provide for
recourse to such Subsidiary (other than any Securitization Subsidiary) or any
Borrower (as applicable) only in respect of the cash flows in respect of such
Securitization Assets and Related Assets and to the extent of breaches of
representations and warranties relating to the Securitization Assets, dilution
of the Securitization Assets, customary indemnities and other customary
securitization undertakings in the jurisdiction relevant to such transactions.
The “amount” or “principal amount” of any Securitization Financing shall be
deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Securitization Financing, in each case outstanding at such time, or (2) in
the case of any Securitization Financing in respect of which no such
Indebtedness, fractional undivided interests or securities are incurred or
issued, the purchase price paid by the buyer (other than any Securitization
Subsidiary) in connection with its purchase of Securitization Assets less the
amount of collections received by the Company or any Subsidiary in respect of
such Securitization Assets and paid to such buyer, excluding any amounts applied
to purchase fees or discount or in the nature of interest.
“Securitization Subsidiary” means any wholly owned Subsidiary of the Company
formed solely for the purpose of, and that engages only in, one or more
Securitization Financings.
“Senior Secured Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Senior Secured Debt as of such date to (b) Consolidated
Adjusted EBITDA of the Company and its Subsidiaries for the four consecutive
Fiscal Quarters most recently ending on or prior to such date calculated on a
Pro Forma Basis, if applicable.
“Specified Cash Management Agreement” means any Cash Management Agreement, or
any Guarantee of any Cash Management Agreement, between the Company or any of
its Subsidiaries and any Lender Counterparty, as amended, modified, extended,
restated, replaced or supplemented from time to time.
“Specified Event of Default” means an Event of Default of the type described in
Section 8.01(a), Section 8.01(g) and Section 8.01(h).
“Specified Representations” means the representations and warranties set forth
in Section 4.01 (excluding the last sentence thereof), Section 4.02, Section
4.03(a), (b), (c) and (d), Section 4.08, Section 4.12, Section 4.15 and Section
4.16.
“SPV” has the meaning assigned to such term in Section 10.04(g).
“SPV Register” has the meaning assigned to such term in Section 10.04(g).
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of the Company which is
subordinated in right of payment to the Obligations.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(other than a National Joint Venture) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (other than a National Joint Venture or
a subsidiary of a National Joint Venture) (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary Guarantor” means (a) any Domestic Subsidiary of the Company other
than any Excluded Subsidiary and (b) any other Subsidiary that guaranties the
Obligations pursuant to Section 6.09. The Subsidiary Guarantors as of the
Closing Date are listed on Schedule III hereto.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Technology Transformation Initiative” means a technology initiative initiated
by the Company in 2012 which includes the objective of converting the Company’s
existing technology infrastructure to a new platform and the provision of
infrastructure management, security, cloud computing and other services by
various service providers, including Dell SecureWorks and one or more of its
affiliates, and the transition and transformation costs related to outsourcing
the Company’s data centers.
“Term A1 Borrowing” means, with respect to the borrowings made under the Term A1
Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurocurrency Loans that have the same Interest Period. For purposes hereof, the
date of a Term A1 Borrowing comprising one or more Term A1 Loans that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Term A1 Loan or Term A1 Loans.
“Term A1 Commitment” means, an Additional Term A1 Commitment or an Initial Term
A1 Commitment, as the case may be.
“Term A1 Facility” means the Term A1 Commitments and the Term A1 Loans made
thereunder.
“Term A1 Lender” means each Lender that has a Term A1 Commitment or that holds a
Term A1 Loan.
“Term A1 Loan” means the Initial Term Al Loan and/or the Additional Term A1
Loan, as the case may be.
“Term A1 Percentage” means, with respect to any Term A1 Lender at any time, the
combined Initial Term A1 Percentage and the Additional Term A1 Percentage of
such Lender.
“Term A2 Borrowing” means, with respect to the borrowings made under the Term A2
Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurocurrency Loans that have the same Interest Period. For purposes hereof, the
date of a Term A2 Borrowing comprising one or more Term A2 Loans that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Term A2 Loan or Term A2 Loans.
“Term A2 Commitment” means, with respect to any Lender, the obligation of such
Lender, if any, to make a Term A2 Loan to the Company on the Closing Date. As of
the First Amendment Effective Date, the Term A2 Commitment is $0.
“Term A2 Facility” means the Term A2 Commitments and the Term A2 Loans made
thereunder.
“Term A2 Lender” means each Lender that has a Term A2 Commitment or that holds a
Term A2 Loan.
“Term A2 Loan” has the meaning assigned to such term in Section 2.01(c). The
aggregate principal amount of the Term A2 Loan outstanding on the First
Amendment Effective Date is $175,000,000 and each Term A2 Lender’s Term A2
Percentage as of the First Amendment Effective Date is set forth on Schedule IB.
“Term A2 Percentage” means, with respect to any Term A2 Lender at any time, the
percentage which the aggregate principal amount of such Term A2 Lender’s Term A2
Loans then outstanding constitutes of the aggregate principal amount of the Term
A2 Loans then outstanding.
“Term Borrowing” means, with respect to the borrowings made under any Term
Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurocurrency Loans that have the same Interest Period. For purposes hereof, the
date of a Term Borrowing comprising one or more Term Loans that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Term Loan or Term Loans.
“Term Commitment” means, with respect to any Lender, its Term A1 Commitment, its
Term A2 Commitment and/or the obligation of such Lender, if any, to make an
Incremental Term Loan to the Company on any Incremental Closing Date in a
principal amount as agreed pursuant to Section 2.06(d).
“Term Facility” means the Term A1 Facility, the Term A2 Facility and any
facility established hereunder to make Incremental Term Loans.
“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.
“Term Loan” means the Term A1 Loan, the Term A2 Loan or any Incremental Term
Loan, as the context may require.
“Term Percentage” means, with respect to any Term Lender at any time, its Term
A1 Percentage, Term A2 Percentage and/or the percentage which such Term Lender’s
Term Commitment with respect to Incremental Term Loans then constitutes of the
aggregate Term Commitments for such Incremental Term Loans (or, at any time
after an Incremental Closing Date, the percentage which the aggregate principal
amount of such Term Lender’s Incremental Term Loans then outstanding constitutes
of the aggregate principal amount of such Incremental Term Loans then
outstanding).
“Termination Date” means (a) with respect to any Term Loans, the Final Maturity
Date of such Term Loans (it being understood that, unless extended pursuant to
Section 2.17, the Final Maturity Date of the Term A1 Loans and the Term A2 Loans
shall be the fifth anniversary of the First Amendment Effective Date (or, if
such date is not a Business Day, the immediately preceding Business Day)), (b)
with respect to any Revolving Commitments (other than any Revolving Commitment
of a Revolving Lender which has been extended pursuant to Section 2.17), the
fifth anniversary of the First Amendment Effective Date and (c) with respect to
any Revolving Commitments of a Revolving Lender which have been extended
pursuant to Section 2.17, the date to which such Revolving Lender’s Revolving
Commitments have been so extended.
“Third Party” means any Person other than the Company or any of its
Subsidiaries.
“Total Assets” means, at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent Fiscal Quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.
“Total Domestic Assets” means, at any time, the Total Assets of the Company and
its Domestic Subsidiaries at such time.
“Total Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date to (b) Consolidated Adjusted EBITDA of the Company
and its Subsidiaries for the four consecutive Fiscal Quarters most recently
ending on or prior to such date, calculated on a Pro Forma Basis, if applicable.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans hereunder, the use of the proceeds
thereof and the payments of fees, commissions and expenses in connection with
each of the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“U.S. Person” means any Person that is a “United States Person” as defined in
section 7701(a)(30) of the Code.
“US Revolving Commitment” means, with respect to each US Revolving Lender, the
commitment of such US Revolving Lender to make US Revolving Loans and
participate in Letters of Credit hereunder, expressed as an amount representing
the maximum aggregate amount of such US Revolving Lender’s US Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.06 or increased from time to time pursuant to
Section 2.17 and (b) reduced or increased from time to time pursuant to
assignments by or to such US Revolving Lender pursuant to Section 10.04. The
amount of each US Revolving Lender’s US Revolving Commitment is set forth on
Schedule IA or in the Assignment and Assumption pursuant to which such Revolving
Lender shall have assumed its US Revolving Commitment, as applicable. The
aggregate amount of the US Revolving Lenders’ US Revolving Commitments as of the
First Amendment Effective Date is $650,000,000.
“US Revolving Credit Exposure” means, with respect to any US Revolving Lender at
any time, the sum of (i) the aggregate outstanding principal amount of such US
Revolving Lender’s US Revolving Loans at such time and (ii) such US Revolving
Lender’s US Revolving Percentage of the L/C Obligations outstanding at such
time.
“US Revolving Facility” means the US Revolving Commitments and the extensions of
credit made thereunder.
“US Revolving Lender” means each Lender that has a US Revolving Commitment or
that holds a US Revolving Loan.
“US Revolving Loan” has the meaning assigned to such term in Section 2.01(a).
“US Revolving Percentage” means, with respect to any US Revolving Lender, the
percentage of the total US Revolving Commitments represented by such US
Revolving Lender’s US Revolving Commitment; provided that in the case of Section
2.18 when a Defaulting Lender shall exist, “US Revolving Percentage” shall mean
the percentage of the total US Revolving Commitments (disregarding any
Defaulting Lender’s US Revolving Commitment) represented by such US Revolving
Lender’s US Revolving Commitment. If the US Revolving Commitments have
terminated or expired, the US Revolving Percentages shall be determined based
upon the US Revolving Commitments most recently in effect, giving effect to any
assignments and to any US Revolving Lender’s status as a Defaulting Lender at
the time of determination.
“Voting Stock” means, with respect to any Person, Securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.
“Wholly Owned Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, partnership or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are owned or controlled by the parent
on such date.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Terms Generally.
Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (i) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (ii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (iv)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).



Accounting Terms and Determinations.
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof in the manner described in subsection (b) below) be prepared, in
accordance with (in the case of the Company and its Subsidiaries on a
consolidated basis) GAAP applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements (after
the Closing Date) under Section 6.01, shall mean the financial statements as at
December 31, 2016 referred to in Section 4.04(a)). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of (in the case of
the Company and its Subsidiaries on a consolidated basis) GAAP applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 6.01
(or, prior to the delivery of the first financial statements (after the Closing
Date) under Section 6.01, used in the preparation of the financial statements as
at December 31, 2016 referred to in Section 4.04(a)) unless (i) the Company
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04(a)). In addition, where
applicable, any amount (including, without limitation, minimum borrowing,
prepayment or repayment amounts) expressed in Dollars shall, when referring to
any currency other than Dollars or to one or more currencies, be deemed to mean
an amount of such currency or currencies having a Dollar Equivalent
approximately equal to such amount.
The Company shall deliver to the Lenders at the same time as the delivery of any
annual or quarterly financial statement under Section 6.01 (i) a description in
reasonable detail of any material variation between the application of
accounting principles or practices employed in the preparation of such statement
and the application of accounting principles or practices employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.
Notwithstanding anything to the contrary herein, the Company and the Lenders
agree that, if after the Closing Date, changes to GAAP become effective so as to
require the reduction of the carrying amount of goodwill upon impairment
(including, without limitation, as a result of the establishment of a
benchmark), disposition of assets, discontinuance of operations or other similar
events, then, for purposes of calculating compliance with the covenants set
forth in Section 7.09, each such reduction shall be treated as an extraordinary
non-cash item and shall be disregarded.
The Company will not change the last day of its Fiscal Year from December 31 of
each year, or the last days of the first three Fiscal Quarters in each of its
Fiscal Years from March 31, June 30 and September 30 of each year, respectively.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(i) any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value” as defined therein, (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof or (iii) any changes since the Closing Date to the current GAAP
accounting model for leases of the type described in the FASB and IASB joint
exposure draft published on May 16, 2013 entitled “Leases (Topic 842)” or
otherwise arising out of the FASB project on lease accounting described in such
exposure draft.
The Senior Secured Leverage Ratio and the Total Leverage Ratio shall be
calculated on a Pro Forma Basis as set forth in such definitions.

Change of Currency.
Each obligation of the Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Closing Date shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Eurocurrency Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Eurocurrency Borrowing, at the end of
the then current Interest Period.
Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.



THE CREDITS

The Commitments.
Revolving Commitments. Subject to the terms and conditions set forth herein,
each (i) US Revolving Lender severally agrees to make revolving credit loans
(“US Revolving Loans”) denominated in Dollars to the Company from time to time
during the Revolver Availability Period in an aggregate principal amount at one
time outstanding which, when added to such Lender’s US Revolving Percentage of
the L/C Obligations then outstanding, does not exceed such Lender’s US Revolving
Commitment and (ii) each Multicurrency Revolving Lender severally agrees to make
revolving credit loans (“Multicurrency Revolving Loans” and together with the US
Revolving Loans, “Revolving Loans”) denominated in a Multicurrency to the
Company and the Foreign Subsidiary Borrowers, from time to time during the
Revolver Availability Period in an aggregate principal amount (including the
Dollar Equivalent of the aggregate principal amount of any such Multicurrency
Revolving Loans denominated in a Multicurrency other than Dollars) at any one
time outstanding which does not exceed such Lender’s Multicurrency Revolving
Commitment; provided that the aggregate principal amount of US Revolving Loans
plus the aggregate principal amount of L/C Obligations plus the aggregate
principal amount of Multicurrency Revolving Loans shall not exceed the Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, a Borrower may borrow, prepay and reborrow Revolving Loans.
The Loans denominated in Dollars may from time to time be Eurocurrency Loans or
ABR Loans, as determined by the Company and notified to the Administrative Agent
in accordance with Section 2.05, subject to Section 2.11. The Multicurrency
Revolving Loans denominated in any Multicurrency other than Dollars shall be
Eurocurrency Loans in accordance with Section 2.05.
Term A1 Commitments. Subject to the terms and conditions set forth herein, (i)
each Term A1 Lender with an Initial Term A1 Commitment made a term loan (the
“Initial Term A1 Loan”) denominated in Dollars to the Company on the Closing
Date, in an aggregate principal amount equal to $1,600,000,000 and (ii) each
Term A1 Lender with an Additional Term A1 Commitment severally agrees to make an
additional term loan (an “Additional Term A1 Loan”) denominated in Dollars to
the Company on the First Amendment Effective Date, in an aggregate principal
amount equal to the amount of the Additional Term A1 Commitment of such Term A1
Lender. The aggregate principal amount of the Initial Term A1 Loan outstanding
immediately preceding the First Amendment Effective Date is $1,400,000,000.
After giving effect to the Additional Term A1 Commitments on the First Amendment
Effective Date and the Additional Term A1 Loan made thereunder, the aggregate
principal amount of the Term A1 Loan outstanding on the First Amendment
Effective Date is $1,575,000,000.
Term A2 Commitments. Subject to the terms and conditions set forth herein, each
Term A2 Lender made a term loan (a “Term A2 Loan”) denominated in Dollars to the
Company on the Closing Date, in an aggregate principal amount equal to
$200,000,000. The aggregate principal amount of the Term A2 Loan outstanding on
the First Amendment Effective Date is $175,000,000.
Amounts repaid or prepaid in respect of the Term Loans may not be reborrowed.
The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Company and notified to the Administrative Agent in accordance
with Section 2.05, subject to Section 2.11.

Loans and Borrowings; Obligations of Lenders. Each Loan shall be made as part of
a Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective relevant Commitments. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided that each Borrowing of a Multicurrency
Revolving Loan not denominated in Dollars shall be comprised of Eurocurrency
Loans only.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
Minimum Amounts; Limitation on Number of Borrowings. At the commencement of the
Interest Period for any Eurocurrency Borrowing, such Borrowing shall be in an
aggregate amount of $5,000,000 (or Multicurrency Equivalent) or a larger
multiple of $1,000,000 (or Multicurrency Equivalent). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount equal to
$3,000,000 or a larger multiple of $500,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve Eurocurrency Borrowings outstanding.
Limitations on Lengths of Interest Periods. Notwithstanding any other provision
of this Agreement, a Borrower shall not be entitled to request, or to elect to
convert to or continue as a Eurocurrency Borrowing, (i) any Revolving Borrowing
if the Interest Period requested therefor would end after the Termination Date
or (ii) any Term Borrowing if the Interest Period requested therefor would end
after the Final Maturity Date thereof.

Procedures for Borrowings.
Procedure for Revolving Borrowings. To request a Revolving Borrowing, a Borrower
shall notify the Administrative Agent of such request by (x) telephone or (y)
delivery of a written Borrowing Request (a) in the case of a Eurocurrency
Borrowing under the Revolving Facility, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Revolving Borrowing if
such Revolving Borrowing is in Dollars, or four Business Days before the date of
the proposed Revolving Borrower if such Revolving Borrowing is in a
Multicurrency other than Dollars or (b) in the case of an ABR Borrowing under
the Revolving Facility, not later than 1:00 p.m., New York City time, one
Business Day before the date of the proposed Revolving Borrowing; provided that
any notice of a Eurocurrency Borrowing on the Closing Date shall be accompanied
by a funding indemnity letter satisfactory to the Administrative Agent in its
reasonable discretion.
Any telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
the aggregate amount of the requested Borrowing;
the date of such Borrowing, which shall be a Business Day;
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
the name of the applicable Borrower and location and number of its account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.04; and
whether such Borrowing is to be under the US Revolving Commitments or the
Multicurrency Revolving Commitments and, if the latter, the currency of the
Revolving Loans to be borrowed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03(a), the Administrative Agent shall advise each
applicable Revolving Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the requested Revolving Borrowing.
Procedure for Term Borrowings. The Company shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 1:00 p.m., New York City time, (i) three Business Days prior to the
requested date of any Term Borrowing in the case of a Eurocurrency Borrowing,
and (ii) one Business Day prior to the requested date of any Term Borrowing in
the case of an ABR Borrowing) requesting that (x) with respect to the Additional
Term A1 Loans, the applicable Term A1 Lenders make the Additional Term A1 Loans
on the First Amendment Effective Date and (y) with respect to any Incremental
Term Loan, the applicable Term Lender make an Incremental Term Loan on the date
set forth in the Incremental Agreement, in each case, setting forth the related
information of the types set forth in clauses (ii) through (v) of Section
2.03(a); provided that any notice of a Eurocurrency Borrowing on the Closing
Date shall be accompanied by a funding indemnity letter satisfactory to the
Administrative Agent in its reasonable discretion.
Dollar Equivalent. The Administrative Agent shall calculate the Dollar
Equivalent of the outstanding and requested Multicurrency Revolving Loans not
denominated in Dollars (i) as of the date of any Borrowing Request with respect
thereto, (ii) on the first day of each Interest Period with respect thereto and
(iii) at such other times and from time to time as the Administrative Agent
shall determine or the Required Lenders shall require, and, in each case, shall
notify the Company of such calculation. Each such calculation shall be the basis
of any determination of the amount of outstanding Multicurrency Revolving Loans
for purposes hereof until the next such calculation.

Funding of Loans.
Funding by Revolving Lenders. Each Revolving Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for the applicable
currency by notice to the applicable Revolving Lenders. The Administrative Agent
will make such Revolving Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent and designated by such Borrower in the
applicable Borrowing Request.
Funding by Term A1 Lenders. Each Term A1 Lender with an Additional Term A1
Commitment shall make the Additional Term A1 Loan to be made by it hereunder on
the First Amendment Effective Date by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Term A1
Lenders. The Administrative Agent will make such Term Loans available to the
Company by promptly crediting the amounts so received, in like funds, to an
account of the Company maintained with the Administrative Agent and designated
by the Company.
Presumption by the Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) or (b) of this Section, as applicable, and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate (or, in the case of a
Multicurrency Borrowing, the Multicurrency Currency Overnight Rate minus the
Applicable Rate then in effect with respect to Eurocurrency Loans) or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans (or, in the
case of a Multicurrency Revolving Loan denominated in a Multicurrency other than
Dollars, the Multicurrency Overnight Rate). If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Interest Elections; Conversion and Continuation Options.
Elections by a Borrower for Borrowings; Initial Type of Loans. Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have the Interest Period
specified in such Borrowing Request. After a Borrowing has been initially made,
the applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurocurrency Borrowing, may elect the Interest Period
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.
Notice of Elections. To make an election pursuant to this Section, the
applicable Borrower shall notify the Administrative Agent of such election by
telephone (i) in the case of a proposed conversion to or continuation of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed conversion or continuation if such
Eurocurrency Borrowing is denominated in Dollars or four Business Days before
the date of the proposed conversion or continuation if such Eurocurrency
Borrowing is denominated in a Multicurrency other than Dollars or (ii) in the
case of a proposed conversion to an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed conversion.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower.
Information in Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) of this paragraph
shall be specified for each resulting Borrowing);
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
Notice by the Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each applicable
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
Failure to Elect; Events of Default. If the applicable Borrower fails to deliver
a timely Interest Election Request with respect to a Eurocurrency Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall, if it is denominated in Dollars, be converted to an ABR Borrowing and, if
it is denominated in a Multicurrency other than Dollars, be continued with an
Interest Period of the same duration as the expiring Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing in Dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period therefor.

Termination and Reduction of Commitments; Incremental Term Loans and Incremental
Revolving Increases.
Scheduled Termination of Commitments. The Commitments shall terminate on the
applicable Termination Date, unless previously terminated.
Voluntary Termination or Reduction of Commitments. The Company may at any time
terminate, or from time to time, reduce the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $3,000,000 or a
larger multiple of $500,000, (ii) each reduction of Revolving Commitments shall
be ratable as between the US Revolving Commitment and the Multicurrency
Revolving Commitment and (iii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, (a) the total US Revolving Credit
Exposure would exceed the total US Revolving Commitments or (b) the total
Multicurrency Revolving Credit Exposure would exceed the total Multicurrency
Revolving Commitments.
Notice of Voluntary Termination or Reduction of Commitments. The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Company after the Closing Date may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Term Commitments shall be made ratably
among the Term Lenders in accordance with their respective Term Commitments and
each reduction of the Revolving Commitments shall be applied pro rata to each of
the Revolving Facilities and made ratably among the applicable Revolving Lenders
of such Facility in accordance with their respective applicable Revolving
Commitments.
Incremental Term Loans and Incremental Revolving Increases. The Company may,
from time to time by notice to the Administrative Agent, propose that additional
term loans be made hereunder (each an “Incremental Term Loan” and any set of
Incremental Term Loans, an “Incremental Facility”) or request an increase in the
Revolving Facility (each an “Incremental Revolving Increase”) either by the
agreement of one or more existing Term Lenders to make or commit to make
Incremental Term Loans or one or more existing Revolving Lenders to commit to
Incremental Revolving Increases, as applicable, or by the agreement of one or
more Persons which are not then Term Lenders to make Incremental Term Loans
(each an “Incremental Term Lender”) or one or more Persons which are not then
Revolving Lenders to make Incremental Revolving Increases (each an “Incremental
Revolving Lender”), in each case with the approval of the Administrative Agent
(not to be unreasonably withheld), which notice shall specify the name of each
Incremental Term Lender or Incremental Revolving Lender, as applicable, the
aggregate amount of the Incremental Term Loans or Incremental Revolving
Increase, as applicable (and, if an Incremental Revolving Increase, whether such
increase shall be applicable to the Multicurrency Revolving Commitments or the
US Revolving Commitments), and the portion thereof being made by each such
Incremental Lender, the date on which such Incremental Term Loans or Incremental
Revolving Increase, as applicable, shall be made (an “Incremental Closing Date”)
(which shall be a Business Day at least three Business Days after delivery of
such notice (or such shorter period as the Administrative Agent may agree in its
sole discretion) and 30 days prior to the last Termination Date or the last
Final Maturity Date of the Term Loans as then in effect), the Applicable Rate
for such Incremental Term Loans and any fees payable in connection with such
Incremental Term Loans or Incremental Revolving Increase, as applicable;
provided that no Lender shall have any obligation hereunder to become an
Incremental Lender and any election to do so shall be in the sole discretion of
each Lender; provided, further, that:
the minimum aggregate amount of the Incremental Term Loans or Incremental
Revolving Increase made on any Incremental Closing Date and the minimum amount
thereof being made by any Incremental Lender shall be $10,000,000 and a multiple
of $5,000,000 in excess thereof;
immediately after giving effect to any Incremental Term Loan or Incremental
Revolving Increase, the aggregate principal amount of all Incremental Term Loans
and Incremental Revolving Increases incurred pursuant to this Section 2.06 shall
not exceed an amount equal to (A) $300,000,000 less (B) the aggregate amount of
any Indebtedness incurred and outstanding pursuant to Section 7.01(t) plus (C)
(x) all voluntary prepayments of Term Loans (including Incremental Term Loans)
plus (y) all voluntary prepayments of Revolving Loans (including Revolving Loans
made under an Incremental Revolving Increase) to the extent accompanied by a
permanent reduction in the Revolving Commitments thereof (in each case, to the
extent made in accordance with Section 2.08 and not financed with the proceeds
from the incurrence of long-term Indebtedness) plus (D) an unlimited amount, so
long as after giving effect to the borrowings under such Incremental Facility on
the effective date thereof, on a pro forma basis, the Senior Secured Leverage
Ratio is equal to or less than 3.25:1.00 (assuming that (I) any Incremental
Revolving Increase is fully drawn, (II) it being understood that cash proceeds
of any such Incremental Facility shall not be netted for the purpose of testing
such Senior Secured Leverage Ratio and (III) any committed but yet unfunded
prior Incremental Facility shall be counted as funded);
no Default shall have occurred and be continuing on the relevant Incremental
Closing Date or shall result from any Incremental Term Loan or Incremental
Revolving Increase; provided that in connection with a requested borrowing under
any Incremental Facility for the purposes of funding, in whole or in part, the
purchase price and related transaction costs of a permitted Investment that is a
Limited Conditionality Transaction, the condition of this clause (iii) shall be
(A) no Default exists or would exist at the time a binding agreement for such
transaction is entered into by the applicable Person and (B) the absence of a
Specified Event of Default on the relevant Incremental Closing Date;
the representations and warranties of the Company set forth in this Agreement
shall be true and correct in all material respects (or in all respects to the
extent otherwise qualified by a materiality threshold) on and as of the relevant
Incremental Closing Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that in connection with a
requested borrowing under any Incremental Facility for the purpose of funding in
whole or in part the purchase price and related transaction costs of a permitted
Investment that is a Limited Conditionality Transaction, (A) such
representations and warranties shall be true and correct in all material
respects (or in all respects to the extent otherwise qualified by a materiality
threshold) on and as of the date a binding agreement for such transaction is
entered into by the applicable Person and (B) the representations and warranties
required to be correct and accurate on the relevant Incremental Closing Date
will be limited to the Specified Representations and such other representations
and warranties as may be required by the applicable Lenders providing such
Incremental Facility and set forth in the binding agreement entered into in
connection with such Incremental Facility;
no Incremental Term Loan shall have a weighted average life to maturity which is
shorter than the then remaining weighted average life to maturity of the Term
Loans made prior to or as of the First Amendment Effective Date and each
Incremental Term Loan shall have a final maturity no earlier than the last Final
Maturity Date of the Term A1 Loans, the Term A2 Loans or any Incremental Term
Loans structured as “term A loans” then in effect (it being understood that the
maturity date of any then outstanding Term Loans structured as “term B loans”
may be later than an Incremental Term Facility structured as a “term A loan”);
the Incremental Term Loans or Incremental Revolving Increase, as applicable,
will be secured and guaranteed with the other Loans on a pari passu basis and
will be entitled to prepayments and voting rights on the same basis as the Term
Loans and Revolving Commitments, as applicable, made prior to or as of the First
Amendment Effective Date unless, with respect to any Incremental Term Facility,
a lesser treatment is agreed to by the Incremental Term Lenders (it being
understood that if any Incremental Term Facility is structured as a “term B”
facility, the lenders thereunder may agree to not benefit from the financial
maintenance covenants set forth in Section 7.09 and related provisions and to
have no voting rights with respect thereto);
as of any Incremental Closing Date, the Company shall be in compliance with the
financial covenants set forth in Section 7.09, calculated on a pro forma basis
and giving effect to any Incremental Term Loans or Revolving Loans to be made on
such date and the use of proceeds thereof, including the substantially
concurrent repayment of any Indebtedness to be repaid with the proceeds thereof
(assuming that (A) any Incremental Revolving Increase is fully drawn, (B) it
being understood that cash proceeds of any such Incremental Facility shall not
be netted for the purpose of testing such financial covenants and (C) any
committed but yet unfunded prior Incremental Facility shall be counted as
funded);
in the event that any excess cash flow prepayment requirement is added for the
benefit of any Incremental Term Loans, such excess cash flow prepayment
requirement shall similarly be made applicable to the existing Term Loans on a
pro rata basis between the Term Loans and such Incremental Term Loans; and
the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that any Incremental Revolving Increase pursuant to this
Section 2.06, when originally made, is included in each Borrowing of
Multicurrency Revolving Loans or US Revolving Loans, as the case may be, on a
pro rata basis, and the Company agrees that Section 2.06 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.
Notwithstanding the foregoing, at the Company’s election and if agreed to by the
Lenders providing such Incremental Term Facility, the financial covenants set
forth in Section 7.09 and the Senior Secured Leverage Ratio and any other
conditions for such Incremental Term Facility to be used to finance a Limited
Conditionality Transaction (subject to clauses (iii) and (iv) above) may be
tested at the time a permitted Investment (and any other related transactions)
is committed to and will not be required to be tested upon consummation of such
permitted Investment or any other related transactions, on a pro forma basis
assuming any such Indebtedness had been incurred and the permitted Investment or
any other related transactions had been consummated on the date such permitted
Investment or any other related transactions is committed.
Notwithstanding anything in the Loan Documents to the contrary, (I) the Loan
Documents shall be amended to give effect to any Incremental Facility by
documentation executed by the Lenders making the commitments with respect
thereto, the Administrative Agent and the applicable Borrowers and without the
consent of any other existing Lender and (II) the Loan Documents may also be
amended with the consent of only the Administrative Agent and the applicable
Borrowers to permit extensions of credit under the Incremental Facilities and
the accrued interest and fees in respect thereof to share in the benefits of the
Loan Documents and to include the Lenders holding such facilities in the
definition of Required Lenders and to provide for class voting in a customary
manner to the extent an Incremental Facility is structured as a “term B”
facility.
Each Incremental Term Loan or Incremental Revolving Increase shall be made as of
the relevant Incremental Closing Date upon receipt by the Administrative Agent,
on or prior to 10:00 a.m., New York City time, on such Incremental Closing Date,
of (A) a certificate of a duly authorized officer of the Company stating that
the conditions with respect to such Incremental Term Loans or Incremental
Revolving Increase, as applicable, under this paragraph (d) have been satisfied
and (B) an agreement, in form and substance reasonably satisfactory to the
Company and the Administrative Agent, duly executed by each applicable
Incremental Lender and the Company and acknowledged by the Administrative Agent
(each such agreement, an “Incremental Agreement”). Upon the Administrative
Agent’s receipt of a fully executed agreement from each Incremental Lender
referred to in clause (B) above, together with the certificate referred to in
clause (A) above, each Incremental Term Lender or Incremental Revolving Lender,
as applicable, shall make its portion of the Incremental Term Loans or its
proportionate share of the outstanding Revolving Loans, as applicable, to be
made by it hereunder on the applicable Incremental Closing Date by wire transfer
of immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Incremental Term
Lenders or Incremental Revolving Lenders, as applicable. The Company shall
prepay any Revolving Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.13) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised US Revolving Percentages
and/or Multicurrency Revolving Percentages arising from any nonratable increase
in the Revolving Commitments under this Section. The Administrative Agent will
make such Incremental Term Loans or Incremental Revolving Increase, as
applicable, available to the Company or repayments of the previously existing
Revolving Loans, as determined by the Company, by promptly crediting the amounts
so received, in like funds, to an account of the Company maintained with the
Administrative Agent in New York City and designated by the Company.

Repayment of Loans; Evidence of Debt.
Repayment of Revolving Loans. Each Borrower hereby unconditionally promises to
pay on the Termination Date to the Administrative Agent for account of the
Revolving Lenders the outstanding principal amount of the Revolving Loans made
to it.
Repayment of Term Loans. (i) The Company hereby unconditionally promises to pay
to the Administrative Agent for account of each Term A1 Lender the Term A1 Loan
of each Term A1 Lender in consecutive quarterly installments on each Quarterly
Date after the First Amendment Effective Date (commencing with the first full
Fiscal Quarter ending after the First Amendment Effective Date), each of which
shall be in an amount equal to such Term A1 Lender’s Term A1 Percentage,
multiplied by the amount set forth below opposite such installment (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.08); provided that
the final installment shall be on the date that is the fifth anniversary of the
First Amendment Effective Date:


Installment
Principal Amount
1
$19,687,500.00
2
$19,687,500.00
3
$19,687,500.00
4
$19,687,500.00
5
$19,687,500.00
6
$19,687,500.00
7
$19,687,500.00
8
$19,687,500.00
9
$19,687,500.00
10
$19,687,500.00
11
$19,687,500.00
12
$19,687,500.00
13
$19,687,500.00
14
$19,687,500.00
15
$19,687,500.00
16
$19,687,500.00
17
$19,687,500.00
18
$19,687,500.00
19
$19,687,500.00
Fifth Anniversary of the First Amendment Effective Date
The remaining balance of the Term A1 Loan.

(i)    The Company hereby unconditionally promises to pay to the Administrative
Agent for account of each Term A2 Lender the Term A2 Loan of each Term A2 Lender
in consecutive quarterly installments on each Quarterly Date after the First
Amendment Effective Date (commencing with the first full Fiscal Quarter ending
after the First Amendment Effective Date), each of which shall be in an amount
equal to such Term A2 Lender’s Term A2 Percentage, multiplied by the amount set
forth below opposite such installment (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.08); provided that the final installment shall
be on the date that is the fifth anniversary of the First Amendment Effective
Date:
Installment
Principal Amount
1
$2,187,500.00
2
$2,187,500.00
3
$2,187,500.00
4
$2,187,500.00
5
$2,187,500.00
6
$2,187,500.00
7
$2,187,500.00
8
$2,187,500.00
9
$2,187,500.00
10
$2,187,500.00
11
$2,187,500.00
12
$2,187,500.00
13
$2,187,500.00
14
$2,187,500.00
15
$2,187,500.00
16
$2,187,500.00
17
$2,187,500.00
18
$2,187,500.00
19
$2,187,500.00
Fifth Anniversary of the First Amendment Effective Date
The remaining balance of the Term A2 Loan.

Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, whether such Loan is a Multicurrency Revolving Loan, a US
Revolving Loan or a Term Loan, the Type thereof, the currency thereof and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.
Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay Loans made to it in accordance with the terms of this Agreement.
Promissory Notes. Any Lender may request that Loans made by it be evidenced by a
promissory note (each a “Note” and collectively the “Notes”). In such event,
each applicable Borrower shall prepare, execute and deliver to such Lender one
or more promissory notes, as applicable, payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee and its registered assigns.

Prepayment of Loans.
Optional Prepayments. Each Borrower shall have the right at any time and from
time to time to prepay any Borrowing to it in whole or in part, subject to the
requirements of this Section.
Mandatory Prepayments: Incurrence of Indebtedness. If any Indebtedness shall be
issued or incurred by any Loan Party (excluding any Indebtedness issued or
incurred in accordance with Section 7.01 other than Refinancing Debt), an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied on the date of
such issuance or incurrence toward the prepayment of the Term Loans.
Mandatory Prepayments: Asset Sales; Recovery Events. If on any date any Loan
Party shall receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof within
five Business Days of the date of receipt of such Net Cash Proceeds, such Net
Cash Proceeds shall be applied on a date not more than five Business Days after
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans;
provided that, notwithstanding the foregoing, (i) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans and (ii) no prepayment with respect to an Asset
Sale or a Recovery Event related to a Foreign Subsidiary shall be required
hereunder to the extent (x) such prepayment would be prohibited by applicable
law or (y) it would result in material adverse tax consequences (but only for so
long as such material adverse tax consequences continue to exist).
Currency Exchange Fluctuations. Multicurrency Revolving Loans shall be prepaid
as necessary at any time when currency exchange fluctuations cause (i) the total
Multicurrency Revolving Credit Exposure at such time to exceed the total amount
of the Multicurrency Revolving Commitments or (ii) the total Revolving Credit
Exposure at such time to exceed the total amount of the Revolving Commitments.
Notices, Etc. Each Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment by it hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that (A) if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.06, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06 and (B)
partial prepayments of (x) Term Loans shall be in an aggregate principal amount
of $1,000,000 or whole multiple thereof or (y) Revolving Loans shall be in an
aggregate principal amount of $1,000,000 (or Multicurrency Equivalent) or a
larger multiple of $500,000 (or Multicurrency Equivalent). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount such that the remaining Borrowing would be
permitted in the case of a Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing; provided that amounts to be applied in
connection with prepayments of Loans shall be applied, first, to ABR Loans and,
second, to Eurocurrency Loans (and if more than one Interest Period is
applicable to such Eurocurrency Loans, to the Eurocurrency Loans with the least
number of days remaining in the Interest Period applicable thereto and ending
with the Eurocurrency Loans with the most number of days remaining in the
Interest Period applicable thereto, in each case, subject to Section 2.13);
provided, further, that (i) prepayments of Term Loans pursuant to this Section
2.08 shall be applied to installments thereof as directed by the Company
(subject to Section 2.13) and (ii) any mandatory prepayments of Term Loans
pursuant to clauses (a), (b) and (c) above shall be applied pro rata across all
Term Loans. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10.
Prepayment Account. At the option of the applicable Borrower, amounts to be
applied to prepay Eurocurrency Loans shall, if such prepayment would not occur
on the last day of the relevant Interest Period, be deposited in the Prepayment
Account (as defined below). The Administrative Agent shall apply any cash
deposited in the Prepayment Account to prepay the relevant Eurocurrency Loans on
the last day of the respective Interest Periods therefor (or, at the direction
of such Borrower, on any earlier date). For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by a Borrower with the
Administrative Agent. The Administrative Agent will, at the request of the
applicable Borrower, invest amounts on deposit in its Prepayment Account in Cash
Equivalents that mature prior to the last day of the applicable Interest Periods
of the Eurocurrency Loans to be prepaid, provided that (i) the Administrative
Agent shall not be required to make any investment that, in its sole judgment,
would require or cause the Administrative Agent to be in, or would result in
any, violation of any applicable law or regulation, (ii) the Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if a Default or Event of Default shall have occurred and be continuing
and (iii) all amounts in such Prepayment Account shall be deemed Collateral for
purposes hereof. The applicable Borrower shall indemnify the Administrative
Agent for any losses relating to the investments so that the amount available to
prepay Eurocurrency Loans on the last day of the applicable Interest Periods
therefor is not less than the amount that would have been available had no
investments been made. Other than any interest earned on such investments, the
Prepayment Accounts shall not bear interest. Interest or profits, if any, on
such investments shall be deposited and reinvested and disbursed as described
above. If the maturity of the Loans has been accelerated pursuant to Article
VIII, the Administrative Agent shall apply amounts on deposit in the Prepayment
Accounts to prepay the applicable Eurocurrency Loans.
Secured Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Company’s or its Subsidiary’s
obligation to continue to make payments under any Secured Hedging Agreement,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Secured Hedging Agreement.
Term Loan Opt-out. With respect to any mandatory prepayment of the Term Loans
required hereunder pursuant to clauses (b) or (c) above (the “Prepayment
Amount”), any Lender holding the applicable Term Loans to be prepaid may, at its
option, elect not to accept such prepayment (a “Declining Lender”). That portion
of the Prepayment Amount owing to Lenders other than the Declining Lenders shall
be applied ratably to prepay the Term Loans owing to such Lenders in the manner
described in this Section 2.08 for such prepayment and any amounts that would
otherwise have been applied to prepay the Term Loans owing to Declining Lenders
may be retained by the Company. It is understood and agreed that any prepayment
from any Refinancing Debt is not subject to this clause (h).

Fees.
Commitment Fee. The Company agrees to pay to the Administrative Agent for
account of each Revolving Lender a commitment fee (the “Commitment Fees”), which
shall accrue at a rate per annum equal to the Applicable Rate on the actual
daily unused amount of the Revolving Commitment of such Revolving Lender during
the period from and including the Closing Date to but excluding the earlier of
the date such Revolving Commitment terminates and the Termination Date. Accrued
Commitment Fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Commitment terminates and the Termination Date,
commencing on the first such date to occur after the Closing Date. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent per the
Administrative Agent Fee Letter.
Payment of Fees. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Commitment Fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

Interest; Retroactive Adjustments of Applicable Rate.
ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate for
the Interest Period for such Borrowing plus the Applicable Rate.
Default Interest. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any Reimbursement Obligation or any fee or other amount payable
by any Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of the Loans, 2% plus the rate
otherwise applicable to such Loan as provided above or (ii) in the case of any
other amount (including, without limitation, any Reimbursement Obligation), 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
Payment of Interest. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan under the Revolving Facility prior to the Termination Date or any
other date on which the Revolving Commitments are terminated), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
Computation. All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and (ii) interest on Eurocurrency Loans denominated in Pounds shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted Eurocurrency Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Retroactive Adjustments. If, as a result of any restatement of or other
adjustment to the financial statements of the Company and its Subsidiaries or
for any other reason, it is determined that (i) the Total Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, the Company shall immediately (unless a later date is
agreed upon by the Administrative Agent in its sole discretion) and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under any provision of this
Agreement to payment of any Obligations hereunder at the rate set forth in
Section 2.10(c) above or under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

Alternate Rate of Interest/Illegality.
If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (i)  the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with an existing or proposed ABR Loan
and (y) the circumstances described in Section 2.11(c)(i) do not apply (in each
case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended,
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Alternate Base Rate, the
utilization of the Eurocurrency Rate component in determining the Alternate Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of
Section 2.11(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, any Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans in the amount specified
therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.11(a), the Administrative
Agent, in consultation with the Borrowers, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this Section, (2) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrowers that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrowers unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Alternate Base Rate. 
Upon receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrowers, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
(d)    If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to perform any of its obligations in respect of
Eurocurrency Loans hereunder or make, maintain or fund or charge interest based
upon the Adjusted Eurocurrency Rate with respect to any Loan or Letter of Credit
or to determine or charge interest rates based upon the Adjusted Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Multicurrency in the applicable interbank market, then, on notice thereof by
such Lender to the Company through the Administrative Agent, (i) any obligation
of such Lender to issue, make, maintain, fund or charge interest with respect to
any such Eurocurrency Rate Loan or Letter of Credit or to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert ABR Loans to Eurocurrency Rate
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Alternate Base
Rate, the interest rate on which Alternate Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted. Notwithstanding anything in this
Agreement to the contrary, to the extent a determination by a Lender as
described above relates to a Eurocurrency Rate Loan then being requested by a
Borrower pursuant to a Borrowing Request or an Interest Election Request, such
Borrower shall have the option, subject to the provisions of Section 2.13, to
rescind such Borrowing Request or Interest Election Request as to all Lenders by
giving written notice to Administrative Agent of such rescission on the date on
which the applicable Lender gives notice of its determination as described above
(which notice of rescission Administrative Agent shall promptly transmit to each
other Lender).



Increased Costs.
Increased Costs Generally. If any Change in Law shall:
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate); or
subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes and Excluded
Taxes); or
impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit or any Eurocurrency Loan made,
issued or participated in, as the case may be, by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or, in the case of (ii),
any Loans) (or of maintaining its obligation to make any such Loan), or issuing
or participating in any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
Capital Requirements. If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans or
Letters of Credit made, issued or participated in by such Lender, as the case
may be, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
Certificates from Lenders. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the applicable Borrower or the Company, as applicable, and shall be
conclusive absent manifest error. The applicable Borrower or the Company, as
applicable, shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the applicable
Borrower or the Company, as applicable, shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date that such Lender notifies such Borrower
or the Company, as applicable, of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof; provided, further, a Lender shall not be entitled to submit a claim for
compensation based on a Change in Law unless such Lender shall have determined
that the making of such claim is consistent with its general practices under
similar circumstances in respect of similarly situated borrowers with credit
facilities entitling it to make such claims (it being understood that no Lender
shall be required to disclose any confidential or proprietary information in
connection with such determination or the making of such claim).

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period therefor
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor, (c)
the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable under Section 2.08(e) and is revoked in
accordance herewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of an Interest Period therefor as a result of a request by the
Company pursuant to Section 2.16, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted Eurocurrency Rate for the relevant currency for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for deposits in such currency from other
banks in the eurocurrency market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

Taxes.
Payments Free of Taxes. Any and all payments by or on account of any obligation
of each Borrower hereunder shall be made free and clear of and without deduction
or withholding for any Indemnified Taxes; provided that if, as determined in
good faith by the applicable Withholding Agent, any Indemnified Taxes are
required to be withheld from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.
Payment of Other Taxes. In addition, the applicable Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
Indemnification by the Borrowers. The applicable Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis for such demand and computation of
the amount of such payment or liability delivered to the applicable Borrower by
a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by the applicable Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or, if no official receipt is issued by the
relevant Governmental Authority after payment has occurred, other documents
evidencing or informing the Administrative Agent of such payment reasonably
satisfactory to the Administrative Agent.
Indemnity. Each Lender shall indemnify, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the applicable
Borrower to do so), (y) the Administrative Agent and the Borrowers, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.04(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or a Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (e).
Forms and Other Information.
Any Lender that is entitled to an exemption from or reduction of withholding Tax
or backup withholding, if applicable, under the law of the jurisdiction in which
any Borrower is located, or is entitled to an exemption from withholding Tax or
backup withholding, if applicable, under any applicable income tax treaty or
convention with respect to payments under this Agreement shall deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Borrower or then
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate (which for the avoidance of doubt includes any
documentation or information necessary to prevent withholding Taxes imposed
under FATCA), provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.
Without limiting the generality of the foregoing, in the event that a Borrower
is a U.S. Person:
any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), properly
completed and duly executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
whichever of the following is applicable:
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and duly executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, if applicable and (y) with respect to any other applicable
payments under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business
profits,” “other income” or other article of such tax treaty, if applicable;
a properly completed and duly executed originals of IRS Form W-8ECI;
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and duly executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or
to the extent a Foreign Lender is not the beneficial owner, properly completed
and duly executed originals of IRS Form W-8IMY, accompanied by properly
completed and duly executed IRS Forms W-8ECI, IRS Forms W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Forms W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
properly completed and duly executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, together with such supplementary documentation as may
be prescribed by applicable law to permit the Company or the Administrative
Agent to determine the withholding or deduction required to be made; and
Without limiting the generality of the foregoing, if a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the Closing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. For purposes of subsection (f)
of this Section 2.14, the term “Lender” also includes the Issuing Lender and the
Administrative Agent.
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.14 (including by the payment
of additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
Payments by the Borrowers. The applicable Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim; provided that if a new Revolving Loan is to be made by any
Revolving Lender on a date the applicable Borrower is to repay any principal of
an outstanding Revolving Loan of such Lender in the same currency, such Lender
shall apply the proceeds of such new Loan to the payment of the principal to be
repaid and only an amount equal to the difference between the principal to be
borrowed and the principal to be repaid shall be made available by such
Revolving Lender to the Administrative Agent as provided in Section 2.04 or paid
by such Borrower to the Administrative Agent pursuant to this paragraph, as the
case may be. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent as follows, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be made directly
to the Persons entitled thereto in accordance with the appropriate payment
instructions listed on Schedule IX. The Administrative Agent shall distribute
any such payments received by it for account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars or the
applicable Multicurrency, as applicable.
Application of Insufficient Payments. If at any time insufficient funds are paid
by or on behalf of any Borrower and received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due from such Borrower hereunder, such funds shall be applied (after giving
effect to any foreign exchange transactions deemed reasonably necessary by the
Administrative Agent for such purpose, with the cost thereof being for the
account of the applicable Borrower paid by or on behalf of any Borrower and) (i)
first, to pay interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, to pay principal then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties, with the
costs of any required currency conversions under this Section 2.15(b) and
Section 2.15(d) being for the account of the Company and deducted from the
relevant funds and with such costs of each such conversion being the costs then
being customarily charged by the Administrative Agent for conversions of similar
amounts between the relevant currencies.
Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing shall be made from the relevant Lenders, each payment of Commitment
Fees under Section 2.09 shall be made for account of the relevant Lenders and
each termination or reduction of the amount of the Revolving Commitments under
Section 2.06 shall be applied to the respective Revolving Commitments of the
relevant Lenders, pro rata according to their respective Term Percentages, US
Revolving Percentages or Multicurrency Revolving Percentages or their respective
shares of any Incremental Facility, as the case may be; (ii) (A) each Term
Borrowing shall be allocated pro rata among the Term Lenders according to the
amounts of their respective Term Percentages or their respective shares of any
Incremental Facility or their respective Term Loans under the applicable
Facility (in the case of continuations of Term Loans) and (B) each Revolving
Borrowing shall be allocated pro rata among the Revolving Lenders according to
the amounts of their respective US Revolving Percentages or Multicurrency
Revolving Percentages (in the case of the making of Revolving Loans), or their
respective Revolving Loans (in the case of conversions and continuations of
Revolving Loans) as applicable; (iii) (A) each payment or prepayment of
principal of Term Loans shall be made for account of the Term Lenders pro rata
in accordance with the respective unpaid principal amounts of the Term Loans
held by them under the applicable Facility; provided that any prepayment of the
Term Loans under Section 2.08(a), (b) or (c) shall be applied on a pro rata
basis to all Term Loans currently outstanding and (B) each payment or prepayment
of principal of Revolving Loans shall be made for account of the applicable
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them and (iv) (A) each payment of
interest on Term Loans by the Company shall be made for account of the Term
Lenders pro rata in accordance with the amounts of interest on the Term Loans
under the applicable Facility then due and payable to such Term Lenders and (B)
each payment of interest on Revolving Loans shall be made for account of the
applicable Revolving Lenders pro rata in accordance with the amounts of interest
on the Revolving Loans then due and payable to such Revolving Lenders.
Sharing of Payments by Lenders. Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or its interest in any
reimbursement obligations on account of Letters of Credit resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and interests in reimbursement obligations and accrued interest thereon
then due than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or interests in reimbursement obligations of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and interests in
reimbursement obligations; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or interests in
reimbursement obligations to any assignee or participant, other than to the
Company or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation. All payments by Lenders under this
paragraph (d) shall be made through the Administrative Agent, which is
authorized to effect such foreign exchange transactions as it deems reasonably
necessary to facilitate such payments, with the cost of any such transactions to
be for the account of the applicable Borrower.
Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate (or, in the case of a payment in a Multicurrency other than
Dollars, the Multicurrency Overnight Rate minus the Applicable Rate then in
effect with respect to Eurocurrency Loans).

Mitigation Obligations; Replacement of Lenders.
Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.12, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans, or its Loans to such
Borrower, hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The applicable Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
Replacement of Lenders. If (i) any Lender requests compensation under Section
2.12, (ii) any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.14, (iii) any Lender is a Dissenting Lender or (iv) any Lender is a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (w)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (x) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(y) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments and
(z) a Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that, if the Lender required to make
such assignment does not execute an Assignment and Assumption and assign all of
its interests, rights and obligations under this Agreement (in accordance with
and subject to the restrictions contained in Section 10.04) within one Business
Day of such notice described in the preceding sentence, an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee,
and that the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective.

Extension and Amendments.
Notwithstanding anything to the contrary set forth in this Agreement (including
Section 2.15(c) (which provisions shall not be applicable to this Section 2.17))
or any other Loan Document, pursuant to one or more offers made from time to
time by the Company to all Lenders of a particular Facility on a pro rata basis
(“Extension Offers”), the Company is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the Termination Date of each such Lender’s Term
Loans or its Revolving Commitment, as applicable, and to otherwise modify the
terms of such Lender’s Term Loans or Revolving Commitment pursuant to the terms
of the relevant Extension Offer (including increasing the interest rate or fees
and/or modifying the amortization schedule in respect thereof); provided that
no Default shall have occurred and be continuing on the effective date of any
such Extension Offer or shall result therefrom;
the representations and warranties of the Company set forth in Article IV shall
be true and correct in all material respects (or all respects to the extent
otherwise qualified by a materiality threshold) on and as of such effective date
as if made on such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and
in the case of an Extension Offer in respect of Term Loans, such Lender’s Term
Loans after giving effect to such Extension Offer shall have a weighted average
life to maturity which is no shorter than that of such Term Loans prior thereto.
Any such extension (an “Extension”) agreed to between the Company and any Lender
(an “Extending Lender”) will be established under this Agreement upon receipt by
the Administrative Agent of (i) a certificate of a duly authorized officer of
the Company stating that the condition with respect to such Extension Offer
under this paragraph (a) have been satisfied and (ii) an agreement, in form and
substance reasonably satisfactory to the Company and the Administrative Agent
duly executed by each Lender accepting such Extension Offer and the Company and
acknowledged by the Administrative Agent (each such agreement, an “Extension
Agreement”).
Except as to interest rates, fees, amortization, required prepayment dates (with
respect to an Extended Term Loan) and Final Maturity Date (which shall be
determined by the Company and set forth in the Extension Offer), the terms
applicable to the Term Loans (“Extended Term Loans”) or Revolving Commitments
(“Extended Revolving Commitments”) covered by any such Extension Agreement shall
have the same terms as the Term Loans or the Revolving Commitments, as the case
may be, not covered thereby. For the avoidance of doubt, Extended Term Loans and
Extended Revolving Commitments will be secured and guaranteed with the other
Loans on a pari passu basis and will be entitled to prepayments and voting
rights on the same basis as the Term Loans and Revolving Commitments, as
applicable, not covered by the applicable Extension Agreement. Upon the
effectiveness of any Extension Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans or the Extended Revolving Commitments, as applicable.
Each Extension Agreement shall be furnished to the other parties hereto.
Each Extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided that the Company shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.
In connection with any Extension of any Revolving Commitments, (i) on any
Termination Date, the participating interests of the non-extending Revolving
Lenders in the continuing Letters of Credit shall be reallocated to the
extending Revolving Lenders ratably in proportion to their Extended Revolving
Commitments (without regard to whether or not the conditions in Section 5.02 can
then be satisfied but subject to such Extended Revolving Commitments then being
in effect) to the extent of the unused portions of such Extended Revolving
Commitments and (ii) on such Termination Date, to the extent the participating
interests of the non-extending Revolving Lenders in the Letters of Credit are
not then reallocated pursuant to the foregoing clause (i), the Company shall
provide to the Issuing Lender cash collateral or a back-to-back letter of credit
in respect of the non-reallocated portion. If, for any reason, such cash
collateral or back-to-back letter of credit is not provided or, as a result of
the condition contained in the first parenthetical clause of clause (i) of the
preceding sentence, the reallocation contemplated by said clause (i) does not
occur, the non-extending Revolving Lenders shall continue to be responsible for
their participating interests in the Revolving Letters of Credit. After each
Termination Date, the L/C Commitment shall be as agreed with the Revolving
Lenders having Extended Revolving Commitments. The actual or contingent
participating interests of the Revolving Lenders in Letters of Credit shall at
all times be allocated ratably to all Revolving Lenders, whether extending or
non-extending, having Revolving Commitments then in effect.

Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.09(a);
the Revolving Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, all affected Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 10.02), and such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 10.02;
if any L/C Obligation exists at the time a US Revolving Lender becomes a
Defaulting Lender then:
all or any part of such L/C Obligation shall be reallocated among the
non-Defaulting Lenders in accordance with their respective US Revolving
Percentage but only to the extent (x) the sum of all non-Defaulting Lenders’ US
Revolving Credit Exposures plus such Defaulting Lender’s US Revolving Percentage
of such L/C Obligation does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) the conditions set forth in Section 5.02 are
satisfied at such time;
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Company shall within one Business Day following notice by the
Administrative Agent cash collateralize such Defaulting Lender’s US Revolving
Percentage of such L/C Obligation (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VIII for so long as such amount is outstanding;
if the Company cash collateralizes any amount of such Defaulting Lender’s US
Revolving Percentage of an L/C Obligation pursuant to clause (ii) above, the
Company shall not be required to pay any fees to such Defaulting Lender pursuant
to Section 3.03(a) with respect to such amount during the period such amount is
cash collateralized;
if all or any part of an L/C Obligation is reallocated among the non-Defaulting
Lenders pursuant to clause (i) above, then the fees payable to the Revolving
Lenders pursuant to Section 2.09(a) and Section 3.03(a) shall be adjusted in
accordance with such non-Defaulting Lenders’ US Revolving Percentage; and
if any Defaulting Lender’s US Revolving Percentage of an L/C Obligation is
neither cash collateralized nor reallocated pursuant to this Section 2.18(c),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Commitment Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s US Revolving Commitment that was utilized by such L/C Obligation) and
letter of credit fees payable under Section 3.03(a) with respect to such
Defaulting Lender’s US Revolving Percentage of such L/C Obligation shall be
payable to the Issuing Lender until such amount is cash collateralized and/or
reallocated.
subject to the last sentence of this Section 2.18, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.15(d) but excluding Section 2.16(b))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Letter of Credit, (iv) fourth, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (viii), that if such payment is (A) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Letters of Credit in which a Defaulting Lender has funded its
participation obligations and (B) made at a time when the conditions set forth
in Section 5.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans or reimbursement
obligations owed to any Defaulting Lender.
In the event that the Administrative Agent, the Company and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and fulfill its
reimbursement obligations in respect of Letters of Credit as the Administrative
Agent and Issuing Lender shall determine may be necessary in order for such
Lender to hold such Loans and reimbursement obligations in respect of Letters of
Credit in accordance with its US Revolving Percentages or Multicurrency
Revolving Percentages, as applicable.
In addition to the foregoing provisions of this Section 2.18, if any Lender
becomes a Defaulting Lender, then the Company may (in the event that the Company
does not require such Defaulting Lender to assign and delegate its interest,
rights and obligations under this Agreement in accordance with Section 2.16(b)),
on 10 Business Days’ prior written notice to the Administrative Agent and such
Lender, terminate the Commitment of such Lender and repay all obligations of any
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date.

Foreign Subsidiary Borrower. The Company may designate any Subsidiary that is
(i) a Wholly Owned Subsidiary of the Company and (ii) a Foreign Subsidiary, as
an additional Foreign Subsidiary Borrower upon 10 Business Days’ notice (or
shorter notice if acceptable to the Administrative Agent) to the Administrative
Agent and the Lenders (such notice to include the name, primary business address
and tax identification number of such proposed Foreign Subsidiary Borrower).
Upon proper notice and receipt by the Administrative Agent of such documents and
legal opinions as the Administrative Agent in consultation with all the Lenders
may reasonably request (including a legal opinion as to withholding Taxes
applicable with respect to any payment made by such Subsidiary) and subject to
the Administrative Agent’s determining in consultation with all the Lenders that
designating such Subsidiary as a Foreign Subsidiary Borrower would not cause any
Lender to suffer any economic, legal or regulatory disadvantage (it being
understood and agreed that no Lender shall be deemed to suffer any such
disadvantage on account of any withholding Tax being applicable to any payment
made by such Subsidiary to the extent that the applicable Loan Parties agree to
treat any such withholding Tax as an Indemnified Tax, in which case no such
legal opinion as to withholding Tax shall be required), such Subsidiary shall be
a Foreign Subsidiary Borrower and a party to this Agreement and the other Loan
Documents. A Subsidiary shall cease to be a Foreign Subsidiary Borrower
hereunder at such time the Company gives at least 10 Business Days’ prior notice
(or shorter notice if acceptable to the Administrative Agent) to the
Administrative Agent and the Lenders of its intention of terminating such
Subsidiary as a Foreign Subsidiary Borrower, provided that any such termination
shall not be effective and such Subsidiary shall remain a Foreign Subsidiary
Borrower until such time as Loans to such Foreign Subsidiary Borrower and
accrued interest thereon and all other amounts then due from such Foreign
Subsidiary Borrower have been paid in full. Notwithstanding anything herein or
in any other Loan Document to the contrary, in no event will any Foreign
Subsidiary Borrower be obligated or otherwise liable for any Term Loans,
Revolving Loans or other Obligations of any nature of the Company or any other
Loan Party’s guaranty of such Obligations of the Company.

Refinancing Facilities.
Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, the Company may from time to time, subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned) and without the consent of any existing Lenders other than any
financial institutions agreeing to provide the Refinancing Debt (as hereinafter
defined), amend (a “Refinancing Amendment”) this Agreement and the other Loan
Documents to permit one or more new term loan facilities (“Refinancing Term
Facilities”) and/or one or more new revolving credit facilities (“Refinancing
Revolving Facilities” and, together with Refinancing Term Facilities,
“Refinancing Facilities”), to refinance (i) all or any portion of any Term Loan
Facility then outstanding under this Agreement and (ii) all or any portion of
the Revolving Facility; provided that such Refinancing Facilities: (A) will
either (x) rank pari passu in right of payment as the other Loans and
Commitments under this Agreement or (y) be in the form of senior unsecured notes
or loans, senior secured pari passu or junior lien notes or senior secured
junior lien notes (collectively “Refinancing Notes” and collectively, with
Refinancing Facilities, “Refinancing Debt”), (B) will not have any direct or
indirect obligors in respect of the Refinancing Debt that are not the Borrowers
or Guarantors, and if secured, such Refinancing Debt will only be secured by
Collateral; (C) if the Refinancing Notes are secured they will be secured on an
“equal and ratable” basis with the Obligations pursuant to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent;
(D) the other terms and conditions of such Refinancing Debt (excluding pricing
and optional prepayment or redemption terms) will be substantially identical to,
or not materially more favorable (taken as a whole) to the investors providing
such Refinancing Debt, than those applicable to the applicable Term Facility or
the Revolving Facility (as applicable) being refinanced (except for covenants or
other provisions (x) applicable only to periods after the latest Final Maturity
Date of the applicable Term Facility or the Revolving Facility or (y) added for
the benefit of the Lenders); (E) (x) to the extent refinancing the Revolving
Facility and constituting revolving credit facilities, will not have a maturity
date (or have mandatory commitment reductions or amortization) that is prior to
the scheduled Termination Date of the Revolving Facility and (y) to the extent
refinancing a Term Loan Facility will have a maturity date with a weighted
average life to maturity that is not shorter than the weighted average life to
maturity of the Term Loans being refinanced (and with respect to Refinancing
Notes shall not have mandatory prepayments (other than customary asset sale and
change of control provisions) that could result in prepayments of such
Refinancing Notes prior to the loans under the Term Facility that it is
refinancing; (F) any Refinancing Term Facilities may share ratably in any
prepayments of Term Loans pursuant to Section 2.06 (but not otherwise provide
for more favorable prepayment treatment for the then outstanding Loans under the
Term Facility being refinanced); (G) the amount of any Refinancing Debt shall
not be in an aggregate principal amount greater than the aggregate principal
amount of the Term Facility or the Revolving Facility (as applicable) being
refinanced (other than interest, premiums, fees and expenses (including original
issue discount and upfront fees) incurred in connection with such refinancing)
and (H) the proceeds of such Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Loans being so refinanced (and, in the case of Revolving Loans, a
corresponding amount of Revolving Commitments shall be permanently reduced), in
each case pursuant to ‎Section 2.06, Section 2.07 and Section 2.08, as
applicable.
If the Refinancing Debt is to be issued under this Agreement and the other Loan
Documents, the Company and the Administrative Agent shall agree on procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company to effectuate such issuance.
The effectiveness of any Refinancing Amendment shall be subject to (i) delivery
to the Administrative Agent of a certificate of the Company certifying and
attaching the resolutions adopted by the Company approving such Refinancing Debt
and certifying that the conditions precedent set forth in clause (a) above have
been satisfied, (ii) if such Refinancing Debt is to be issued under this
Agreement or is to be secured on a pari passu basis with the Obligations, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, certificates, reaffirmation agreements
and/or other applicable documents with respect to the Company and all applicable
Guarantors, including any supplements or amendments to the Collateral Documents
providing for such Refinancing Facility or Refinancing Notes to be secured
thereby, consistent with those delivered on the Closing Date under ‎Section
5.01, (iii) to the extent applicable, if additional obligors are to be added
hereunder in accordance with clause (a) above, the Administrative Agent shall
have received items of the type described in Section 6.09 and (iv) if
applicable, to the extent such Refinancing Debt is secured, an intercreditor
agreement reasonably satisfactory to the Administrative Agent.
Each Refinancing Facility or Refinancing Note incurred under this Section 2.20
shall be in an aggregate principal amount that is (x) not less than $10,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Debt.



LETTERS OF CREDIT

L/C Commitment.
Subject to the terms and conditions hereof, the Issuing Lender, in reliance on
the agreements of the other US Revolving Lenders set forth in Section 3.04(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Company or any of its Subsidiaries on any Business Day during the Revolver
Availability Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the total US Revolving
Credit Exposures would exceed the total US Revolving Commitments. Each Letter of
Credit shall be issued under the US Revolving Commitments, (ii) be denominated
in Dollars or a Multicurrency other than Dollars and (iii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the then latest Termination Date
applicable to the US Revolving Facility, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions under the US Revolving Commitments hereof.
The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it,
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally, (iii) except as
otherwise agreed by the Administrative Agent and the Issuing Lender, such Letter
of Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit, (iv) except as otherwise agreed by the Administrative Agent and the
Issuing Lender, the Letter of Credit is to be denominated in a currency other
than Dollars or a Multicurrency or (v) the Issuing Lender does not as of the
issuance date of the requested Letter of Credit issue Letters of Credit in the
requested currency; provided that in the case of clause (ii) the Company may
request for JPMorgan Chase Bank, N.A. to be designated as an Issuing Lender
hereunder and such designation shall be effective upon acceptance by JPMorgan
Chase Bank, N.A., which acceptance shall be deemed provided unless it violates
one or more policies of JPMorgan Chase Bank, N.A.

Procedure for Issuance of Letter of Credit. The Company may from time to time
request that the Issuing Lender issue a Letter of Credit by delivering to the
Issuing Lender (with a copy to the Administrative Agent) at its address for
notices specified herein an Application therefor not later than 1:00 p.m. New
York City time at least two Business Days (or such later date and time as the
Administrative Agent and the Issuing Lender may agree in a particular instance
in their sole discretion) prior to the proposed issuance, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the Issuing
Lender, by personal delivery or by any other means acceptable to the Issuing
Lender. Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures, calculate the Multicurrency Equivalent of such Letter of Credit if
it is to be denominated in a currency other than Dollars and shall promptly
issue the Letter of Credit requested thereby by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed to by
the Issuing Lender and the Company. The Issuing Lender shall furnish a copy of
such Letter of Credit to the Company promptly following the issuance thereof.
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

Fees and Other Charges.
The Company will pay a fee on all outstanding Letters of Credit at a per annum
rate equal to the Applicable Rate then in effect with respect to Eurocurrency
Loans under the US Revolving Facility, shared ratably among the Revolving
Lenders and payable on each Quarterly Date and on the earlier of the date the
Revolving Commitments terminate and the Termination Date, commencing on the
first such date to occur after the issuance date. In addition, the Company shall
pay to the Issuing Lender for its own account a fronting fee of 0.25% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable on each
Quarterly Date and on the earlier of the date the Revolving Commitments
terminate and the latest Termination Date, commencing on the first such date to
occur after the issuance date.
In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

L/C Participations.
The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
such L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s US Revolving Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each such
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Company in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to the
Administrative Agent or the Issuing Lender upon demand at the Administrative
Agent’s address for notices specified herein an amount equal to such L/C
Participant’s US Revolving Percentage of the amount that is not so reimbursed
(or is so returned). Each such L/C Participant’s obligation to pay such amount
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article V, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
If any amount required to be paid by any L/C Participant to the Issuing Lender
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender through the Administrative
Agent on demand an amount equal to the product of (i) such amount, times (ii)
the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.04(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the US Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
(through the Administrative Agent) with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
Whenever, at any time after the Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with Section 3.04(a), the Administrative Agent receives
any payment related to such Letter of Credit (whether directly from the Company
or otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Administrative Agent
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

Reimbursement Obligations of the Company. If any draft is paid under any Letter
of Credit, the Company shall reimburse the Issuing Lender for the amount of (a)
the draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
1:00 p.m., New York City time, on (i) the Business Day that the Company receives
notice of such draft, if such notice is received on such day prior to 10:00
a.m., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Company receives such
notice. Each such payment shall be made to the Issuing Lender at its address for
notices referred to herein in the currency in which such Letter of Credit is
denominated and in immediately available funds. If the Company fails to so
reimburse the Issuing Lender by such time, the Administrative Agent shall within
two Business Days thereof notify each L/C Participant (with a copy to the
Company) of the honor date, the amount of the unreimbursed drawing and the
amount of such L/C Participant’s US Revolving Percentage thereof. Upon such
notice, if such Letter of Credit is denominated in a currency other than
Dollars, the Administrative Agent shall convert unpaid payment to Dollars using
a spot exchange rate as reasonably determined by the Issuing Lender and set
forth in such notice. For the avoidance of doubt, any payment by any L/C
Participant shall be made in Dollars, irrespective of the currency of the
underlying Letter of Credit. Upon such notice, the Company shall be deemed to
have requested an ABR Borrowing to be disbursed on the honor date in an amount
equal to the unreimbursed drawing, without regard to the minimum and multiples
specified in Section 2.02(c) for the principal amount of ABR Loans, without the
need for a Borrowing request but subject to the Revolving Credit Exposure and
Revolving Commitments limitations set forth in Section 2.01(a) and the
conditions set forth in Section 5.02. Interest shall be payable on any unpaid
amount owing by the Company under this Section 3.05 from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.10(a) and (y) thereafter, Section 2.10(c).

Obligations Absolute. The Company’s obligations under this Article III shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that the Company may have or have
had against the Issuing Lender, any beneficiary of a Letter of Credit or any
other Person, including waiver by the Issuing Lender of any requirement that
exists for the Issuing Lender’s protection and not the protection of the Company
or any waiver by the Issuing Lender which does not in fact materially prejudice
the Company, honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft and any payment
made by the Issuing Lender in respect of an otherwise complying item presented
after the date specified as the expiration date of, or the date by which
documents must be received under, such Letter of Credit if presentation after
such date is authorized by the UCC, the ISP or the UCP, as applicable. The
Company also agrees with the Issuing Lender that the Issuing Lender shall not be
responsible for, and the Company’s Reimbursement Obligations under Section 3.05
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Company and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Company against any beneficiary of such Letter of Credit or any such transferee.
The Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Company agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Company and shall not result in any
liability of the Issuing Lender to the Company.

Letter of Credit Payments. If any draft shall be presented for payment under any
Letter of Credit, the Issuing Lender shall promptly notify the Company of the
date and amount thereof. The responsibility of the Issuing Lender to the Company
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

Applications. To the extent that any provision of any Application related to any
Letter of Credit is inconsistent with the provisions of this Article III, the
provisions of this Article III shall apply.

Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Applicability of ISP and UCP. Unless otherwise expressly agreed by the Issuing
Lender and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the Issuing Lender shall not be responsible to the Company for, and the Issuing
Lender’s rights and remedies against the Company shall not be impaired by, any
action or inaction of the Issuing Lender required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
the Issuing Lender or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

Role of the Issuing Lender. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable or responsible for any of the matters described in Section 3.06;
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the Issuing Lender, and
the Issuing Lender may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the Issuing
Lender’s willful misconduct or gross negligence or the Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Lender
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.



REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Lenders that (i) as of the Closing
Date and (ii) as of any other date such representations and warranties must be
made hereunder:

Organization; Powers; Subsidiaries. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite organizational power and authority to carry
on its business as now conducted in all material respects and (b) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Each Loan Party has all requisite organizational power and authority
to enter into the Loan Documents to which it is a party and to carry out the
Transactions. All of the Subsidiaries of the Company as of the Closing Date are
identified in Schedule IV annexed hereto (which Schedule IV sets forth the exact
legal name and jurisdiction of incorporation or organization of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party) and an identification of each Excluded Subsidiary as of
the Closing Date has been so designated on said Schedule.

Authorization; Enforceability. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Loan Party is a party are within
such Loan Party’s corporate, limited liability company or other organizational
powers and have been duly authorized by all necessary corporate, limited
liability company or other organizational and, if required, by all necessary
shareholder or member action. This Agreement has been, and each other Loan
Document will be, duly executed and delivered by the applicable Loan Party and
constitutes (or, when executed and delivered by the applicable Loan Party, will
constitute) a legal, valid and binding obligation of the applicable Loan Party,
enforceable against the applicable Loan Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Governmental Approvals; No Conflicts. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Loan Party is a party (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect or are immaterial, and (ii)
any filings which are necessary to perfect the security interests created under
the Collateral Documents, (b) will not violate any applicable law or regulation
or any order of any Governmental Authority except as could not reasonably be
expected to result in a Material Adverse Effect, (c) will not violate the
charter, by-laws or other organizational documents of the Company or any other
Loan Party, (d) will not violate or result in a default under any indenture or
other agreement or instrument binding upon the Company, any other Loan Party or
any assets of any Loan Party, or give rise to a right thereunder to require any
payment to be made by any such Person, except, as could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries other than the Liens created under the Collateral Documents in
favor of Collateral Agent on behalf of Secured Parties or otherwise as permitted
under Section 7.02.

Financial Condition; No Material Adverse Change.
The Company has heretofore furnished to the Lenders the audited consolidated
balance sheet of the Company and its Subsidiaries for the fiscal years ended
December 31, 2017 and December 31, 2018, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for each such
fiscal year of the Company and its Subsidiaries, including the notes thereto,
each prepared in accordance with GAAP applied on a consistent basis.
Since December 31, 2018, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

Properties.
Property Generally. Each of the Company and its Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, subject only to Liens permitted by Section 7.02 and except for
minor defects that do not interfere in any material respect with the ability of
the Company and its Subsidiaries, taken as a whole, to conduct their businesses
as currently conducted or to utilize such properties for their intended
purposes. Schedule VII hereto sets forth all Real Property owned by any Loan
Party and located in the United States with a fair market value, as of the
Closing Date, in excess of $15,000,000.
Intellectual Property. Each of the Company and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof and the
conduct of the Company and its Subsidiaries’ businesses does not infringe upon
the rights of any other Person, except for any such defects or infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Litigation and Environmental Matters.
Actions, Suits and Proceedings. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that could reasonably be expected to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
consummation of the transactions contemplated hereby or thereby.
Environmental Matters. Except for the Disclosed Matters and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

Compliance with Laws and Agreements.
Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Loan Party, nor any Subsidiary, nor, to the knowledge of a
Responsible Officer of the Loan Parties and their Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entities that
are (a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or (c) operated, located,
organized or resident in a Designated Jurisdiction.

Investment Company Status. Neither the Company nor any of its Subsidiaries is an
“investment company” as defined in, and that is subject to registration under,
the Investment Company Act of 1940.

Taxes, Etc. The Company and its Subsidiaries have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns and
reports required to have been filed and have paid or caused to be paid all taxes
required to have been paid by it, except (a) taxes that are being contested in
good faith by appropriate proceedings and for which such Person has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
(b)    Each Borrower is not and will not be (i) an employee benefit plan subject
to Title I of ERISA; (ii) a plan or account subject to Section 4975 of the Code;
(iii) an entity deemed to hold “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA, or otherwise) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments; or (iv) a “governmental plan” within the meaning of ERISA.

Disclosure. The Company has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Company to the Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading as of the date made; provided that, with
respect to projected financial information, other pro forma financial
information and forward looking information and information of a general
economic or industry-specific nature contained in the materials referenced
above, the Company represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, it being
understood that such projections may vary from actual results and that such
variances may be material.

Use of Credit. The proceeds of the Loans shall be used for working capital,
acquisitions and other general corporate purposes. Neither the Company nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any Loan hereunder will be used to buy or carry any
Margin Stock in violation of Registration T, U or X of the Board.

Regulation H. No Mortgage encumbers improved real property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1994, unless flood
insurance has been obtained thereafter and is in effect.

Matters Relating to Collateral.
Creation, Perfection and Priority of Liens.
The execution and delivery of the Collateral Documents by the Loan Parties
(other than any Foreign Subsidiary Borrower) are effective to create in favor of
the Administrative Agent or Collateral Agent, as the case may be, for the
benefit of the appropriate Secured Parties, as security for the respective
Secured Obligations, a valid and perfected First Priority Lien (subject to
Permitted Priority Liens) on all of the Collateral (other than, with respect to
perfection and priority, Excluded Perfection Assets), and all filings and other
actions necessary or desirable to perfect and maintain the perfection and First
Priority status of such Liens (other than Permitted Priority Liens and Liens on
Excluded Perfection Assets) have been duly made or taken and remain in full
force and effect, other than the filing or recording of any UCC financing
statements or other Collateral Documents delivered to the Administrative Agent
or Collateral Agent for filing or recordation (but not yet filed or recorded),
any filings, recordings or other actions that may be necessary or desirable
under foreign laws and the periodic filing of UCC continuation statements in
respect of UCC financing statements filed by or on behalf of the Administrative
Agent or Collateral Agent.
Once executed and delivered pursuant to the terms of Section 6.09(b), each
Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of Collateral Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Parties, superior and prior to the rights of all third Persons
(except that the security interest and mortgage lien created on such Mortgaged
Property may be subject to the Permitted Encumbrances related thereto and other
Liens permitted pursuant to Section 7.02) and subject to no other Liens (other
than Permitted Encumbrances related thereto and other Liens permitted pursuant
to Section 7.02).
Governmental Authorizations. No authorization, approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for either (i) the pledge or grant by any Loan Party of the Liens
purported to be created in favor of the Administrative Agent or Collateral Agent
pursuant to any of the Collateral Documents or (ii) the exercise by the
Administrative Agent or Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 4.14(a) and except as may be
required by applicable governmental rules in connection with an exercise of
rights or remedies.
Absence of Third-Party Filings. Except such as may have been filed in favor of
the Administrative Agent or Collateral Agent as contemplated by Section 4.14(a)
and filings for Liens permitted hereunder, no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any part of
the Collateral is on file in any filing or recording office (except as may have
been filed (i) to secure Indebtedness which is no longer outstanding and (ii)
with respect to commitments to lend which have been terminated).
Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
Information Regarding Collateral. All information supplied to the Administrative
Agent or Collateral Agent by or on behalf of the Company or any Subsidiary
Guarantor with respect to the Collateral is accurate and complete in all
material respects.

Senior Indebtedness. The Obligations constitute “Senior Indebtedness” (or other
comparable term) of the Company under and as defined in the Existing Note
Documents governing any Subordinated Indebtedness.

Patriot Act; Anti-Corruption Laws. To the extent applicable, the Company and
each of its Subsidiaries is in compliance, in all material respects, with (i)
the Trading with the Enemy Act, as amended from time to time, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended from time to time) and any other enabling
legislation or executive order relating thereto, (ii) the Patriot Act, and (iii)
all applicable Sanctions. The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and all
applicable Sanctions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

EEA Financial Institution. No Loan Party is an EEA Financial Institution.
SECTION 4.18    Beneficial Ownership. As of the First Amendment Effective Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.



CONDITIONS

Conditions to Effectiveness. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:
Loan Documents. Each Borrower, the Administrative Agent, the Issuing Lender and
the Lenders, shall have executed and delivered each Loan Document to which it is
a party.
Loan Party Documents. The Company shall, and shall cause each other Loan Party
to, deliver to the Administrative Agent and its counsel the following with
respect to the Company or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:
(A) Certified copies of the certificate or articles of incorporation or other
appropriate organizational documents of such Person, each dated a recent date
prior to the Closing Date or (B) a certification that such organizational
documents have not changed since they were delivered pursuant to the Existing
Credit Agreement;
A good standing certificate from the Secretary of State or similar government
official of its jurisdiction of incorporation or formation;
(A) Copies of the bylaws or similar organizational documents of such Person
certified by such Person’s corporate secretary or an assistant secretary (or the
corporate secretary or an assistant secretary of the Company) as of the Closing
Date or (B) a certification that such organizational documents have not changed
since they were delivered pursuant to the Existing Credit Agreement;
Resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified by the corporate secretary or
an assistant secretary of the Company as being in full force and effect without
modification or amendment; and
Signature and incumbency certificates of the officers of such Person executing
the Loan Documents to which it is a party.
Approvals. On or prior to the Closing Date, (i) all necessary material
governmental (domestic and foreign) and material Third Party approvals and/or
consents required to enter into the Loan Documents and consummate the
Transactions shall have been obtained and remain in effect, and all applicable
waiting periods with respect thereto shall have expired without any action being
taken by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the consummation of the Transactions, (ii) there shall
not exist any judgment, order, injunction or other restraint issued or filed or
a hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the Transactions and
(iii) there shall be no actions, suits or proceedings pending or threatened that
could reasonably be expected to affect the legality, validity or enforceability
of this Agreement or any other Loan Documents.
Security Interests in Pledged Collateral. The Administrative Agent shall have
received evidence satisfactory to it that the Company and each Subsidiary
Guarantor shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such registrations, filings
and recordings (other than the filing or recording of items described in clause
(iii) below) that may be necessary or, in the opinion of the Administrative
Agent, reasonably desirable in order to create in favor of Collateral Agent, for
the benefit of Lenders, a valid and (upon such filing and recording) perfected
First Priority (subject to Permitted Priority Liens) security interest in the
entire Pledged Collateral (other than, with respect to perfection and priority,
Excluded Perfection Assets). Such actions shall include the following:
delivery to Collateral Agent of accurate and complete schedules to the Guarantee
and Collateral Agreement;
to the extent not previously delivered, delivery to Collateral Agent of pledged
notes and/or stock certificates representing all notes and capital stock
included in the Pledged Collateral (which notes and stock certificates shall be
accompanied by irrevocable undated transfer powers or stock powers (as
applicable), duly endorsed in blank and otherwise satisfactory in form and
substance to Collateral Agent);
to the extent not previously delivered, delivery to Collateral Agent of UCC
financing statements with respect to the Collateral under the Guarantee and
Collateral Agreement, for filing in the jurisdiction of organization or
formation of each applicable Loan Party;
(A) searches of UCC filings and, to the extent required by the Collateral Agent,
IP Collateral in the jurisdiction of incorporation or formation, as applicable,
of each Loan Party and each jurisdiction where any Collateral is located or
where a filing would need to be made in order to perfect the Collateral Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than permitted by
Section 7.02 and (B) to the extent required by the Collateral Agent, tax lien,
judgment and bankruptcy searches;
to the extent not previously delivered, delivery to the Collateral Agent of such
customary intellectual property filings as requested by the Collateral Agent in
respect of all federally registered and applied for patents, trademarks and
copyrights owned by the Loan Parties that constitute Collateral and in form and
substance reasonably satisfactory to the Collateral Agent;
evidence that all other actions necessary or, in the reasonable opinion of
Collateral Agent, desirable to perfect (except with respect to Excluded
Perfection Assets) and protect the security interests purported to be created by
the Guarantee and Collateral Agreement have been taken, and the Guarantee and
Collateral Agreement shall be in full force and effect.
Loan Parties. On the Closing Date, the Lenders shall have received a certificate
certifying that, as of the Closing Date, and, if the Mercury Acquisition is
consummated on or prior to the Closing Date, after giving pro forma effect to
the Mercury Joinder, the aggregate value of all assets of the Company and the
Subsidiary Guarantors that are Domestic Subsidiaries, as certified by a
Responsible Officer of the Company, shall be equal to at least 90% of the value
of the Total Domestic Assets.
Opinions of Counsel to Loan Parties. The Lenders and their respective counsel
shall have received original executed copies of one or more favorable written
opinions of (i) General Counsel for the Company, (ii) O’Melveny & Myers LLP,
special counsel for the Company and the Subsidiary Guarantors and (iii) Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, special Mississippi counsel for the
Company and certain Subsidiary Guarantors, each dated as of the Closing Date and
setting forth substantially the matters in the opinions designated in Exhibit D
annexed hereto and such other matters as the Administrative Agent may reasonably
request, and the Company hereby requests such counsel for Loan Parties to
deliver such opinions, in each case addressed to the Administrative Agent and
Collateral Agent in their capacities as such, and each of the Lenders; provided
that it is understood and agreed that the foregoing opinions shall only be
required with respect to Subsidiary Guarantors domiciled in Delaware or
California or otherwise having in excess of 7.5% of Total Domestic Assets.
Solvency Assurances. On the Closing Date, the Lenders shall have received a
financial condition certificate dated the Closing Date, substantially in the
form of Exhibit E annexed hereto and with appropriate attachments demonstrating
that, after giving effect to the consummation of the Transactions, the Company
and its Subsidiaries taken as a whole will be solvent.
Fees/Expenses. The Company shall have (i) paid to the Administrative Agent, for
distribution (as appropriate) to Agents and Lenders, the fees payable on the
Closing Date and (ii) paid or caused to be paid all reasonable and documented
fees and expenses of the Administrative Agent and of counsel to the
Administrative Agent that have been invoiced at least one Business Day prior to
the Closing Date in connection with the preparation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby.
No Material Adverse Effect. There shall not have occurred any circumstance,
development, event, condition, effect or change since December 31, 2016 that,
individually or in the aggregate has resulted in a Material Adverse Effect.
Insurance. To the extent not previously delivered, the Administrative Agent
shall have received copies of insurance policies, declaration pages,
certificates, and endorsements of insurance or insurance binders evidencing
liability, casualty, property, terrorism and business interruption insurance
meeting the requirements set forth herein or in the Collateral Documents.
Patriot Act. The Lenders shall have received, to the extent requested, at least
ten Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.
Financial Statements/Projections. The Lenders shall have received (i) audited
consolidated financial statements of the Company and its Subsidiaries for the
two most recent fiscal years, (ii) unaudited consolidated financial statements
of the Company and its Subsidiaries for each fiscal quarter ended after the
latest fiscal year referred to in clause (i) above which has ended at least 45
days prior to the Closing Date (including unaudited consolidated financial
statements for the same period of the prior fiscal year) and (iii) Projections
for the Fiscal Year ending December 31, 2017 through the Fiscal Year ending
December 31, 2021.

Each Credit Event. The obligation of each Lender to make a Loan on the occasion
of any Borrowing is subject to the satisfaction of the following conditions:
the representations and warranties of the Company set forth in this Agreement
shall be true and correct in all material respects (unless already qualified by
materiality, in which case, such representation and warranty shall be true and
correct in all respects) on and as of the date of such Borrowing (or, if any
such representation or warranty is expressly stated to have been made as of a
specified date, as of such specified date);
at the time of and immediately after giving effect to such Borrowing, no Default
shall have occurred and be continuing;
the Administrative Agent and, if applicable, the Issuing Lender, shall have
received a Borrowing Request, or an Application, as applicable, in accordance
with the requirements hereof; and
with respect to the initial proposed Borrowing after the Closing Date to any
particular Foreign Subsidiary Borrower, the Administrative Agent shall have
received a satisfactory legal opinion setting forth substantially the matters in
the opinions designated in Exhibit D annexed hereto except as otherwise agreed
by the Administrative Agent and such other matters as the Administrative Agent
may reasonably request with respect to such Foreign Subsidiary Borrower.
Each Borrowing by, and issuance of a Letter of Credit on behalf of, the
Borrowers shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in the preceding
sentence.
Notwithstanding anything in this Section 5.02 to the contrary, to the extent
that the proceeds of any Incremental Facility are to be used to finance a
permitted Investment that is a Limited Conditionality Transaction, the only
conditions precedent to the funding of such Borrowings shall be the conditions
precedent set forth in Section 2.06(d) and in the related amendment or joinder
with respect to such Incremental Facility.



AFFIRMATIVE COVENANTS
On and after the Closing Date, until the Commitments have expired or been
terminated, no Letter of Credit remains outstanding and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full (other than any contingent indemnification obligations as
to which no claim has been asserted), the Company covenants and agrees with the
Lenders that:

Financial Statements and Other Information. The Company will furnish to the
Administrative Agent and each Lender:
within 90 days after the end of each Fiscal Year (or such number of days within
which the Company shall be required to file its Annual Report on Form 10-K for
such Fiscal Year with the SEC, with regard to any extension of the SEC’s filing
requirements pursuant to Rule 12b-25 or any applicable successor rules), (i) the
audited consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) the Projections for the immediately following Fiscal Year;
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Company (or such number of days within which the Company
shall be required to file its Quarterly Report on Form 10-Q for such Fiscal
Quarter with the SEC, with regard to any extension of the SEC’s filing
requirements pursuant to Rule12b-25 or any applicable successor rules), the
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of the Company and its Subsidiaries as of the end of and
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous Fiscal Year, all certified by a Responsible Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
concurrently with any delivery of financial statements under clause (a) or (b)
of this Section, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit C hereto (A) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (B)
setting forth reasonably detailed calculations demonstrating compliance with
Section 7.09 and (C) in the case of financial statements under clause (a) of
this Section, (i) attaching a schedule setting forth the amount of Restricted
Junior Payments used pursuant to clause (b) and (C)(i) of Section 7.05 and the
remaining portion available thereunder and (ii) updating Schedule 5 to the
Guarantee and Collateral Agreement;
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiaries with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if the Company or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Company and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator of sponsor and the Company shall provide copies of such documents
and notices to the Administrative Agent (on behalf of the Lenders) promptly
after receipt thereof;
promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation; and
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (including
accountants’ letters).
Financial statements and other information required to be delivered pursuant to
Sections 6.01(a), 6.01(b) and 6.01(d) shall be deemed to have been delivered on
the date such statements and information shall have been (i) posted by the
Company on its website on the Internet at the website address www.corelogic.com
or another website address provided by the Company in a written notice to the
Administrative Agent, (ii) posted on a publicly available website maintained by
or on behalf of the SEC for access to documents filed in the EDGAR database (the
“EDGAR Website”) or (iii) posted on behalf of the Company on Syndtrak or similar
site to which the Administrative Agent and all of the Lenders have been granted
access; provided that (x) the Company shall deliver paper copies of such
documents to the Administrative Agent for delivery by the Administrative Agent
to any Lender that requests the Company to deliver such paper copies, until a
written request to cease delivering paper copies is given by such Lender
(through the Administrative Agent) and (y) the Company shall notify the
Administrative Agent of the posting of any such documents and, if requested by
the Administrative Agent, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by any Loan Party with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it (through the Administrative Agent) or
maintaining its copies of such documents.

Notices of Material Events. The Company will furnish to the Administrative Agent
and each Lender prompt written notice of the following:
the occurrence of any Default;
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any of
its Affiliates which would reasonably be expected to result in a Material
Adverse Effect;
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000;
the assertion of any environmental matter by any Person against, or with respect
to the activities of, the Company or any of its Subsidiaries and any alleged
violation of or non-compliance with any Environmental Laws or any permits,
licenses or authorizations, other than any environmental matter or alleged
violation that, if adversely determined, would not (either individually or in
the aggregate) have a Material Adverse Effect; and
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Existence; Conduct of Business. The Company will, and will cause each other Loan
Party to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of the businesses of
the Company and the Loan Parties, taken as a whole; provided that (a) the
foregoing shall not prohibit (i) any merger, consolidation, liquidation or
dissolution permitted under Section 7.06 or (ii) the Company or any other Loan
Party from reincorporating in another state of the U.S. as long as (A) the
Company remains liable for all of its obligations under the Loan Documents and
(B) the Company or such other Loan Party shall provide 30 days’ advance written
notice (or shorter notice if acceptable to the Administrative Agent) to the
Administrative Agent and comply with any reasonable request of the
Administrative Agent in respect of Section 6.09(c) prior to the effectiveness of
such reincorporation and (b) subject to Section 7.06(b), none of the Company or
any Loan Party shall be required to preserve any right or franchise, or the
corporate existence of any Subsidiary, if the board of directors of the Company
or such Loan Party shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company or such Loan Party, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Company, and the other Loan Parties, taken as a whole,
or the Lenders.

Payment of Obligations. The Company will, and will cause each other Loan Party
to, pay its obligations, including Tax liabilities, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Maintenance of Properties. The Company will, and will cause each other Loan
Party to, keep and maintain all property material to the conduct of the
businesses of the Company and the other Loan Parties, taken as a whole, in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, in all material respects.

Books and Records; Inspection Rights. The Company will, and will cause each
other Loan Party to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Company will, and will cause each other Loan Party
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

Compliance with Laws and Agreements. The Company will, and will cause each other
Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Insurance. The Company will, and will cause each of its Subsidiaries to, keep
insured by financially sound and reputable insurers all property of a character
usually insured by corporations engaged in the same or similar business
similarly situated against loss or damage of the kinds and in the amounts
customarily insured against by such corporations and carry such other insurance
as is usually carried by such corporations; provided that the Company and its
Subsidiaries may self-insure to the same extent as other companies of a similar
size engaged in similar businesses and owning similar properties in the same
general areas in which the Company or such Subsidiary operates and to the extent
consistent with prudent business practice. Each such policy of insurance
applicable to the Loan Parties shall (a) name the Collateral Agent for the
benefit of Secured Parties as an additional insured thereunder as its interests
may appear and (b) in the case of each business interruption and casualty
insurance policy, contain a lender loss payable clause or endorsement,
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent for the benefit of Secured Parties as the loss payee thereunder
for any covered loss and provides for at least 30 days prior written notice to
the Collateral Agent of any modification or cancellation of such policy. The
provisions of this Section 6.08 shall be deemed supplemental to, but not
duplicative of, the provisions of any Collateral Documents that require the
maintenance of insurance.

Further Assurances; Additional Subsidiary Guarantors; Additional Collateral.
For each new Subsidiary (other than any Excluded Subsidiary) created or acquired
after the Closing Date by any Loan Party (which, for the purposes of this
paragraph (a) shall include, (x) the formation of any Subsidiary that is a
Delaware Divided LLC, (y) any acquisition pursuant to a Delaware LLC Division or
(z) any existing Subsidiary that ceases to be an Excluded Subsidiary), the
Company will promptly (but, in any event, within 30 days following any such
event (or such extended period of time as agreed by the Administrative Agent))
notify the Administrative Agent and the Collateral Agent of such event and (i)
cause each such new Subsidiary to execute and deliver to the Administrative
Agent and the Collateral Agent a counterpart of the Guarantee and Collateral
Agreement, (ii) cause (A) the Capital Stock of each such new Subsidiary that is
owned by any Loan Party (other than any Foreign Subsidiary Borrower), (B) the
Capital Stock of each Domestic Subsidiary (other than any Excluded Domestic
Subsidiary) of such new Subsidiary and (C) if such new Subsidiary owns 65% or
more of the total combined voting power of all classes of Voting Stock of any
Foreign Subsidiary (other than any Excluded Foreign Subsidiary), 65% of the
Voting Stock and 100% of the non-Voting Stock of such Foreign Subsidiary, in
each case, to be pledged under the Guarantee and Collateral Agreement and under
any other pledge agreements or instruments that the Collateral Agent may
reasonably request to effectuate such pledge, (iii) deliver customary
intellectual property filings with respect to federally registered Intellectual
Property owned by such Subsidiary as reasonably requested by the Administrative
Agent in order to perfect the Collateral Agent’s security interest in such
Intellectual Property; and (iv) take all such further actions and execute all
such further documents and instruments (including actions, documents and
instruments comparable to those described in Section 5.01(d) as may be necessary
or, in the opinion of the Collateral Agent, reasonably desirable to create in
favor of the Collateral Agent, for the benefit of Secured Parties, a valid and
perfected First Priority Lien (subject to Permitted Priority Liens) on all of
the Collateral (other than, with respect to perfection and priority, Excluded
Perfection Assets) of each such Subsidiary described in the applicable forms of
Collateral Documents.
The Company will, and will cause each Subsidiary Guarantor to, grant to the
Collateral Agent for the benefit of the Secured Parties, Mortgages on Real
Property not subject to a Lien permitted pursuant to Section 7.02 (such
Mortgages limited to unencumbered owned Real Property with a fair market value
of $15,000,000 or more as of the Closing Date or if acquired after the Closing
Date as of the time of the acquisition of such Real Property) as may be
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Collateral Documents”). All such Mortgages shall
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and shall constitute valid and enforceable
First Priority Liens (subject to Permitted Priority Liens). The Additional
Collateral Documents or instruments related thereto shall have been duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. In the case of any Mortgages pursuant to this Section
6.09(b), the Company or the respective Subsidiary Guarantor shall deliver to the
Collateral Agent:
a fully executed counterpart of such Mortgage and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgage and UCC fixture filings shall cover such Mortgaged Property,
together with evidence that counterparts of such Mortgage and UCC fixture
filings have been delivered to the title insurance company insuring the Lien of
such Mortgage for recording;
a Mortgage Policy relating to such Mortgage of the respective Mortgaged
Property, issued by a title insurer reasonably satisfactory to the Collateral
Agent, in an insured amount reasonably satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on such Mortgaged Property is a
valid and enforceable First Priority mortgage lien on such Mortgaged Property,
free and clear of all defects and encumbrances except Permitted Encumbrances and
other Liens permitted by Section 7.02, with such Mortgage Policy (1) to be in
form and substance reasonably satisfactory to the Collateral Agent, (2) to
include, as requested by the Collateral Agent, to the extent available in the
applicable jurisdiction, supplemental endorsements (including, without
limitation, to the extent so requested, endorsements relating to future advances
under this Agreement and Swap Agreements with Lender Counterparties, usury,
first loss, last dollar, tax parcel, subdivision, zoning, contiguity, variable
rate, doing business, public road access, survey, environmental lien, mortgage
tax and so-called comprehensive coverage over covenants and restrictions and for
any other matters that the Collateral Agent in its discretion may reasonably
request), (3) except to the extent agreed by the Collateral Agent, to not
include the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request;
to induce the title company to issue the Mortgage Policy referred to in clause
(ii) above, such affidavits, certificates, information and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the title company, together with
payment by the Company of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgage and issuance of such Mortgage Policy;
to the extent requested by the Collateral Agent, a survey of such Mortgaged
Property (and all improvements thereon) (1) prepared by a surveyor or engineer
licensed to perform surveys in the state where such Mortgaged Property is
located, (2) dated not earlier than six months prior to the date of delivery
thereof, (3) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent in its capacity as such and the title
company, (4) complying in all respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date or preparation of such survey, and (5) sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property and issue the endorsements required pursuant to the
provisions of clause (ii) above;
to the extent requested by the Collateral Agent, copies of all leases in which
the Company or any Subsidiary Guarantor holds the lessor’s interest or other
agreements relating to possessory interests, if any; provided that, to the
extent any of the foregoing affect such Mortgaged Property, to the extent
requested by the Collateral Agent, such agreements shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement (with any such agreement being reasonably acceptable to the
Collateral Agent); and
prior to the execution of any such Mortgage, a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by each Loan Party relating
thereto), including, without limitation, if any property is located in a special
flood hazard area (A) notices to (and confirmations of receipt by) the Company
as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by Flood
Insurance Laws or as otherwise required by the Administrative Agent.
The Company will, and will cause each of the Subsidiary Guarantors to, at the
expense of the Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys (solely in the case of a Mortgaged
Property), reports and other assurances or instruments and take such further
steps relating to the Collateral covered by any of the Collateral Documents as
the Collateral Agent may reasonably require and are necessary for the perfection
or priority (except with respect to Excluded Perfection Assets) of the Liens
intended to be granted by the Collateral Documents; provided that no Loan Party
shall be required to make foreign filings or take similar actions under foreign
laws or regulations. Furthermore, the Company will, and will cause the
Subsidiary Guarantors to, deliver to the Collateral Agent such opinions of
counsel, title insurance (solely in the case of a Mortgaged Property) and other
related documents as may be reasonably requested by the Administrative Agent to
assure itself that this Section 6.09 has been complied with.
If the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Real Property of the Company and the Subsidiary Guarantors constituting
Collateral, the Company will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, and which shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.
The Company agrees that each action required by clauses (b) through (d) of this
Section 6.09 shall be completed as soon as possible, but in no event later than
90 days after such action is requested to be taken by the Administrative Agent
or the Collateral Agent (unless extended by the Administrative Agent or the
Collateral Agent, as the case may be, in its sole discretion); provided that in
no event will the Company or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 6.09.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, but subject to the available grace period with respect to new
Subsidiaries in paragraph (a) hereof, at the end of each Fiscal Quarter of the
Company, the Company shall determine whether any Domestic Subsidiaries that are
not currently Subsidiary Guarantors shall be required, pursuant to the
provisions of Section 6.09(a), to become Subsidiary Guarantors and will, at the
Company’s expense, cause each Subsidiary other than any Excluded Subsidiary to
be a party to the Guarantee and Collateral Agreement and to execute and deliver
any additional Collateral Documents and Guaranties necessary for the aggregate
value of all assets of the Company and the Subsidiary Guarantors to be at least
90% of the value of the Total Domestic Assets at such time.
(g)    Notwithstanding anything contained in this Agreement or in any other Loan
Document to the contrary, no Mortgage shall be executed and delivered with
respect to any real property unless and until (i) each Lender has received each
of the documents described in clause (b)(vi) above and such other documents as
it may reasonably request to complete its flood insurance due diligence and (ii)
each Lender has (A) confirmed to the Administrative Agent that flood insurance
due diligence and flood insurance compliance has been completed to its
satisfaction or (B) 60 days have passed since the Lenders received the documents
in clause (b)(vi) above and each Lender has not either (x) provided the
confirmation in clause (A) above or (y) advised that its flood insurance due
diligence and flood insurance compliance has not been completed to its
satisfaction.



Credit Ratings. The Company will use its commercially reasonable efforts to
maintain at all times monitored public ratings of the Facilities from each of
Moody’s and S&P and a corporate family rating for the Company from each of
Moody’s and S&P.

Anti-Corruption Laws. The Company shall, and shall cause its Subsidiaries to,
conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and all
applicable Sanctions and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Post-Closing Obligations. Within the time periods indicated on Schedule X hereto
(or such extended period of time as agreed to by the Administrative Agent), the
Administrative Agent shall have received the items listed on Schedule X hereto.



NEGATIVE COVENANTS
On and after the Closing Date, until the Commitments have expired or terminated,
no Letter of Credit remains outstanding and the principal of and interest on
each Loan and all fees and other amounts payable hereunder shall have been paid
in full (other than contingent indemnification obligations as to which no claim
has been asserted), the Company covenants and agrees with the Lenders that:

Indebtedness. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Indebtedness, except:
Indebtedness under the Loan Documents and any Refinancing Debt;
Indebtedness under the Existing Notes;
Indebtedness of any Subsidiary to either the Company or to any other Subsidiary
that is a Loan Party; provided that no incurrence of Indebtedness by a
Subsidiary that is not a Loan Party shall be permitted pursuant to this clause
(c) if, after giving effect thereto, the aggregate amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding pursuant to this clause (c)
at such time, together with the aggregate amount of Guarantees by Loan Parties
in respect of obligations of Subsidiaries that are not Loan Parties pursuant to
Section 7.04(e) at such time, exceeds an amount equal to Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ended most recently prior to such date
of incurrence for which financial statements are required to have been delivered
pursuant to Section 6.01;
other Indebtedness existing on the Closing Date and, in the case of any such
Indebtedness in a principal amount of $1,000,000 or more, listed on Schedule V;
Indebtedness of a Person that becomes a Subsidiary after the Closing Date as a
result of an Acquisition permitted pursuant to Section 7.06(c) or (d); provided
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, (ii) the Total Leverage
Ratio on a Pro Forma Basis (and giving effect to such Acquisition and any
Indebtedness incurred in connection therewith) shall not exceed 0.25x less than
the Total Leverage Ratio required pursuant to Section 7.09(a) at the time of
such Acquisition and (iii) the aggregate principal amount of Indebtedness
permitted under this clause (e) shall not exceed $350,000,000 at any one time
outstanding; provided that, with respect to the Qualified Acquisition, the
requirement to be in compliance with Section 7.09(a) shall be a requirement to
be in compliance with the maximum Total Leverage Ratio as increased by .25
pursuant to the proviso in such Section 7.09;
Indebtedness of the Company or any Subsidiary secured by a Lien upon real
property and/or related fixtures and personal property including insurance and
condemnation proceeds, if any, and assignment of leases and rents, with respect
thereto (which Indebtedness may be guaranteed by the Company); provided that (i)
the holder of such Indebtedness has recourse only to such real property (and/or
such fixtures and other property) or (ii) the aggregate principal amount of
Indebtedness permitted under this clause (f) shall not exceed $75,000,000 at any
one time outstanding;
Indebtedness that constitutes an Investment permitted by Section 7.03;
Guarantees permitted by Section 7.04 and, upon any matured obligations actually
arising pursuant thereto, the Indebtedness corresponding to the Guarantees so
extinguished;
obligations under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 7.10;
Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;
Indebtedness incurred in an Acquisition or Disposition permitted pursuant to
Section 7.06 consisting of indemnification obligations or obligations in respect
of purchase price or other similar adjustments;
Indebtedness (including intercompany Indebtedness among the Loan Parties and
intercompany Indebtedness among Subsidiaries that are not Loan Parties) incurred
in the ordinary course of business in respect of the Cash Management Practices;
Indebtedness consisting of the financing of, or providing support for, insurance
premiums or lease payments in the ordinary course of business;
obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees or similar obligations, in each
case in the ordinary course of business;
Indebtedness in respect of Swap Agreements entered into in the ordinary course
of business and not for speculative purposes;
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business;
Indebtedness consisting of promissory notes issued to future, present or former
directors, officers, members of management, employees or consultants of the
Company or any of its Subsidiaries or their respective estates, heirs, family
members, spouses or former spouses to finance the purchase or redemption of
Capital Stock of the Company or any of its direct or indirect parent companies
in an aggregate principal amount not to exceed $10,000,000 at any one time;
Indebtedness (including, without limitation, Capital Lease Obligations) incurred
to finance the acquisition of fixed or capital assets (and any refinancings
thereof that do not increase the principal amount thereof other than as a result
of any accrued interest and fees in connection therewith) in an aggregate
principal amount not to exceed $150,000,000 at any one time outstanding;
Indebtedness of Foreign Subsidiaries of the Company in an aggregate principal
amount not to exceed $50,000,000 at any one time outstanding;
Indebtedness incurred in connection with a Securitization Financing in an
aggregate amount not to exceed $100,000,000 at any time outstanding; provided
that (i) such Indebtedness when incurred shall not exceed 100% of the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition and (ii) the aggregate amount of any Indebtedness
outstanding pursuant to this Section 7.01(t), together with the aggregate
principal amount of all Incremental Term Loans and Incremental Revolving
Increases incurred pursuant to Section 2.06 shall not exceed $100,000,000 plus
the amount of additional Incremental Term Loans and Incremental Revolving
Increases allowed pursuant to Section 2.06(d)(ii)(C) and Section 2.06(d)(ii)(D);
other unsecured Indebtedness of the Company; provided that, (i) after giving
effect to the incurrence thereof, the Company shall be in pro forma compliance
with the financial covenant set forth in Section 7.09(a) (it being understood,
for the avoidance of doubt, that the financial covenant set forth in Section
7.09(a) shall be calculated on a Pro Forma Basis) and (ii) any such Indebtedness
in excess of $100,000,000 shall mature after the date that is six months after
the Final Maturity Date in effect at the time of the issuance of such
Indebtedness; provided that, with respect to the Qualified Acquisition, the
requirement to be in compliance with Section 7.09(a) shall be a requirement to
be in compliance with the maximum Total Leverage Ratio as increased by .25
pursuant to the proviso in such Section 7.09; and
any extension, renewal or refinancing of the foregoing, subject to the
limitations of the applicable provisions above (and thereafter including any
such extension, renewal or refinancing in calculating any availability under any
such provision).

Liens; Negative Pledge.
The Company will not, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
Liens under and contemplated by the Collateral Documents, including, without
limitation, UCC financing statements and UCC fixture filings filed in connection
therewith, and Liens securing Refinancing Debt;
Liens in existence on the Closing Date and, in the case of any such Liens
securing obligations in an amount of $1,000,000 or more, listed on Schedule VI;
Permitted Encumbrances;
Liens upon property of any Person which becomes a Subsidiary of the Company
after the Closing Date, including any such Liens securing Indebtedness permitted
pursuant to Section 7.01(e); provided that such Liens are in existence at the
time such Person becomes a Subsidiary of the Company and were not created in
anticipation thereof;
Liens securing Indebtedness of the Company or any Subsidiary incurred pursuant
to Section 7.01(r); provided that (A) such Liens are incurred prior to or within
270 days after the acquisition of such fixed or capital assets (or substantially
contemporaneously with refinancings of such Indebtedness that do not increase
the principal amount thereof) and (B) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, except for
accessions to the property that is affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Indebtedness and the
proceeds and the products thereof and individual financings or leases of
equipment provided by one lender or lessor may be cross collateralized to other
financings of equipment provided by such lender or lessor;
Liens upon real property and/or related fixtures and personal property including
insurance and condemnation proceeds, if any, and assignment of leases and rents,
securing Indebtedness permitted by Section 7.01(f);
Liens upon property of any Subsidiary of the Company securing Indebtedness of
such Subsidiary to the Company or to another Subsidiary (which Subsidiary shall
be a Loan Party if the debtor in respect of such Indebtedness is a Loan Party),
as permitted by Section 7.01(c).
Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 7.10; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;
Liens arising in the ordinary course of business (A) in connection with the Cash
Management Practices, including Liens securing borrowings from financial
institutions and their Affiliates to the extent specified in the definition of
“Cash Management Practices” and (B) securing Indebtedness permitted by Section
7.01(l);
the rights reserved or vested by the Company or any of its Subsidiaries in any
Person by the terms of any lease, license, franchise, grant or permit or by a
statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;
Liens (i) of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection, (ii) attaching to brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
Liens (i) on advances of cash or Cash Equivalents in favor of the seller of any
property to be acquired or intended to be acquired as part of an Acquisition
permitted pursuant to Section 7.03 to be applied against the purchase price for
such Acquisition, or (ii) consisting of an agreement to Dispose of any property
in a Disposition permitted under Section 7.06;
Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding leases entered into by any Loan Party in
the ordinary course of business (and Liens consisting of the interests or title
of the respective lessors thereunder);
assignments of the right to receive income effected as (i) part of the sale of a
business unit or (ii) for collection purposes in the ordinary course of
business;
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into in the ordinary course of business;
Liens on the assets of a Securitization Subsidiary securing Indebtedness under
any Securitization Financing permitted under Section 7.01(t); provided that such
Lien does not at any time encumber any property other than the property financed
by such Indebtedness;
so long as no Default has occurred and is continuing, other Liens securing
obligations in an aggregate amount not to exceed $125,000,000 at any time
outstanding; and
any extension, renewal or replacement of the foregoing, provided that the Liens
permitted under this clause (xix) shall not be spread to cover any additional
Indebtedness or obligations or property (other than a substitution of like
property) and shall continue to be included in calculating any availability
under each relevant preceding paragraph.
Except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or other obligations or to be sold pursuant to an
executed agreement with respect to an Asset Sale or other Disposition, including
a Securitization Financing, (ii) provisions in leases or licenses prohibiting
assignment or encumbrance of the applicable leasehold interest or license, (iii)
agreements granting Liens permitted by this Agreement, (iv) agreements in effect
on the Closing Date, (v) provisions in Joint Venture agreements and other
similar agreements entered into in the ordinary course of business, (vi) any
agreement in effect at the time the Person becomes a Subsidiary so long as such
agreement was not entered into in contemplation of the Person becoming a
Subsidiary, (vii) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (viii) restrictions arising in
connection with cash or other deposits otherwise permitted under Article VII,
(ix) restrictions arising by reason of applicable Law, rule, regulation or order
or the terms of any license, authorization, concession or permit, and (x) any
agreement amending, refinancing or replacing any of the foregoing (so long as
any such restrictions are not materially more restrictive, taken as a whole,
than those contained in the agreement so amended, refinanced or replaced),
neither the Company nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired to secure the Obligations.

Investments; Joint Ventures. The Company shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
the Company and its Subsidiaries may make and own Investments in Cash
Equivalents;
the Company and its Subsidiaries may make loans and advances to officers,
directors and employees of the Company or any of its Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding (i)
to finance the purchases of Capital Stock of the Company and (ii) for additional
purposes not contemplated by the foregoing clause (i);
the Company and its Subsidiaries may make and own Investments consisting of
non-cash proceeds received by the Company or any of its Subsidiaries in
connection with any Asset Sale or other Disposition permitted under Section 7.06
of this Agreement;
the Company and its Subsidiaries may continue to own the Investments owned by
them on the Closing Date, and the Company and its Subsidiaries may make and own
Investments purchased with the proceeds of the sale of any Investments permitted
under this Agreement;
the Company and its Subsidiaries may make and own Investments made solely with
Capital Stock of the Company; provided that the requirements (if any) of Section
6.09 have been or will be satisfied in accordance with Section 6.09;
any (i) Loan Party may make Investments in any other Loan Party, (ii) Subsidiary
that is not a Loan Party may make Investments in any other Subsidiary that is
not a Loan Party and (iii) Loan Party may make Investments consisting of loans
or advances in any Subsidiary that is not a Loan Party to the extent permitted
by Section 7.01(c);
any Loan Party may make Investments in any Subsidiary that is not a Loan Party
to extent necessary in order to satisfy minimum capital or licensing
requirements of any Governmental Authority;
the Company and its Subsidiaries may make and own Investments in Joint Ventures
in an aggregate amount not exceeding $75,000,000 in any Fiscal Year;
the Company and its Subsidiaries may make and own Investments in National Joint
Ventures in an aggregate amount (including the value of any assets transferred
thereto) not exceeding $100,000,000 in any Fiscal Year and $250,000,000 in the
aggregate during the term of this Agreement;
[reserved];
the Company and its Subsidiaries may make (x) Acquisitions made solely with the
Capital Stock of the Company so long as the requirements (if any) of Section
6.09 have been or will be satisfied in accordance with Section 6.09 and (y)
other Acquisitions so long as (i) prior to the consummation of any such
Acquisition, the Company shall have delivered to the Administrative Agent (A)
financial statements for the Company and its Subsidiaries for the four Fiscal
Quarter period most recently ended for which financial statements are available
(the “Pro Forma Test Period”), prepared on a pro forma basis as if such
Acquisition had been consummated on the first day of the Pro Forma Test Period
and which may give effect to the Company’s good faith estimate of any
anticipated cost savings or increases as a result of the consummation thereof
(as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and Exchange Commission and other adjustments as contemplated by the
definition of Pro Forma Basis), and including, in the case of the Qualified
Acquisition, Projections through the Final Maturity Date, and (B) a pro forma
Compliance Certificate demonstrating that, on the basis of pro forma financial
statements, the Company would have been in compliance with all financial
covenants set forth in Section 7.09 on the last day of the Pro Forma Test
Period; provided that, with respect to the Qualified Acquisition, the
requirement to be in compliance with Section 7.09(a) shall be a requirement to
be in compliance with the maximum Total Leverage Ratio as increased by .25
pursuant to the proviso in such Section 7.09 and (ii) the requirements (if any)
of Section 6.09 have been or will be satisfied in accordance with Section 6.09;
the Company and its Subsidiaries may make advances, loans, rebates and
extensions of credit to suppliers, customers and vendors in the ordinary course
of business;
the Company and its Subsidiaries may receive and hold Investments in
satisfaction or partial satisfaction of obligations owed thereto from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;
the Company and its Subsidiaries may receive and hold Investments received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured Investment
or other transfer of title with respect to any secured Investment;
the Loan Parties may make Investments in Excluded Subsidiaries in an aggregate
amount for all such Investments under this clause (o) not to exceed $25,000,000
in any Fiscal Year plus the aggregate amount of any cash repayment of or return
on such Investments received by the Loan Parties in such Fiscal Year;
the Company and its Subsidiaries may make any Investment in a Securitization
Subsidiary or any Investment by a Securitization Subsidiary in any other Person
in connection with a Securitization Financing permitted by Section 7.01(t),
including Investments of funds held in accounts permitted or required by the
arrangements governing the Securitization Financing or any related Indebtedness;
provided that any Investment in a Securitization Subsidiary is in the form of a
purchase money note, contribution of additional Securitization Assets or equity
investments; and
in addition to Investments otherwise expressly permitted by this Section, the
Company and its Subsidiaries may make Investments in an aggregate amount not to
exceed $50,000,000 an any time outstanding during the term of this Agreement.

Guarantees. The Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create or become or remain liable with respect to
any Guarantee, except:
the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of the Guaranties and with respect to Guarantees of any
Refinancing Debt;
the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of customary indemnification and purchase price adjustment
obligations incurred in connection with Acquisitions, Asset Sales or other
acquisitions or sales of assets;
the Company and its Subsidiaries may become and remain liable with respect to
Guarantees under guarantees made in the ordinary course of business consistent
with past practice of the obligations of suppliers, customers, franchisees and
licensees of the Company and its Subsidiaries;
the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of any Indebtedness of the Company or any of its
Subsidiaries permitted by Section 7.01;
the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of any obligations of the Company or any of its
Subsidiaries incurred in the ordinary course of business which do not constitute
Indebtedness; provided that no Guarantee by a Loan Party in respect of
obligations of any Subsidiary of the Company that is not a Loan Party shall be
permitted pursuant to this clause (e) if, after giving effect thereto, the
aggregate amount of Guarantees by Loan Parties in respect of obligations of
Subsidiaries of the Company that are not Loan Parties pursuant to this clause
(e) at such time, together with the aggregate principal amount of all
Indebtedness of Subsidiaries of the Company that are not Loan Parties
outstanding pursuant to Section 7.01(c) at such time, exceeds an amount equal to
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ended most
recently prior to the date of incurrence of such Guarantee for which financial
statements are required to have been delivered pursuant to Section 6.01;
the Company and its Subsidiaries, as applicable, may remain liable with respect
to Guarantees in existence on the Closing Date and, in the case of any such
Guarantees of $1,000,000 or more, described in Schedule VIII annexed hereto; and
the Company and its Subsidiaries may become and remain liable with respect to
other Guarantees; provided that the maximum aggregate liability, contingent or
otherwise, of the Company and its Subsidiaries in respect of all such Guarantees
shall at no time exceed $100,000,000.

Restricted Junior Payments. The Company shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Junior Payment; provided that (a) any
Subsidiary may declare or make Restricted Junior Payments ratably with respect
to any class of its Capital Stock and (b) the Company may make Restricted Junior
Payments to repurchase, redeem, retire, cancel or otherwise acquire for value
Capital Stock or equity appreciation rights of the Company or any direct or
indirect parent of the Company held by any future, present or former director,
officer, member of management, employee or consultant of the Company or any of
its Subsidiaries (or the estate, heirs, family members, spouse or former spouse
of any of the foregoing) in an aggregate amount not to exceed $5,000,000 in any
Fiscal Year and (c) so long as no Event of Default or Default has occurred and
is continuing or would be caused thereby, the Company may make (i) other
Restricted Junior Payments in an aggregate amount not to exceed $150,000,000
during any Fiscal Year and (ii) additional Restricted Junior Payments so long
as, on a Pro Forma Basis after giving effect to any such Restricted Junior
Payment (and any Indebtedness incurred in connection therewith), the Total
Leverage Ratio is not more than 3.50:1:00.

Fundamental Changes; Disposal of Assets. The Company will not, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, or sell, transfer, lease or otherwise Dispose of any of its assets or
Capital Stock (in each case, whether now owned or hereafter acquired) to or in
favor of any Person (including, in each case, pursuant to a Delaware LLC
Division), except:
the Company may merge into any other Person for purposes of reincorporation in
another state of the U.S. as long as (A) the surviving Person assumes, whether
by operation of law or otherwise, all of the Company’s obligations under the
Loan Documents and the shareholders of the Company immediately prior to such
merger become the shareholders or stockholders of the surviving Person upon such
merger and (B) the Company shall provide 30 days’ (or such other period of time
as agreed by the Administrative Agent) advance written notice to the
Administrative Agent and comply with any reasonable request of the
Administrative Agent in respect of Section 6.09(c) prior to the effectiveness of
such reincorporation;
(i) any Subsidiary of the Company may be merged with or into the Company or any
other Subsidiary of the Company and (ii) any Subsidiary of the Company may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets (including Capital Stock of any Subsidiary of the Company) may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to the Company or any other Loan Party; provided
that (A) in the case of any such merger involving the Company, the Company shall
be the continuing or surviving Person, (B) in the case of any such merger
involving a Subsidiary and another Subsidiary, either (x) a Subsidiary Guarantor
shall be the continuing or surviving Person or (y) the merger shall be among two
Excluded Subsidiaries and (C) with respect to any liquidation, winding up or
dissolution of a Borrower, such Borrower’s Obligations under this Agreement must
be paid in full prior to the effectiveness of such liquidation, winding up or
dissolution; and provided further that the Company and other Loan Parties shall
be permitted to make Asset Sales to Subsidiaries which are not Loan Parties for
fair market value in an aggregate amount not to exceed $150,000,000 in any
Fiscal Year;
the Company and its Subsidiaries may merge or otherwise consolidate into a Third
Party in order to consummate Acquisitions in accordance with Sections 7.03(e) or
(k); provided that if the merger or consolidation involves the Company or
another Loan Party, the Company or a Loan Party, as applicable, shall be the
continuing or surviving Person;
the Company and its Subsidiaries may Dispose of obsolete, worn out or surplus
property in the ordinary course of business and sell or discount without
recourse accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof;
the Company and its Subsidiaries may sell or otherwise Dispose of other assets
in transactions in the ordinary course of business that do not constitute Asset
Sales (other than dispositions of Securitization Assets);
the Company and its Subsidiaries may sell or otherwise Dispose of Securitization
Assets (or a fractional undivided interest therein) in a Securitization
Financing permitted under Section 7.01(t);
the Company and its Subsidiaries may make Asset Sales of assets for fair market
value in an aggregate amount not to exceed $750,000,000 during the term of this
Agreement; provided that (i) if after giving effect to any such Asset Sale the
aggregate amount of Asset Sales in the then-current Fiscal Year exceeds
$150,000,000, the Total Leverage Ratio on a Pro Forma Basis (and giving effect
to such Asset Sale and the use of proceeds therefrom) shall not be more than
3.50:1.00, (ii) at least 75% of the Net Cash Proceeds from each such Asset Sale,
shall be in the form of cash or Cash Equivalents, (iii) the consideration
received in each such Asset Sale shall be in an amount at least equal to the
fair value of the assets being sold and (iv) any non-cash consideration received
by the Company or any of its Subsidiaries (other than an Excluded Subsidiary) in
respect of any such Asset Sale in the form of Indebtedness of any Person in an
amount in excess of $5,000,000 shall be evidenced by a promissory note which
shall be pledged by the Company or the applicable Subsidiary to the Collateral
Agent pursuant to the Guarantee and Collateral Agreement as security for the
Secured Obligations; and
transactions that are Investments permitted under Section 7.03, subject to
compliance with Sections 7.06(a) and (b) above to the extent applicable.

Lines of Business. The Company will not, nor will it permit any other Subsidiary
to, engage to any material extent in any business other than the businesses of
the type conducted by the Company and the Subsidiaries on the date of execution
of this Agreement and businesses reasonably related, complementary or ancillary
thereto.

Transactions with Affiliates. The Company will not, nor will it permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) customary
fees, indemnities and reimbursement of costs paid to members of the board of
directors of the Company or any of its Subsidiaries, (c) employment and
severance arrangements between the Company or any of its Subsidiaries and their
officers and employees in the ordinary course of business including issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, stock option, and stock ownership plans approved
by the Company’s board of directors, (d) the payment of customary fees and
indemnities to officers and employees of the Company and its Subsidiaries in the
ordinary course of business, (e) Restricted Junior Payments permitted under
Section 7.05, (f) any transaction with a Securitization Subsidiary as part of a
Securitization Financing permitted under Section 7.01(v), (g) Indebtedness
permitted under Section 7.01(q), (h) Investments permitted under Sections
7.03(b), 7.03(g), 7.03(o) and 7.03(p), (i) any transactions between or among
Loan Parties (other than any Foreign Subsidiary Borrower) and (j) any
transactions between or among Subsidiaries who are not Loan Parties (or any
Foreign Subsidiary Borrower).

Financial Covenants.
Maximum Total Leverage Ratio. The Company shall not permit the Total Leverage
Ratio as of the last date of any Fiscal Quarter to exceed 4.50 to 1.00; provided
that (i) such Total Leverage Ratio shall step down to (x) 4.25:1.00 starting
with the Fiscal Quarter ending on September 30, 2020, (y) 4.00:1.00 starting
with the Fiscal Quarter ending on September 30, 2021 and (z) 3.75:1.00 starting
with the Fiscal Quarter ending on September 30, 2022 and (ii) such maximum Total
Leverage Ratio shall step up by .25 for each Fiscal Quarter as of and following
the occurrence of the Qualified Acquisition; provided further that, if the
option in clause (ii) is exercised, (A) there shall be an additional step down
of .25 starting with the Fiscal Quarter ending September 30, 2023, such that the
maximum Total Leverage Ratio permitted under this Section 7.09(a) is 3.75:1.00
for such Fiscal Quarter and each Fiscal Quarter thereafter and (b) in no event
shall the Total Leverage Ratio exceed 4.50:1.00.
Minimum Interest Coverage Ratio. The Company shall not permit the Minimum
Interest Coverage Ratio for the four-Fiscal Quarter period ending on the last
day of any Fiscal Quarter to be less than 3.00 to 1.00.

Sale/Leaseback Transactions and Synthetic Leases. The Company will not, nor will
it permit any of its Subsidiaries to, enter into any Sale/Leaseback Transaction
or Synthetic Lease, if, as a result thereof, the aggregate amount of rent and
lease payments payable in any Fiscal Year by the Company and its Subsidiaries,
at any one time under all such arrangements, would exceed $50,000,000.

No Restrictions on Subsidiary Distributions. Except as provided herein, the
Company will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
(except, in the case of a Subsidiary that became a Subsidiary by means of an
Acquisition permitted hereunder, restrictions or encumbrances that existed at
the time such Subsidiary was acquired and which were not created in
contemplation of such Acquisition) to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Company or
any other Subsidiary of the Company, (ii) repay or prepay any Indebtedness owed
by such Subsidiary to the Company or any other Subsidiary of the Company, (iii)
make loans or advances to the Company or any other Subsidiary of the Company, or
(iv) transfer any of its property or assets to the Company or any other
Subsidiary of the Company, except for such encumbrances or restrictions existing
under or by reason of (a) applicable law, rule, regulation or order, or required
by any regulatory authority having jurisdiction over the Company or any
Subsidiary or any of their respective businesses, (b) the Loan Documents or the
definitive documentation governing any Refinancing Debt, (c) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Subsidiaries, (d) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract entered
into by the Company or any of its Subsidiaries in the ordinary course of
business, (e) restrictions on the transfer of any asset pending the close of the
sale of such asset or in sale-leaseback agreements, (f) restrictions on the
transfer of any asset in any agreement permitted by Section 7.02(b), (g)
restrictions on the transfer of any asset subject to a Lien permitted by Section
7.02(a)(v) or 7.02(a)(vi), (h) customary provisions in joint venture agreements
or other similar agreements applicable to Joint Ventures permitted under Section
7.03 and applicable solely to such Joint Venture entered into in the ordinary
course of business, (i) any agreement governing Indebtedness of the type
permitted under Section 7.01(r) or of a Foreign Subsidiary permitted under
Section 7.01(s), (j) any agreement governing a Securitization Financing
permitted pursuant to Section 7.01(t), which restrictions are applicable only to
the relevant Securitization Subsidiary, (k) any agreement or arrangement already
binding on a Subsidiary when it is acquired, so long as such agreement or
arrangement was not created in anticipation of such acquisition, (l)
restrictions on cash and other deposits or net worth imposed by customers,
suppliers or landlords and required by insurance, surety or bonding companies,
and (m) any agreement amending, refinancing or replacing any of the foregoing
(so long as any such restrictions are not materially more restrictive, taken as
a whole, than those contained in the agreement so amended, refinanced or
replaced).

Amendments of Documents Relating to other Indebtedness. The Company shall not
amend or otherwise change, or consent to any amendment or change to, the terms
of any Existing Notes or make any payment consistent with an amendment thereof
or change thereto, if the effect of such amendment or change is to (i) increase
the interest rate on such Existing Notes, (ii) change (to earlier dates) any
dates upon which payments of principal or interest are due thereon, (iii) change
any event of default or condition to an event of default with respect thereto
(other than the waiver of any such default by the holders of such Existing Notes
to eliminate any such event of default or increase any grace period related
thereto), (iv) change the redemption, prepayment or defeasance provisions
thereof, (v) change any subordination provisions thereof (or of any guaranty
thereof or guaranty requirements with respect thereto other than to release such
guaranty), (vi) change or add any collateral therefor (other than to release
such collateral), (vii) add any financial maintenance covenant thereto, or
(viii) together with all other amendments or changes made, increase materially
the obligations of the obligor thereunder or confer any material additional
rights on the holders of such Existing Notes (or a trustee or other
representative on their behalf) which would be adverse to the Company or Lenders
(as determined by the Administrative Agent in its reasonable judgment).

Sanctions. A Borrower shall not directly or, to the knowledge of a Responsible
Officer of the Company, indirectly, use any Borrowing or any Letter of Credit or
the proceeds of any Borrowing or any Letter of Credit, or lend, contribute or
otherwise make available such Borrowing or Letter of Credit or the proceeds of
any Borrowing or any Letter of Credit to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by the Company or its Subsidiaries (or any Person
participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent, Collateral Agent, Issuing Lender or otherwise) of
Sanctions.

Anti-Corruption Laws. A Borrower shall not, directly or indirectly, use any
Borrowing or any Letter Credit or the proceeds of any Borrowing or any Letter of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977 or the UK Bribery Act 2010.



EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
a Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
a Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;
any representation or warranty made or deemed made by or on behalf of any Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished by any Loan Party pursuant to or in connection with any
Loan Document or any amendment or modification hereof, shall prove to have been
incorrect in any material respect when made or deemed made;
a Borrower shall fail to observe or perform any covenant, condition or agreement
contained in Section 6.02(a), Section 6.02(e) or in Article VII;
any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article) and such failure shall continue unremedied for
a period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Company;
(i) the Company or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that an event or condition described in this paragraph (f) shall not
include any conversion or exchange of, or satisfaction or occurrence of a
contingency, event or condition resulting in the holders’ right to convert or
exchange, any Convertible Securities of the Company or any Subsidiary of the
Company or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Company or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
(x) the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than $55,000,000 and (y) the Company and its
Subsidiaries fail to make any payment thereunder when and as the same shall
become due and payable;
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company or any other Loan Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any other Loan Party or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;
the Company or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any other Loan Party or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
the Company or any other Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
one or more judgments for the payment of money in an aggregate amount in excess
of $55,000,000 (net of any amounts that a reputable and credit-worthy insurance
company has acknowledged liability for in writing) shall be rendered against the
Company or any of its Subsidiaries or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any of its
Subsidiaries to enforce any such judgment;
an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;
a Change of Control shall occur; or
at any time after the execution and delivery thereof:
any of the Collateral Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured Parties
the Liens, rights, powers and privileges purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral (other than with respect to Collateral the aggregate value
of which is less than $5,000,000 and Excluded Perfection Assets), in favor of
the Collateral Agent, superior to and prior to the rights of all Third Parties
(except as permitted by Section 7.02), and subject to no other Liens (except as
permitted by Section 7.02), except as a result of the Administrative Agent’s
failure (other than as a result of actions or omissions requested by any Loan
Party) to maintain possession of any stock certificates, promissory notes or
other instruments actually delivered to it under the Guarantee and Collateral
Agreement; or
any provision of the Guarantee and Collateral Agreement or any guaranty entered
into by a Subsidiary of the Company pursuant to Section 6.09 for any reason,
other than the satisfaction in full of all obligations of the Loan Parties under
the Loan Documents, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, as to any
material portion of Subsidiary Guarantors and other Subsidiaries guaranteeing
the obligations of the Loan Parties under the Loan Documents, or (b) or any
Subsidiary Guarantor, or any Person acting for or on behalf of a Subsidiary
Guarantor, shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Guarantee and Collateral Agreement or any guaranty entered into by a
Subsidiary of the Company pursuant to Section 6.09 for any reason; or
any Loan Party shall deny in writing its obligations under any Loan Document to
which it is a party;
then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, (i) by notice to the Company, take either
or both of the following actions, at the same or different times: (A) terminate
the Commitments, and thereupon the Commitments shall terminate immediately; and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder), shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; and in case of any event with respect to the
Company described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company; and/or (ii) by notice to the
Collateral Agent (which notice shall not be necessary if the Person serving as
the Collateral Agent is also the Person serving as the Administrative Agent),
instruct the Collateral Agent to enforce all of the Liens and security interests
created pursuant to the Collateral Documents. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Company shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Company (or such other Person as may be lawfully entitled thereto).
After the exercise of remedies provided for above (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be cash collateralized as set forth above) or if
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.18, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans, L/C Obligations and
other Secured Obligations arising under the Loan Documents, ratably among the
Lenders and the Issuing Lender in proportion to the respective amounts described
in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Obligations and Secured Obligations then
owing under Secured Hedging Agreements and to the Administrative Agent for the
account of the Issuing Lender, to provide cash collateral for that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit
to the extent not otherwise provided by the Company, in each case ratably among
the Administrative Agent, the Lenders, the Issuing Lender and the Lender
Counterparties in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the payment of all other Secured Obligations that are then due and
payable to the Administrative Agent and the other Secured Parties on such date,
in each case, ratably among them in proportion to the respective aggregate
amounts of all such Secured Obligations described in this clause Fifth and
payable to them; and


Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Company as otherwise required by Law.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.



THE ADMINISTRATIVE AGENT

Appointment and Authority.
Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and except with respect to Section 9.06 and the last paragraph
of Section 9.10, the Borrowers shall not have rights as a third party
beneficiary of any of such provisions.
The Administrative Agent shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a Lender
Counterparty) and the Issuing Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the Issuing
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.03, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.

Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity;
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Article
VIII and Section 10) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Company, a Lender or the Issuing
Lender; and
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 5.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Resignation of Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (ii) the retiring
Issuing Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, Joint Lead Arrangers, Joint Bookrunners or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities.

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Joint Lead Arrangers, Joint Bookrunners, Co-Documentation Agents and
Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise,
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.03, 3.07, 3.09 and 10.03) allowed in such judicial
proceeding; and
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.09
and 10.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding. The Administrative
Agent is not authorized to credit bid any Obligation held by any Lender or the
Issuing Lender in a proceeding under any Debtor Relief Law without the prior
consent of such Lender or the Issuing Lender, as applicable.

Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Lender Counterparties) and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document or to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.02;
to release any Subsidiary Guarantor from its obligations under the Guaranty if
such Person ceases or will cease (such release to be effective immediately prior
to or concurrently with the consummation of such transaction) to be a Subsidiary
as a result of a transaction permitted hereunder or if such Person becomes an
Excluded Subsidiary;
to release any Collateral or Guaranties under the circumstances described in
Section 10.12; and
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.02(a)(v).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

Specified Cash Management Agreements and Secured Hedging Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Lender
Counterparty that obtains the benefits of Article VIII or any Collateral by
virtue of the provisions hereof or of any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Specified Cash Management Agreements
and Secured Hedging Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender
Counterparty.

Certain ERISA Matters. Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the
Collateral Agent and the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that at least one of the following is and will be true:
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA, or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and the Joint Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that none of the
Administrative Agent, the Collateral Agent or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent or the Collateral Agent under this Agreement,
any Loan Document or any documents related to hereto or thereto).





MISCELLANEOUS

Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
if to the Company, to it at CoreLogic, Inc., 40 Pacifica, Ste. 900, Irvine,
California 92618, Attention of David Hayes (Telecopier No.: (949) 214-1010;
Telephone No.: (949) 214- 1115), with a copy to the General Counsel (Telecopier
No.: (949) 214-1030; Telephone No.: (949) 214-1012);
if to the Administrative Agent, to Felicia Brinson, Bank of America, N.A.,
Agency Management, 135 N. LaSalle Street, Chicago, Illinois 60603, Attention
CoreLogic, Loan and Agency Services (Telephone No.: (312) 828-7299; Telecopy
No.: (877) 216-2432); and
if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Company and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Waivers; Amendments.
No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Collateral Agent under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
Amendments. No Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of interest thereon (except any waiver of the
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)), or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (provided that any amendment or modification of the financial covenants
in this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or Reimbursement Obligation, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) except as expressly provided herein, alter the manner in which
payments or prepayments of principal, interest or other amounts hereunder shall
be applied as among the Lenders or Types of Loans, without the written consent
of each Lender directly affected thereby, (v) release all or substantially all
of the Collateral (except as expressly provided in the Loan Documents) under the
Collateral Documents without the written consent of each Lender, (vi) release
all or substantially all of the Guarantees under the Guaranties or release the
Company (including any Guarantees by the Company of the Foreign Subsidiary
Borrowers) from its Obligations under the Loan Documents without the written
consent of each Lender, (vii) amend, modify or waive any provision of Section
2.18 or the definition of the term “Defaulting Lender” without the written
consent of the Administrative Agent and the Issuing Lender (for the avoidance of
doubt, this clause (vii) shall be the only clause in this proviso applicable to
any such amendment, modification or waiver of Section 2.18 or the definition of
the term “Defaulting Lender”), (viii) change any of the provisions of this
Section 10.02(b) or the definition of the term “Required Lenders” or the last
sentence of Section 9.09 or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (ix) amend, modify or waive any provision of Article III
without the written consent of the Issuing Lender or (x) amend, modify or waive
any provision of Section 7.5 of the Guarantee and Collateral Agreement without
the written consent of each Lender directly and adversely affected thereby; and
provided, further, that (y) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent and (z) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender, or all
Lenders or each affected Lender under a Facility, may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(1) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (2) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, or all Lenders or
each affected Lender under a Facility, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; (B) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
Dissenting Lender. Notwithstanding anything to the contrary contained in this
Section 10.02, in the event that the Company requests that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders or all of the Lenders under a particular Facility and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Company and the Required Lenders, the Company and the Required
Lenders shall be permitted to amend this Agreement without the consent of the
Lender or Lenders that did not agree to the modification or amendment requested
by the Company (such Lender or Lenders, collectively the “Dissenting Lenders”)
to provide (subject to the payment of the Obligations to the Dissenting Lenders
as described in clause (iii) below) for (i) the termination of the Revolving
Commitment of each of the Dissenting Lenders, (ii) the addition to this
Agreement of one or more other financial institutions, or an increase in the
Revolving Commitment or Term Loans of one or more of the Required Lenders (with
the written consent thereof), so that the aggregate Revolving Commitments and
Term Loans after giving effect to such amendment shall be in the same amount as
the aggregate Revolving Commitments and Term Loans immediately before giving
effect to such amendment, (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Required Lender or Lenders, as the case may be, as may be
necessary to repay in full in cash, at par, the outstanding Obligations of the
Dissenting Lenders immediately before giving effect to such amendment and (iv)
such other modifications to this Agreement as may be appropriate to effect the
foregoing clauses (i), (ii) and (iii).
Notwithstanding the foregoing, (x) additional parties may be added to (and
annexes may be modified to reflect such additions), and Subsidiaries of the
Company may be released from, the Guarantee and Collateral Agreement and the
Collateral Documents in accordance with the provisions thereof without the
consent of the other Loan Parties party thereto or the Required Lenders, (y) the
Administrative Agent and the Company may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (z) this
Agreement and the other Loan Documents may be amended as set forth in Sections
2.06(d), 2.17 and 2.20 subject only to the contents described therein.

Expenses; Indemnity; Damage Waiver.
Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates, including the reasonable and documented
fees, charges and disbursements of a single firm of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder (limited, in the case of counsel, to the reasonable and documented
fees, charges and disbursements of a single firm of counsel) and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Lender or any Lender, including the reasonable and documented
fees, charges and disbursements of a single firm of counsel for the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender
(and in the case of any actual or perceived conflict of interests, one
additional counsel for the affected agent or Lender taken as a whole), and if
necessary a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) (the “Counsel
Limitation”), in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof.
Indemnification by the Company. The Company shall indemnify the Administrative
Agent, the Collateral Agent, the Issuing Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including, subject to
the Counsel Limitation, the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions, or, in the case of the
Administrative Agent and its Related Parties only, the administration of the
Loan Documents, (ii) any Loan or Letter of Credit or the use or the use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit)), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (x) result from a claim brought
by the Borrowers or any other Loan Party against an Indemnitee for material
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction, (y) arise under any proceeding between or among
Indemnitees that do not involve an act or omission by the Company or its
Subsidiaries (other than claims against the Administrative Agent or any Joint
Lead Arranger in its capacity or in fulfilling its role as the agent or arranger
or any similar role under this Agreement (excluding its role as Lender) or (z)
are Indemnified Taxes, Excluded Taxes or Taxes with respect to which additional
amounts are payable pursuant to Section 2.12 (other than, for the avoidance of
doubt, any such Taxes that are incurred as a result of an Indemnitee’s receipt
of any payment pursuant to this Section 10.03(b)).
Reimbursement by Lenders. To the extent that the Company for any reason fails to
indefeasibly pay any amount required to be paid by it to the Administrative
Agent, the Collateral Agent, the Issuing Lender or any Related Party of any of
the foregoing, under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent, the Issuing
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding (or, if any such Term
Loans have not yet been funded, the total Term Commitments then in effect) and
(ii) the total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the total Revolving Credit Exposure at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided that
any such unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Related
Party of any of the foregoing acting for the Administrative Agent, Collateral
Agent or the Issuing Lender in connection with such capacity.
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, and without derogating the Indemnitees’ rights to indemnity
under this Section, the Borrowers on the one hand, and the Indemnitees, on the
other hand, shall not assert (and the Borrowers shall cause their Subsidiaries
not to assert), and hereby waive, any claim against any of the others, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, the Loan Documents or any agreement or instrument contemplated
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
Payments. All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor.
Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Successors and Assigns.
Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.04(b), (ii)
by way of participation in accordance with the provisions of Section 10.04(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.04(f), or (iv) to an SPV in accordance with the
provisions of Section 10.04(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lender and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.04(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
Minimum Amounts.
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000, in the case of any assignment in respect of any
Revolving Facility, or $1,000,000, in the case of any assignment in respect of
any Term Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis;
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition:
the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, the Company shall
be deemed to have consented to any such assignment unless the Company shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;
the consent of the Issuing Lender (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
No Assignment to Company. No such assignment shall be made to the Company or any
of the Company’s Affiliates or Subsidiaries;
No Assignment to Natural Persons or Defaulting Lenders. No such assignment shall
be made to a natural person or a Defaulting Lender;
Assignment to a person that is a resident of Australia or that is a “financial
institution” resident in certain jurisdictions. In the case of any assignment in
respect of a Multicurrency Revolving Commitment or Multicurrency Revolving Loan
which is denominated in Australian Dollars, such assignment shall only be made
to a Person who is:
a resident of Australia for the purposes of the Australian Tax Act (other than a
person who as an assignee will succeed to the rights and obligations of any
Lender in the course of carrying on business in a country outside Australia at
or through a permanent establishment of the person in that country); or
a non-resident of Australia for the purposes of the Australian Tax Act who as an
assignee will succeed to the rights and obligations of any Lender in the course
of carrying on business in Australia at or through a permanent establishment of
the non-resident in Australia; or
a United States corporation and a bank that is unrelated to and dealing wholly
independently with the Australian Borrower; or
a United States corporation and an enterprise substantially deriving its profits
by raising debt finance in the financial markets or by taking deposits at
interest and using those funds in carrying on a business of providing finance
that is unrelated to and dealing wholly independently with the Australian
Borrower; or
a resident for tax purposes of either the United Kingdom, Norway, Finland,
France, Japan, South Africa or New Zealand that is a bank that is unrelated to
and dealing wholly independently with the Australian Borrower; or
a resident for tax purposes of either the United Kingdom, Norway, Finland,
France, Japan, South Africa or New Zealand that is an enterprise substantially
deriving its profits by raising debt finance in the financial markets or by
taking deposits at interest and using those funds in carrying on a business of
providing finance that is unrelated to and dealing wholly independently with the
Australian Borrower; or
the Japan Bank for International Cooperation or the Nippon Export and Investment
Insurance.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.04(d).
Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations and
stated interest thereon owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
Participation. Any Lender may at any time, without the consent of, or notice to,
the Company or the Administrative Agent, sell participations to any Person
(other than a natural person or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Company, the Administrative Agent, the Lenders and the Issuing Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) in the case
of any participation in respect of a Multicurrency Revolving Commitment or
Multicurrency Revolving Loan which is denominated in Australian Dollars, such
Participant is a person who qualifies under one of the categories listed in
Section 10.04(b)(vii). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 10.02 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.12 and 2.14 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.04(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 2.15. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Company, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, the Company and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with the relevant Borrower’s or the relevant Borrower’s
prior written consent or (ii) such entitlement to receive a greater payment
results from a Change in Law made subsequent to the Closing Date that occurs
after the Participant acquired the applicable participation. A Participant shall
not be entitled to the benefits of Section 2.14 unless the relevant Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of such Borrower, to comply with Section 2.14(f) as
though it were a Lender.
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPV”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to fund any Loan, and
(ii) if an SPV elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.15(d). Each party
hereto hereby agrees that (i) neither the grant to any SPV nor the exercise by
any SPV of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 2.12), (ii) no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPV, it will not
institute against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPV may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPV. Each Granting Lender, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain a register on which it enters
the name and address of each SPV and the principal amounts (and stated interest)
of each SPV’s interest in any Loan (the “SPV Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the SPV Register to
any Person (including the identity of any SPV or any information relating to an
SPV’s interest in any Loans except to the extent that such disclosure is
necessary to establish that such Loan is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the SPV
Register shall be conclusive, and such Granting Lender, the Company and the
Administrative Agent shall treat each person whose name is recorded in the SPV
Register pursuant to the terms hereof as the owner of the relevant Loan or
portion thereof for all purposes of this Agreement, notwithstanding notice to
the contrary.
Resignation as Issuing Lender after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time either of Bank of America or JPMorgan
Chase Bank, N.A. assigns all of its Revolving Commitment and Revolving Loans
pursuant to Section 10.04(b), Bank of America or JPMorgan Bank, N.A., as
applicable, may, upon 30 days’ notice to the Company and the Lenders, resign as
Issuing Lender. In the event of any such resignation as Issuing Lender, the
Company shall be entitled to appoint from among the Lenders a successor Issuing
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America or JPMorgan
Bank, N.A., as applicable, as Issuing Lender. If either of Bank of America or
JPMorgan Bank, N.A. resigns as Issuing Lender, it shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all L/C Obligations with respect thereto (including the right
to require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts pursuant to Section 3.05). Upon the appointment of a
successor Issuing Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Lender, and (b) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or
JPMorgan Chase Bank, N.A., as applicable, to effectively assume the obligations
of Bank of America or JPMorgan Chase Bank, N.A., as applicable, with respect to
such Letters of Credit.

Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection therewith shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the Transactions, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent and the
other Loan Documents constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or email shall be effective as delivery of a
manually executed counterpart of this Agreement.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided that, to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any guarantor
shall be applied to any Excluded Swap Obligations of such guarantor. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
NOTWITHSTANDING THE FOREGOING SECTION 10.08(a), AT ANY TIME THAT THE LOANS SHALL
BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION
OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT UNLESS IT
IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY
ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY
OR ENFORCEABILITY OF THE LIENS GRANTED TO COLLATERAL AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THIS AGREEMENT, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SECTION
10.08(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND
ADMINISTRATIVE AGENT HEREUNDER.

Governing Law; Jurisdiction; Etc.
Governing Law. This Agreement and the other Loan Documents shall, except as
otherwise provided in any Mortgage, be construed in accordance with and governed
by the law of the State of New York.
Submission to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
Waiver of Venue. Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
Service of Process. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in any
Loan Document will affect the right of any party to any Loan Document to serve
process in any other manner permitted by law.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Releases of Guaranties and Liens.
At such time as the Loans, the Reimbursement Obligations and the other
obligations (other than any contingent indemnification obligations as to which
no claim has been asserted) under the Loan Documents shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Collateral Documents, and the Collateral Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Collateral Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

Treatment of Certain Information; Confidentiality.
Treatment of Certain Information. The Company acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Company or one or more of its Subsidiaries (in connection with
this Agreement, the other Loan Documents or otherwise) by any Lender or by one
or more subsidiaries or affiliates of such Lender and the Company hereby
authorizes each Lender to share any information delivered to such Lender by the
Company and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder.
Such authorization shall survive the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (vi) subject to an agreement in writing
containing provisions substantially the same as those of this paragraph and for
the benefit of the Borrowers, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any direct, indirect, actual or prospective
counterparty (or its advisors) to any swap, derivative or securitization
transaction relating to the Borrowers and their obligations, (vii) with the
consent of the Borrowers or (C) to any credit insurance provider relating to the
Borrowers and their obligations, (viii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this paragraph
or (B) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company or (ix) on a
confidential basis to (A) any rating agency in connection with rating the
Company or its Subsidiaries or the Facilities provided hereunder or (B) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent or the Issuing Lender to deliver materials provided by the
Company under Section 6.01 or notices to the Lenders or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the Facilities
provided hereunder. For the purposes of this paragraph, “Information” means all
information received from the Company relating to the Company, its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the Closing Date, such information is clearly identified
at or prior to the time of delivery as confidential. Any Person that is required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Collateral Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

USA PATRIOT Act. Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), such Lender may be required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with said Act.

Marshalling; Payments Set Aside. None of the Administrative Agent, the
Collateral Agent or any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the obligations of the Loan Parties under the Loan Documents. To
the extent that the Borrowers make a payment or payments to the Administrative
Agent or Lenders (or to the Administrative Agent for the benefit of Lenders), or
the Administrative Agent, the Collateral Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Judgment Currency. The obligations of any Loan Party in respect of any sum due
to the Administrative Agent, any Issuing Lender or any Lender hereunder or under
any other Loan Document shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which such sum originally due to
such party is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by such party of any sum
adjudged to be so due in the judgment currency such party may in accordance with
normal banking procedures purchase the original currency with the judgment
currency. If the amount of the original currency so purchased is less than the
sum originally due to such party in the original currency, such Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such party against such loss, and if the amount of the original
currency so purchased exceeds the sum originally due to such party to this
Agreement, such party agrees to remit to the Loan Party, as the case may be,
such excess. This covenant shall survive the termination of this Agreement and
payment of the Loans and all other amounts payable hereunder.

No Advisory or Fiduciary Responsibility. Neither the Administrative Agent nor
any Lender has any fiduciary relationship with or duty to the Borrowers or any
Foreign Subsidiary Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrowers or any Foreign Subsidiary
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.

Electronic Execution. The words “delivery,” “execute,” “execution,” “signed,”
“signature,” and words of like import in any Loan Document or any other document
executed in connection herewith shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

No Novation; Reaffirmation and Continuation of Security Interests. Each Borrower
agrees that this Agreement amends and restates and is substituted for (and is
not executed in novation of) the Existing Credit Agreement and that the
outstanding obligations of the Loan Parties under the Existing Credit Agreement
(as well as any new obligations incurred on the Closing Date) are now evidenced
by this Agreement. All “Loans” and “Borrowings” made and “Obligations” incurred
under (and as defined in) the Existing Credit Agreement which remain outstanding
on the Closing Date shall continue as Loans, Borrowings and Obligations under
(and shall be governed by the terms of) this Agreement and under the other Loan
Documents. Without limitation of the foregoing, each Borrower acknowledges,
confirms and agrees that it (a) is responsible for the Obligations hereunder in
its capacity as a Borrower and (b) created Liens on the Collateral in favor of
the Administrative Agent for the benefit of the Lenders and the other parties
secured pursuant to the Collateral Documents to secure its obligations hereunder
and under the other Loan Documents to which it is a party. Each Borrower
acknowledges that it has reviewed the terms and provisions of this Agreement,
and consents to the amendment and restatement of the Existing Credit Agreement
effected pursuant to this Agreement and reaffirms its obligations with respect
to the payment and performance of all such Obligations which are obligations of
such Borrower now or hereafter existing. Each Borrower reaffirms its grant to
the Collateral Agent for the benefit of the Lenders and the other parties
secured pursuant to the Collateral Documents a continuing Lien on and security
interest in and to such Borrower’s right, title and interest in, to an under all
Collateral as collateral security for the prompt payment and performance in full
when due of the Obligations of such Borrower (whether stated at maturity, by
acceleration or otherwise).

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
the effects of any Bail-in Action on any such liability, including, if
applicable:
a reduction in full or in part or cancellation of any such liability;
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 10.21, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).





Schedule IA
Revolving Lenders and Revolving Commitments
Revolving Lenders
US Revolving Commitments
US Revolving Percentages
Multicurrency Revolving Commitments
Multicurrency Revolving Percentages
Bank of America, N.A.
$41,496,963.15
6.384148177%
$8,860,011.85
8.860011850%
U.S. Bank National Association
$41,496,963.19
6.384148183%
$8,860,011.81
8.860011810%
MUFG Bank, Ltd.
$41,496,963.19
6.384148183%
$8,860,011.81
8.860011810%
Bank of the West
$41,496,963.19
6.384148183%
$8,860,011.81
8.860011810%
SunTrust Bank
$41,496,963.19
6.384148183%
$8,860,011.81
8.860011810%
Wells Fargo Bank, National Association
$41,496,963.19
6.384148183%
$8,860,011.81
8.860011810%
JPMorgan Chase Bank, N.A.
$41,496,963.19
6.384148183%
$8,860,011.81
8.860011810%
Fifth Third Bank
$37,347,266.87
5.745733365%
$7,974,010.63
7.974010630%
BMO Harris Bank N.A.
$35,964,034.77
5.532928426%
$7,678,676.90
7.678676900%
TD Bank, N.A.
$29,047,874.23
4.468903728%
$6,202,008.27
6.202008270%
Citizens Bank, N.A.
$25,174,824.34
3.873049898%
$5,375,073.83
5.375073830%
PNC Bank, National Association
$25,174,824.34
3.873049898%
$5,375,073.83
5.375073830%
Capital One, National Association
$25,174,824.34
3.873049898%
$5,375,073.83
5.375073830%
Comerica Bank
$21,821,355.83
3.357131666%
-
0.000000000%
The Huntington National Bank
$16,785,658.33
2.582408974%
-
0.000000000%
KeyBank National Association
$15,963,161.08
2.455870935%
-
0.000000000%
City National Bank
$15,107,092.50
2.324168077%
-
0.000000000%
Stifel Bank & Trust
$10,071,395.00
1.549445385%
-
0.000000000%
Royal Bank of Canada
$8,392,829.17
1.291204488%
-
0.000000000%
ServisFirst Bank
$8,392,829.17
1.291204488%
-
0.000000000%
Taiwan Cooperative Bank, Ltd., Los Angeles Branch
$8,392,829.17
1.291204488%
-
0.000000000%
Bank of East Asia, Limited, New York Branch
$7,553,546.25
1.162084038%
-
0.000000000%
Associated Bank N.A.
$6,714,263.33
1.032963589%
-
0.000000000%
Taiwan Business Bank, Los Angeles Branch
$6,714,263.33
1.032963589%
-
0.000000000%
Eastern Bank
$6,714,263.33
1.032963589%
-
0.000000000%
Land Bank of Taiwan, Los Angeles Branch
$6,714,263.33
1.032963589%
-
0.000000000%
Hua Nan Commercial Bank Ltd., Los Angeles Branch
$6,042,837.00
0.929667231%
-
0.000000000%
Mega International Commercial Bank Co., Ltd.,
Silicon Valley Branch
$6,042,837.00
0.929667231%
-
0.000000000%
First Tennessee Bank National Association
$5,707,123.83
0.878019051%
-
0.000000000%
First Commercial Bank, Ltd., a Republic of China Bank,
Los Angeles Branch
$5,035,697.50
0.774722692%
-
0.000000000%
Flushing Bank
$5,035,697.50
0.774722692%
-
0.000000000%
Banco de Sabadell, S.A., Miami Branch
$5,035,697.50
0.774722692%
-
0.000000000%
Bank of Taiwan, Los Angeles Branch
$5,035,697.50
0.774722692%
-
0.000000000%
First National Bank of Omaha
$3,357,131.67
0.516481795%
-
0.000000000%
CTBC Bank Co., Ltd., New York Branch
$1,007,139.50
0.154944538%
-
0.000000000%
Total
$650,000,000.00
100.000000000%
$100,000,000.00
100.000000000%






Schedule IB
Term Lenders and Term Commitments
Term Lenders
Initial
Term A1
Loans as of the First Amendment Effective Date
Initial Term A1 Percentages
Additional
Term A1
Commitments
Additional Term A1 Percentages
Total
Term A1
Commitments
Total Term A1 Percentages
Term A2 Commitments
Term A2 Percentages
Bank of America, N.A.
$119,682,688.89
8.548763492%
$14,960,336.11
8.548763492%
$134,643,025.00
8.548763492%
$175,000,000.00
100.000000000%
Bank of the West
$88,571,577.78
6.326541270%
$11,071,447.22
6.326541270%
$99,643,025.00
6.326541270%
-
0.000000000%
JPMorgan Chase Bank, N.A.
$88,571,577.78
6.326541270%
$11,071,447.22
6.326541270%
$99,643,025.00
6.326541270%
-
0.000000000%
MUFG Bank, Ltd.
$88,571,577.78
6.326541270%
$11,071,447.22
6.326541270%
$99,643,025.00
6.326541270%
-
0.000000000%
SunTrust Bank
$88,571,577.78
6.326541270%
$11,071,447.22
6.326541270%
$99,643,025.00
6.326541270%
-
0.000000000%
U.S. Bank National Association
$88,571,577.78
6.326541270%
$11,071,447.22
6.326541270%
$99,643,025.00
6.326541270%
-
0.000000000%
Wells Fargo Bank, National Association
$88,571,577.78
6.326541270%
$11,071,447.22
6.326541270%
$99,643,025.00
6.326541270%
-
0.000000000%
Fifth Third Bank
$79,714,420.00
5.693887143%
$9,964,302.50
5.693887143%
$89,678,722.50
5.693887143%
-
0.000000000%
BMO Harris Bank, N.A.
$76,762,034.07
5.483002434%
$9,595,254.26
5.483002434%
$86,357,288.33
5.483002434%
-
0.000000000%
TD Bank, N.A.
$62,000,104.44
4.428578889%
$7,750,013.06
4.428578889%
$69,750,117.50
4.428578889%
-
0.000000000%
Capital One, National Association
$53,733,423.85
3.838101703%
$6,716,677.98
3.838101703%
$60,450,101.83
3.838101703%
-
0.000000000%
Citizens Bank, N.A.
$53,733,423.85
3.838101703%
$6,716,677.98
3.838101703%
$60,450,101.83
3.838101703%
-
0.000000000%
PNC Bank, National Association
$53,733,423.85
3.838101703%
$6,716,677.98
3.838101703%
$60,450,101.83
3.838101703%
-
0.000000000%
Comerica Bank
$38,381,017.04
2.741501217%
$4,797,627.13
2.741501217%
$43,178,644.17
2.741501217%
-
0.000000000%
The Huntington National Bank
$29,523,859.26
2.108847090%
$3,690,482.41
2.108847090%
$33,214,341.67
2.108847090%
-
0.000000000%
KeyBank National Association
$28,077,190.15
2.005513582%
$3,509,648.77
2.005513582%
$31,586,838.92
2.005513582%
-
0.000000000%
Commonwealth Bank of Australia, New York Branch
$26,666,666.67
1.904761905%
$3,333,333.33
1.904761905%
$30,000,000.00
1.904761905%
-
0.000000000%
City National Bank
$26,571,473.33
1.897962381%
$3,321,434.17
1.897962381%
$29,892,907.50
1.897962381%
-
0.000000000%
Stifel Bank & Trust
$17,714,315.56
1.265308254%
$2,214,289.44
1.265308254%
$19,928,605.00
1.265308254%
-
0.000000000%
Royal Bank of Canada
$14,761,929.63
1.054423545%
$1,845,241.20
1.054423545%
$16,607,170.83
1.054423545%
-
0.000000000%
ServisFirst Bank
$14,761,929.63
1.054423545%
$1,845,241.20
1.054423545%
$16,607,170.83
1.054423545%
-
0.000000000%
Taiwan Cooperative Bank, Ltd., Los Angeles Branch
$14,761,929.63
1.054423545%
$1,845,241.20
1.054423545%
$16,607,170.83
1.054423545%
-
0.000000000%
Bank of East Asia, Limited, New York Branch
$13,285,736.67
0.948981190%
$1,660,717.08
0.948981190%
$14,946,453.75
0.948981190%
-
0.000000000%
Associated Bank N.A.
$11,809,543.71
0.843538836%
$1,476,192.96
0.843538836%
$13,285,736.67
0.843538836%
-
0.000000000%
Eastern Bank
$11,809,543.71
0.843538836%
$1,476,192.96
0.843538836%
$13,285,736.67
0.843538836%
-
0.000000000%
Land Bank of Taiwan, Los Angeles Branch
$11,809,543.71
0.843538836%
$1,476,192.96
0.843538836%
$13,285,736.67
0.843538836%
-
0.000000000%
Taiwan Business Bank, Los Angeles Branch
$11,809,543.71
0.843538836%
$1,476,192.96
0.843538836%
$13,285,736.67
0.843538836%
-
0.000000000%
Hua Nan Commercial Bank Ltd., Los Angeles Branch
$10,628,589.33
0.759184952%
$1,328,573.67
0.759184952%
$11,957,163.00
0.759184952%
-
0.000000000%
Mega International Commercial Bank Co., Ltd.,
Silicon Valley Branch
$10,628,589.33
0.759184952%
$1,328,573.67
0.759184952%
$11,957,163.00
0.759184952%
-
0.000000000%
First Tennessee Bank National Association
$10,038,112.15
0.717008011%
$1,254,764.02
0.717008011%
$11,292,876.17
0.717008011%
-
0.000000000%
Chang Hwa Commercial Bank, Ltd.
$8,888,888.89
0.634920635%
$1,111,111.11
0.634920635%
$10,000,000.00
0.634920635%
-
0.000000000%
Banco de Sabadell, S.A., Miami Branch
$8,857,157.78
0.632654127%
$1,107,144.72
0.632654127%
$9,964,302.50
0.632654127%
-
0.000000000%
Bank of Taiwan, Los Angeles Branch
$8,857,157.78
0.632654127%
$1,107,144.72
0.632654127%
$9,964,302.50
0.632654127%
-
0.000000000%
First Commercial Bank, Ltd., a Republic of China Bank,
Los Angeles Branch
$8,857,157.78
0.632654127%
$1,107,144.72
0.632654127%
$9,964,302.50
0.632654127%
-
0.000000000%
Flushing Bank
$8,857,157.78
0.632654127%
$1,107,144.72
0.632654127%
$9,964,302.50
0.632654127%
-
0.000000000%
State Bank of India (California)
$8,400,000.00
0.600000000%
$1,050,000.00
0.600000000%
$9,450,000.00
0.600000000%
-
0.000000000%
First National Bank of Omaha
$5,904,771.85
0.421769418%
$738,096.48
0.421769418%
$6,642,868.33
0.421769418%
-
0.000000000%
PT Bank Negara Indonesia (Persero) TBK, New York Agency
$5,777,777.78
0.412698413%
$722,222.22
0.412698413%
$6,500,000.00
0.412698413%
-
0.000000000%
CTBC Bank Co., Ltd., New York Branch
$1,771,431.56
0.126530825%
$221,428.94
0.126530825%
$1,992,860.50
0.126530825%
-
0.000000000%
Total:
$1,400,000,000.00
100.000000000%
$175,000,000.00
100.000000000%
$1,575,000,000.00
100.000000000%
$175,000,000.00
100.000000000%








